 
EXHIBIT 10.1






 
LOAN AND SECURITY AGREEMENT


by and among


KINERGY MARKETING LLC
as Borrower




THE LENDERS AND ISSUING BANK FROM TIME TO TIME PARTY HERETO




WACHOVIA CAPITAL FINANCE CORPORATION (WESTERN)
as Agent




WACHOVIA CAPITAL MARKETS, LLC
as Sole Lead Arranger, Manager and Bookrunner








Dated: July 28, 2008





--------------------------------------------------------------------------------


TABLE OF CONTENTS
Page
 
SECTION 1.
DEFINITIONS
1
           
SECTION 2.
CREDIT FACILITIES
23
     
2.1
Loans
23
2.2
Letters of Credit
24
2.3
Increase in Maximum Credit
27
2.4
Commitments
28
     
SECTION 3.
INTEREST AND FEES
28
     
3.1
Interest
28
3.2
Fees
30
3.3
Changes in Laws and Increased Costs of Loans
31
 
   
SECTION 4.
CONDITIONS PRECEDENT
32
     
4.1
Conditions Precedent to Initial Loans and Letters of Credit
32
4.2
Conditions Precedent to All Loans and Letters of Credit
34
 
   
SECTION 5.
GRANT AND PERFECTION OF SECURITY INTEREST
35
     
5.1
Grant of Security Interest
35
5.2
Perfection of Security Interests
37
     
SECTION 6.
COLLECTION AND ADMINISTRATION
40
     
6.1
Borrower Loan Account
40
6.2
Statements
40
6.3
Collection of Accounts
40
6.4
Payments
41
6.5
Taxes
42
6.6
Authorization to Make Loans
44
6.7
Use of Proceeds
44
6.8
Pro Rata Treatment
44
6.9
Sharing of Payments, Etc.
45
6.10
Settlement Procedures
46
6.11
Obligations Several; Independent Nature of Lenders’ Rights
48
6.12
Bank Products
48
     
SECTION 7.
COLLATERAL REPORTING AND COVENANTS
48
     
7.1
Collateral Reporting
48
7.2
Accounts Covenants
49

 

--------------------------------------------------------------------------------


7.3
Inventory Covenants
50
7.4
Equipment and Real Property Covenants
51
7.5
Power of Attorney
51
7.6
Right to Cure
52
7.7
Access to Premises
52
     
SECTION 8.
REPRESENTATIONS AND WARRANTIES
52
     
8.1
Corporate Existence, Power and Authority
52
8.2
Name; State of Organization; Chief Executive Office; Collateral Locations
53
8.3
Financial Statements; No Material Adverse Change
53
8.4
Priority of Liens; Title to Properties
54
8.5
Tax Returns
54
8.6
Litigation
54
8.7
Compliance with Other Agreements and Applicable Laws
54
8.8
Environmental Compliance
55
8.9
Employee Benefits
55
8.10
Bank Accounts
56
8.11
Intellectual Property
56
8.12
Subsidiaries; Affiliates; Capitalization; Solvency
57
8.13
Labor Disputes
57
8.14
Restrictions on Subsidiaries
57
8.15
Material Contracts
58
8.16
Payable Practices
58
8.17
Accuracy and Completeness of Information
58
8.18
Survival of Warranties; Cumulative
58
     
SECTION 9.
AFFIRMATIVE AND NEGATIVE COVENANTS
58
     
9.1
Maintenance of Existence
58
9.2
New Collateral Locations
59
9.3
Compliance with Laws, Regulations, Etc.
59
9.4
Payment of Taxes and Claims
60
9.5
Insurance
60
9.6
Financial Statements and Other Information
60
9.7
Sale of Assets, Consolidation, Merger, Dissolution, Etc.
63
9.8
Encumbrances
64
9.9
Indebtedness
65
9.10
Loans, Investments, Etc.
66
9.11
Dividends and Redemptions
67
9.12
Transactions with Affiliates
68
9.13
Compliance with ERISA
68
9.14
End of Fiscal Years; Fiscal Quarters
69
9.15
Change in Business
69
9.16
Limitation of Restrictions Affecting Subsidiaries
69
9.17
EBITDA
69
9.18
License Agreements
69

 

--------------------------------------------------------------------------------


9.19
Foreign Assets Control Regulations, Etc.
70
9.20
Costs and Expenses
70
9.21
Further Assurances
71
     
SECTION 10.
EVENTS OF DEFAULT AND REMEDIES
71
     
10.1
Events of Default
71
10.2
Remedies
73
     
SECTION 11.
JURY TRIAL WAIVER; OTHER WAIVERS AND CONSENTS; GOVERNING LAW
76
     
11.1
Governing Law; Choice of Forum; Service of Process; Jury Trial Waiver
76
11.2
Waiver of Notices
78
11.3
Amendments and Waivers
78
11.4
Waiver of Counterclaims
80
11.5
Indemnification
80
     
SECTION 12.
THE AGENT
81
     
12.1
Appointment, Powers and Immunities
81
12.2
Reliance by Agent
81
12.3
Events of Default
82
12.4
Wachovia in its Individual Capacity
82
12.5
Indemnification
82
12.6
Non-Reliance on Agent and Other Lenders
83
12.7
Failure to Act
83
12.8
Additional Loans
83
12.9
Concerning the Collateral and the Related Financing Agreements
83
12.10
Field Audit, Examination Reports and other Information; Disclaimer by Lenders
84
12.11
Collateral Matters
84
12.12
Agency for Perfection
86
12.13
Successor Agent
86
12.14
Other Agent Designations
87
     
SECTION 13.
TERM OF AGREEMENT; MISCELLANEOUS
87
     
13.1
Term
87
13.2
Interpretative Provisions
88
13.3
Notices
90
13.4
Partial Invalidity
91
13.5
Confidentiality
91
13.6
Successors
92
13.7
Assignments; Participations
93
13.8
Entire Agreement
95
13.9
USA Patriot Act
95
13.10
Counterparts, Etc.
95

 

--------------------------------------------------------------------------------


INDEX TO
EXHIBITS AND SCHEDULES




Exhibit A
Form of Assignment and Acceptance
Exhibit B
Information Certificate
Exhibit C
Form of Compliance Certificate
Exhibit D
Form of Borrowing Base Certificate
Schedule 1.43
Existing Lenders
Schedule 9.17
Minimum EBITDA





-i-

--------------------------------------------------------------------------------


LOAN AND SECURITY AGREEMENT


This Loan and Security Agreement dated July 28, 2008 is entered into by and
among KINERGY MARKETING LLC, an Oregon limited liability company (“Borrower” as
hereinafter further defined), the parties hereto from time to time as lenders,
whether by execution of this Agreement or an Assignment and Acceptance (each
individually, a “Lender” and collectively, “Lenders” as hereinafter further
defined), WACHOVIA BANK, NATIONAL ASSOCIATION, a national banking association,
in its capacity as Issuing Bank, and WACHOVIA CAPITAL FINANCE CORPORATION
(WESTERN), a California corporation, in its capacity as agent for Lenders (in
such capacity, “Agent” as hereinafter further defined).
 
W I T N E S S E T H:


WHEREAS, Borrower has requested that Agent, Issuing Bank and Lenders enter into
financing arrangements with Borrower pursuant to which Lenders may make loans
and provide other financial accommodations to Borrower; and
 
WHEREAS, Issuing Bank and each Lender are willing to agree (severally and not
jointly) to make such loans and provide such financial accommodations to
Borrower on a pro rata basis according to its Commitment (as defined below) on
the terms and conditions set forth herein and Agent is willing to act as agent
for Lenders on the terms and conditions set forth herein and the other Financing
Agreements;
 
NOW, THEREFORE, in consideration of the mutual conditions and agreements set
forth herein, and for other good and valuable consideration, the receipt and
sufficiency of which is hereby acknowledged, the parties hereto agree as
follows:
 
SECTION 1.  
DEFINITIONS

 
For purposes of this Agreement, the following terms shall have the respective
meanings given to them below:
 
1.1           “Accounts” shall mean, all present and future rights of Borrower
to payment of a monetary obligation, whether or not earned by performance, which
is not evidenced by chattel paper or an instrument, (a) for property that has
been or is to be sold, leased, licensed, assigned, or otherwise disposed of, (b)
for services rendered or to be rendered, (c) for a secondary obligation incurred
or to be incurred, or (d) arising out of the use of a credit or charge card or
information contained on or for use with the card.
 
1.2           “Adjusted Eurodollar Rate” shall mean, with respect to each
Interest Period for any Eurodollar Rate Loan comprising part of the same
borrowing (including conversions, extensions and renewals), the rate per annum
determined by dividing (a) the London Interbank Offered Rate for such Interest
Period by (b) a percentage equal to: (i) one (1) minus (ii) the Reserve
Percentage.  For purposes hereof, “Reserve Percentage” shall mean for any day,
that percentage (expressed as a decimal) which is in effect from time to time
under Regulation D of the Board of Governors of the Federal Reserve System (or
any successor), as such regulation may be amended from time to time or any
successor regulation, as the maximum reserve requirement (including, without
limitation, any basic, supplemental, emergency, special, or marginal reserves)
applicable with respect to Eurocurrency liabilities as that term is defined in
Regulation D (or against any other category of liabilities that includes
deposits by reference to which the interest rate of Eurodollar Loans is
determined), whether or not any Lender has any Eurocurrency liabilities subject
to such reserve requirement at that time.  Eurodollar Loans shall be deemed to
constitute Eurocurrency liabilities and as such shall be deemed subject to
reserve requirements without benefits of credits for proration, exceptions or
offsets that may be available from time to time to a Lender.  The Adjusted
Eurodollar Rate shall be adjusted automatically on and as of the effective date
of any change in the Reserve Percentage.
 

--------------------------------------------------------------------------------


1.3           “Affiliate” shall mean, with respect to a specified Person, any
other Person which directly or indirectly, through one or more intermediaries,
controls or is controlled by or is under common control with such Person, and
without limiting the generality of the foregoing, includes (a) any Person which
beneficially owns or holds ten (10%) percent or more of any class of Voting
Stock of such Person or other equity interests in such Person,(b) any Person of
which such Person beneficially owns or holds ten (10%) percent or more of any
class of Voting Stock or in which such Person beneficially owns or holds ten
(10%) percent or more of the equity interests and (c)any director or executive
officer of such Person.  For the purposes of this definition, the term “control”
(including with correlative meanings, the terms “controlled by” and “under
common control with”), as used with respect to any Person, means the possession,
directly or indirectly, of the power to direct or cause the direction of the
management and policies of such Person, whether through the ownership of Voting
Stock, by agreement or otherwise.
 
1.4           “Agent” shall mean Wachovia Capital Finance Corporation (Western),
in its capacity as agent on behalf of Lenders pursuant to the terms hereof and
any replacement or successor agent hereunder.
 
1.5           “Agent Payment Account” shall mean account no. 5000000030321 of
Agent at Wachovia Bank, National Association or such other account of Agent as
Agent may from time to time designate to Borrower as the Agent Payment Account
for purposes of this Agreement and the other Financing Agreements.
 
1.6           “Applicable Margin” shall mean:
 
(a) Subject to clause (b) below, at any time, as to the Interest Rate for Prime
Rate Loans and the Interest Rate for Eurodollar Rate Loans, the applicable
percentage (on a per annum basis) set forth below if the EBITDA is at or within
the amounts indicated for such percentage:
 
Tier
Borrower’s
EBITDA
Applicable Margin for
Eurodollar Rate Loans
Applicable Margin
for Prime Rate Loans
1
Greater than $3,000,000
2.00%
0.00%
2
Less than or equal to $3,000,000 and greater than $2,000,000
2.25%
0.00%
3
Less than or equal to $2,000,000
2.50%
0.25%



2

--------------------------------------------------------------------------------


(b) Notwithstanding anything to the contrary set forth above, (i) the Applicable
Margin shall be calculated and established once each fiscal quarter based upon
the EBITDA for such fiscal quarter and shall remain in effect until adjusted
thereafter after the end of such fiscal quarter, (ii) each adjustment of the
Applicable Margin shall be effective as of the first day of a fiscal quarter
based on the EBITDA for the immediately preceding fiscal quarter, and (iii)
until Agent and Lenders receive the Borrower’s audited financial statements
required to be delivered under Section 9.6(a)(iii) for the Borrower’s fiscal
year ending December 31, 2008, the Applicable Margin shall be the amount for
Tier 2 set forth above.  In the event that at any time after the end of a fiscal
quarter the EBITDA for such fiscal quarter used for the determination of the
Applicable Margin was greater than the actual amount of the EBITDA for such
fiscal quarter, the Applicable Margin for such prior fiscal quarter shall be
adjusted to the applicable percentage based on such actual EBITDA and any
additional interest for the applicable period as a result of such recalculation
shall be promptly paid to Agent.  In the event that the EBITDA for such fiscal
quarter used for the determination of the Applicable Margin was less than the
actual amount of the EBITDA, the Applicable Margin for such prior fiscal quarter
shall be adjusted to the applicable percentage based on such actual EBITDA and
any reduction in interest for the applicable period as a result of such
recalculation shall be promptly credited to the loan account of the Borrower;
provided, that, the basis for the EBITDA for purposes of the determination of
the Borrowing Base having been less than the actual EBITDA is not as a result of
information provided by Borrower or Guarantors to Agent.  The foregoing shall
not be construed to limit the rights of Agent or Lenders with respect to the
amount of interest payable after a Default or Event of Default whether based on
such recalculated percentage or otherwise.
 
1.7           “Assignment and Acceptance” shall mean an Assignment and
Acceptance substantially in the form of Exhibit A attached hereto (with blanks
appropriately completed) delivered to Agent in connection with an assignment of
a Lender’s interest hereunder in accordance with the provisions of Section 13.7
hereof.
 
1.8           “Bank Product Provider” shall mean any Lender or Affiliate of any
Lender (in each case as to any such Lender or Affiliate of any such Lender to
the extent approved by Agent) that provides any Bank Products to Borrower or
Guarantors (other than Parent).
 
1.9           “Bank Products” shall mean any one or more of the following types
or services or facilities provided to Borrower by a Bank Product Provider: (a)
credit cards or stored value cards or (b) cash management or related services,
including (i) the automated clearinghouse transfer of funds for the account of
Borrower pursuant to agreement or overdraft for any accounts of Borrower
maintained at Agent or any Bank Product Provider that are subject to the control
of Agent pursuant to any Deposit Account Control Agreement to which Agent or
such Bank Product Provider is a party, as applicable, and (ii) controlled
disbursement services and (c) Hedge Agreements if and to the extent permitted
hereunder.  Any of the foregoing shall only be included in the definition
of  the term “Bank Products” to the extent that the Bank Product Provider has
been approved by Agent.
 
3

--------------------------------------------------------------------------------


1.10           “Blocked Accounts” shall have the meaning set forth in Section
6.3 hereof.
 
1.11           “Borrower” shall mean Kinergy Marketing LLC, an Oregon limited
liability company, together with its successors and assigns.  
 
1.12           “Borrowing Base” shall mean, at any time, the amount equal to:
 
(a) the sum of:
 
(i) eighty-five (85%) percent of the Eligible Accounts plus
 
(ii) the lesser of (A) the Inventory Loan Limit or (B) seventy (70%) percent
multiplied by the Value of the Eligible Inventory consisting of ethanol and
biodiesel finished goods or (C) eighty-five (85%) percent of the Net Recovery
Percentage multiplied by the Value of such Eligible Inventory consisting of
ethanol and biodiesel finished goods, minus
 
(b) Reserves.
 
For purposes only of applying the Inventory Loan Limit, Agent may treat the then
undrawn amounts of outstanding Letters of Credit for the purpose of purchasing
Eligible Inventory as Revolving Loans to the extent Agent is in effect basing
the issuance of the Letter of Credit on the Value of the Eligible Inventory
being purchased with such Letter of Credit.  In determining the actual amounts
of such Letter of Credit to be so treated for purposes of the sublimit, the
outstanding Revolving Loans and Reserves shall be attributed first to any
components of the lending formulas set forth above that are not subject to such
sublimit, before being attributed to the components of the lending formulas
subject to such sublimit.  The amounts of Eligible Inventory shall, at Agent’s
option, be determined based on the lesser of the amount of Inventory set forth
in the general ledger of Borrower or the perpetual inventory record (if
applicable) maintained by Borrower.
 
1.13           “Borrowing Base Certificate” shall mean a certificate
substantially in the form of Exhibit D hereto, as such form may from time to
time be modified by Agent in a manner consistent with the terms of this
Agreement, which is duly completed (including all schedules thereto) and
executed by the vice-president-finance, chief financial officer, treasurer,
assistant treasurer, controller or other financial or senior officer of Borrower
and delivered to Agent.
 
1.14           “Business Day” shall mean any day other than a Saturday, Sunday,
or other day on which commercial banks are authorized or required to close under
the laws of the State of California or the State of North Carolina, and a day on
which Agent is open for the transaction of business; except, that, if a
determination of a Business Day shall relate to any Eurodollar Rate Loans, the
term Business Day shall also exclude any day on which banks are closed for
dealings in dollar deposits in the London interbank market or other applicable
Eurodollar Rate market.
 
1.15           “Capital Expenditures” means all payments or accruals (including
Capital Lease Obligations) for any fixed assets or improvements or for
replacements, substitutions or additions thereto, that have a useful life of
more than one year and that are required to be capitalized under GAAP.
 
1.16           “Capital Leases” shall mean, as applied to any Person, any lease
of (or any agreement conveying the right to use) any property (whether real,
personal or mixed) by such Person as lessee which in accordance with GAAP, is
required to be reflected as a liability on the balance sheet of such Person.
 
4

--------------------------------------------------------------------------------


1.17           “Capital Stock” shall mean, with respect to any Person, any and
all shares, interests, participations or other equivalents (however designated)
of such Person’s capital stock or partnership, limited liability company or
other equity interests at any time outstanding, and any and all rights, warrants
or options exchangeable for or convertible into such capital stock or other
interests (but excluding any debt security that is exchangeable for or
convertible into such capital stock).
 
1.18           “Cash Equivalents” shall mean, at any time, (a) any evidence of
Indebtedness with a maturity date of ninety (90) days or less issued or directly
and fully guaranteed or insured by the United States of America or any agency or
instrumentality thereof; provided, that, full faith and credit of the United
States of America is pledged in support thereof; (b) certificates of deposit or
bankers’ acceptances with a maturity of ninety (90) days or less of any
financial institution that is a member of the Federal Reserve System having
combined capital and surplus and undivided profits of not less than
$1,000,000,000; (c) commercial paper (including variable rate demand notes) with
a maturity of ninety (90) days or less issued by a corporation (except an
Affiliate of Borrower) organized under the laws of any State of the United
States of America or the District of Columbia and rated at least A-1 by Standard
& Poor’s Ratings Service, a division of The McGraw-Hill Companies, Inc. or at
least P-1 by Moody’s Investors Service, Inc.; (d) repurchase obligations with a
term of not more than thirty (30) days for underlying securities of the types
described in clause (a) above entered into with any financial institution having
combined capital and surplus and undivided profits of not less than
$1,000,000,000; (e) repurchase agreements and reverse repurchase agreements
relating to marketable direct obligations issued or unconditionally guaranteed
by the United States of America or issued by any governmental agency thereof and
backed by the full faith and credit of the United States of America, in each
case maturing within ninety (90) days or less from the date of acquisition;
provided, that, terms of such agreements comply with the guidelines set forth in
the Federal Financial Agreements of Depository Institutions with Securities
Dealers and Others, as adopted by the Comptroller of the Currency on October 31,
1985; and (f) investments in money market funds and mutual funds which invest
substantially all of their assets in securities of the types described in
clauses (a) through (e) above.
 
1.19           “Change of Control” shall mean (a) the transfer (in one
transaction or a series of transactions) of all or substantially all of the
assets of Borrower or any Obligor (other than Parent) to any Person or group (as
such term is used in Section 13(d)(3) of the Exchange Act), other than as
permitted in Section 9.7 hereof; (b) the liquidation or dissolution of Borrower
or any Obligor (other than Parent) or the adoption of a plan by the stockholders
of Borrower or any Obligor (other than Parent) relating to the dissolution or
liquidation of Borrower or any Obligor (other than Parent), other than as
permitted in Section 9.7 hereof; (c) the acquisition by any Person or group (as
such term is used in Section 13(d)(3) of the Exchange Act), except for Parent,
of beneficial ownership, directly or indirectly, of a majority of the voting
power of the total outstanding Voting Stock of Borrower or any Guarantor (other
than Parent) or the Board of Directors (or similar governing authority) of
Borrower or any Guarantor (other than Parent); or (d) the failure of Parent to
own directly or indirectly one hundred (100%) percent of the voting power of the
total outstanding Voting Stock of Borrower.
 
1.20           “Code” shall mean the Internal Revenue Code of 1986, as the same
now exists or may from time to time hereafter be amended, modified, recodified
or supplemented, together with all rules, regulations and interpretations
thereunder or related thereto.
 
5

--------------------------------------------------------------------------------


1.21           “Collateral” shall have the meaning set forth in Section 5
hereof.
 
1.22           “Collateral Access Agreement” shall mean an agreement in writing,
in form and substance reasonably satisfactory to Agent, from any lessor of
premises to Borrower, or any other person to whom any Collateral is consigned or
who has custody, control or possession of any such Collateral or is otherwise
the owner or operator of any premises on which any of such Collateral is
located, in favor of Agent with respect to the Collateral at such premises or
otherwise in the custody, control or possession of such lessor, consignee or
other person.
 
1.23           “Commitment” shall mean, at any time, as to each Lender, the
principal amount set forth below such Lender’s signature on the signatures pages
hereto designated as the Commitment or on Schedule 1 to the Assignment and
Acceptance Agreement pursuant to which such Lender became a Lender hereunder in
accordance with the provisions of Section 13.7 hereof, as the same may be
adjusted from time to time in accordance with the terms hereof; sometimes being
collectively referred to herein as “Commitments”.
 
1.24           “Consolidated Net Income” shall mean, with respect to any Person,
for any period, the aggregate of the net income (loss) of such Person and its
Subsidiaries, on a consolidated basis, for such period, excluding to the extent
included therein any extraordinary, one-time or non-recurring gains, after
deducting all charges which should be deducted before arriving at the net income
(loss) for such period and after deducting the Provision for Taxes for such
period, all as determined in accordance with GAAP; provided, that, (a) the net
income (loss) of any Person that is not a majority-owned Subsidiary or that is
accounted for by the equity method of accounting shall be included only to the
extent of the amount of dividends or distributions paid or payable to such
Person or a majority-owned Subsidiary of such Person; (b) the effect of any
change in accounting principles adopted by (or applicable to) such Person or its
Subsidiaries after the date hereof (including any cumulative effects resulting
from changes in purchase accounting principles) shall be excluded; and (c) the
net income (if positive) of any majority-owned Subsidiary to the extent that the
declaration or payment of dividends or similar distributions by such
majority-owned Subsidiary to such Person or to any other majority-owned
Subsidiary of such Person is not at the time permitted by operation of the terms
of its charter or any agreement, instrument, judgment, decree, order, statute,
rule or governmental regulation applicable to such majority-owned Subsidiary
shall be excluded.  For the purpose of this definition, net income excludes any
gain together with any related Provision for Taxes for such gain realized upon
the sale or other disposition of any assets or of any Capital Stock of such
Person or a Subsidiary of such Person.
 
1.25           “Credit Facility” shall mean the Loans and Letters of Credit
provided to or for the benefit of Borrower pursuant to Sections 2.1 and 2.2
hereof.
 
1.26           “Default” shall mean an act, condition or event which with notice
or passage of time or both would constitute an Event of Default.
 
1.27           “Defaulting Lender” shall have the meaning set forth in Section
6.10 hereof.
 
1.28           “Deposit Account Control Agreement” shall mean an agreement in
writing, in form and substance satisfactory to Agent, by and among Agent,
Borrower and any bank at which a deposit account is at any time maintained by
Borrower, which provides that such bank will comply with instructions originated
by Agent directing disposition of the funds in the deposit account without
further consent by Borrower and has such other terms and conditions as Agent may
reasonably require.
 
6

--------------------------------------------------------------------------------


1.29           “EBITDA” shall mean, as to any Person, with respect to any
period, an amount equal to: (a) the Consolidated Net Income of such Person and
its Subsidiaries for such period, plus (b) depreciation and amortization
(including amortization of deferred financing fees), non-cash impairment
charges, imputed interest and deferred compensation for such period (all to the
extent deducted in the computation of Consolidated Net Income of such Person),
all in accordance with GAAP, plus (c) Interest Expense for such period (to the
extent deducted in the computation of Consolidated Net Income of such Person),
plus (d) the Provision for Taxes for such period (to the extent deducted in the
computation of Consolidated Net Income of such Person).
 
1.30           “Eligible Accounts” shall mean Accounts created by Borrower that
in each case satisfy the criteria set forth below as determined by Agent in good
faith and in the exercise of its reasonable credit judgment.  In general,
Accounts shall be Eligible Accounts if:
 
(a) such Accounts arise from the actual and bona fide sale and delivery of goods
by Borrower or rendition of services by Borrower in the ordinary course of its
business which transactions are completed in accordance with the terms and
provisions contained in any documents related thereto;
 
(b) such Accounts are not unpaid more than the earlier of thirty (30) days after
the original due date for such Accounts or forty-five (45) days after the date
of the original invoice for them; except, that, (i) for the thirty (30) day
period immediately following the date hereof, Accounts which are unpaid more
than fifteen (15) days after the original due date for such Accounts but which
are not unpaid more than thirty (30) days after the original due date may be
considered Eligible Accounts; provided, that, the maximum aggregate amount of
such Accounts which may be considered Eligible Accounts during such period shall
not exceed twenty percent (20%) of all Eligible Accounts in the aggregate, and
(ii) from and after the thirty (30) day period immediately following the date
hereof, Accounts which are unpaid more than fifteen (15) days after the original
due date for such Accounts but which are not unpaid more than thirty (30) days
after the original due date may be considered Eligible Accounts; provided, that,
the maximum aggregate amount of such Accounts which may be considered Eligible
Accounts at any given time shall not exceed twenty percent (20%) of all Eligible
Accounts;
 
(c) such Accounts comply with the terms and conditions contained in Section
7.2(b) of this Agreement;
 
(d) such Accounts do not arise from sales on consignment, guaranteed sale, sale
and return, sale on approval, or similar terms under which payment by the
account debtor may be conditional or contingent;
 
(e) the chief executive office of the account debtor with respect to such
Accounts is located in the United States of America or Canada (provided, that,
at any time promptly upon Agent’s request, Borrower shall execute and deliver,
or cause to be executed and delivered, such other agreements, documents and
instruments as may be reasonably required by Agent to perfect the security
interests of Agent in those Accounts of an account debtor with its chief
executive office or principal place of business in Canada in accordance with the
applicable laws of the Province of Canada in which such chief executive office
or principal place of business is located and take or cause to be taken such
other and further actions as Agent may reasonably request to enable Agent as
secured party with respect thereto to collect such Accounts under the applicable
Federal or Provincial laws of Canada) or, at Agent’s option, if the chief
executive office and principal place of business of the account debtor with
respect to such Accounts is located other than in the United States of America
or Canada, then if:  (i) the account debtor has delivered to Borrower an
irrevocable letter of credit issued or confirmed by a bank reasonably
satisfactory to Agent and payable only in the United States of America and in
U.S. dollars, sufficient to cover such Account, in form and substance reasonably
satisfactory to Agent and if required by Agent, the original of such letter of
credit has been delivered to Agent or Agent’s agent and the issuer thereof, and
Borrower has complied with the terms of Section 5.2(f) hereof with respect to
the assignment of the proceeds of such letter of credit to Agent or naming Agent
as transferee beneficiary thereunder, as Agent may specify, or (ii) such Account
is subject to credit insurance payable to Agent issued by an insurer and on
terms and in an amount reasonably acceptable to Agent, or (iii) such Account is
otherwise reasonably acceptable in all respects to Agent (subject to such
lending formula with respect thereto as Agent may determine in good faith and in
the exercise of its reasonable credit judgment);
 
7

--------------------------------------------------------------------------------


(f) such Accounts do not consist of progress billings (such that the obligation
of the account debtors with respect to such Accounts is conditioned upon
Borrower’s satisfactory completion of any further performance under the
agreement giving rise thereto), bill and hold invoices or retainage invoices,
except as to bill and hold invoices, if Agent shall have received an agreement
in writing from the account debtor, in form and substance reasonably
satisfactory to Agent, confirming the unconditional obligation of the account
debtor to take the goods related thereto and pay such invoice;
 
(g) the account debtor with respect to such Accounts has not asserted a
counterclaim, defense or dispute and is not owed or does not claim to be owed
any amounts that may give rise to any right of setoff or recoupment against such
Accounts (but the portion of the Accounts of such account debtor in excess of
the amount at any time and from time to time owed by Borrower to such account
debtor or claimed owed by such account debtor may be deemed Eligible Accounts);
 
(h) there are no facts, events or occurrences which would impair the validity,
enforceability or collectability of such Accounts or reduce the amount payable
or delay payment thereunder;
 
(i) such Accounts are subject to the first priority, valid and perfected
security interest of Agent and any goods giving rise thereto are not, and were
not at the time of the sale thereof, subject to any liens except those permitted
in this Agreement that are subject to an intercreditor agreement in form and
substance satisfactory to Agent between the holder of such security interest or
lien and Agent;
 
(j) neither the account debtor nor any officer or employee of the account debtor
with respect to such Accounts is an officer, employee, agent or other Affiliate
of Borrower or any Obligor;
 
(k) the account debtors with respect to such Accounts are not any foreign
government, the United States of America, any State, political subdivision,
department, agency or instrumentality thereof, unless, if the account debtor is
the United States of America, any State, political subdivision, department,
agency or instrumentality thereof, upon Agent’s request, the Federal Assignment
of Claims Act of 1940, as amended or any similar State or local law, if
applicable, has been complied with in a manner satisfactory to Agent;
 
(l) there are no proceedings or actions which are threatened or pending against
the account debtors with respect to such Accounts which might result in any
material adverse change in any such account debtor’s financial condition
(including, without limitation, any bankruptcy, dissolution, liquidation,
reorganization or similar proceeding);
 
8

--------------------------------------------------------------------------------


(m) (i) the aggregate amount of such Accounts owing by a single account debtor
(other than Royal Dutch Shell plc, Sinclair Oil Corporation, Flying J, Inc.,
Valero Energy Corporation, Tesoro Corporation, Chevron Corporation, and
ConocoPhillips Company) do not constitute more than twenty (20%) percent of the
aggregate amount of all otherwise Eligible Accounts, (ii) the aggregate amount
of such Accounts owing by any of Royal Dutch Shell plc, Sinclair Oil Corporation
or Flying J, Inc. do not constitute more than twenty-five (25%) percent of the
aggregate amount of all otherwise Eligible Accounts, (iii) the aggregate amount
of such Accounts owing by any of Valero Energy Corporation or Tesoro Corporation
do not constitute more than thirty (30%) percent of the aggregate amount of all
otherwise Eligible Accounts, and (iv) the aggregate amount of such Accounts
owing by any of Chevron Corporation or ConocoPhillips Company do not constitute
more than forty (40%) percent of the aggregate amount of all otherwise Eligible
Accounts (but the portion of the Accounts not in excess of the applicable
percentages set forth above may be deemed Eligible Accounts);
 
(n) such Accounts are not unpaid more than the earlier of thirty (30) days after
the original due date for such Accounts or forty-five (45) days after the date
of the original invoice for them; except, that, (i) for the thirty (30) day
period immediately following the date hereof, Accounts which are unpaid more
than fifteen (15) days after the original due date for such Accounts but which
are not unpaid more than thirty (30) days after the original due date may be
considered Eligible Accounts; provided, that, the maximum aggregate amount of
such Accounts which may be considered Eligible Accounts during such period shall
not exceed twenty percent (20%) of all Eligible Accounts in the aggregate, and
(ii) from and after the thirty (30) day period immediately following the date
hereof, Accounts which are unpaid more than fifteen (15) days after the original
due date for such Accounts but which are not unpaid more than thirty (30) days
after the original due date may be considered Eligible Accounts; provided, that,
the maximum aggregate amount of such Accounts which may be considered Eligible
Accounts at any given time shall not exceed twenty percent (20%) of all Eligible
Accounts, which, in each case, constitute more than fifty (50%) percent of the
total Accounts of such account debtor;
 
(o) the account debtor is not located in a state requiring the filing of a
Notice of Business Activities Report or similar report in order to permit
Borrower to seek judicial enforcement in such State of payment of such Account,
unless Borrower has qualified to do business in such state or has filed a Notice
of Business Activities Report or equivalent report for the then current year or
such failure to file and inability to seek judicial enforcement is capable of
being remedied without any material delay or material cost;
 
(p) such Accounts are owed by account debtors whose total indebtedness to
Borrower does not exceed the credit limit with respect to such account debtors
as determined by Borrower from time to time, to the extent such credit limit as
to any account debtor is established consistent with the current practices of
Borrower as of the date hereof and such credit limit is reasonably acceptable to
Agent (but the portion of the Accounts not in excess of such credit limit may be
deemed Eligible Accounts); and
 
(q) such Accounts are owed by account debtors deemed creditworthy at all times
by Agent in good faith and in the exercise of its reasonable credit judgment.
 
9

--------------------------------------------------------------------------------


The criteria for Eligible Accounts set forth above may only be changed and any
new criteria for Eligible Accounts may only be established by Agent in good
faith and in the exercise of its reasonable credit judgment based on
either:  (i) an event, condition or other circumstance arising after the date
hereof, or (ii) an event, condition or other circumstance existing on the date
hereof to the extent Agent has no written notice thereof from Borrower prior to
the date hereof, in either case under clause (i) or (ii) which adversely affects
or could reasonably be expected to adversely affect the Accounts in the good
faith determination of Agent based upon the exercise of its reasonable credit
judgment.  Any Accounts that are not Eligible Accounts shall nevertheless be
part of the Collateral.
 
1.31           “Eligible Inventory” shall mean, Inventory consisting of finished
goods held for resale in the ordinary course of the business of Borrower, that
in each case satisfy the criteria set forth below as determined by Agent in good
faith and in the exercise of its reasonable credit judgment.  In general,
Eligible Inventory shall not include: (a) raw materials and work in process, (b)
components which are not part of finished goods; (c) spare parts for equipment;
(d) packaging and shipping materials; (e) supplies used or consumed in
Borrower’s business; (f) Inventory at premises other than those owned or leased
and controlled by Borrower unless Agent has received a Collateral Access
Agreement; (g) Inventory subject to a security interest or lien in favor of any
Person other than Agent except those permitted in this Agreement that are
subject to an intercreditor agreement in form and substance satisfactory to
Agent between the holder of such security interest or lien and Agent; (h) bill
and hold goods; (i) unserviceable, obsolete or slow moving Inventory; (j)
Inventory that is not subject to the first priority, valid and perfected
security interest of Agent; (k) damaged and/or defective Inventory or returned
Inventory to the extent that such returned Inventory remains subject to an
Account deemed to be an Eligible Account hereunder; (l) Inventory purchased or
sold on consignment; (m) in-transit inventory other than Eligible In-Transit
Inventory and (n) Inventory located outside the United States of America.  The
criteria for Eligible Inventory set forth above may only be changed and any new
criteria for Eligible Inventory may only be established by Agent in good faith
and in the exercise of its reasonable credit judgment based on either:  (i) an
event, condition or other circumstance arising after the date hereof, or (ii) an
event, condition or other circumstance existing on the date hereof to the extent
Agent has no written notice thereof from Borrower prior to the date hereof, in
either case under clause (i) or (ii) which adversely affects or could reasonably
be expected to adversely affect the Inventory in the good faith determination of
Agent based upon the exercise of its reasonable credit judgment.  Any Inventory
that is not Eligible Inventory shall nevertheless be part of the Collateral.
 
1.32           “Eligible In-Transit Inventory” means all ethanol and biodiesel
finished goods Inventory owned by Borrower and not covered by Letters of Credit,
and which Inventory is in transit to one of the Borrower’s facilities or in
transit to a customer and which Inventory (a) has been paid for and is owned by
Borrower, (b) is fully insured, (c) is subject to a first priority security
interest in and lien upon such goods in favor of Agent (except for any
possessory lien upon such goods in the possession of a freight carrier or
shipping company securing only the freight charges for the transportation of
such goods to Borrower), (d) is evidenced or deliverable pursuant to documents
that have been delivered to Agent or an agent acting on its behalf or
designating Agent as consignee (in each case if requested by Agent), and (e) is
otherwise deemed to be “Eligible Inventory” hereunder.
 
10

--------------------------------------------------------------------------------


1.33           “Eligible Transferee” shall mean (a) any Lender; (b) the parent
company of any Lender and/or any Affiliate of such Lender which is at least
fifty (50%) percent owned by such Lender or its parent company; (c) any person
(whether a corporation, partnership, trust or otherwise) that is engaged in the
business of making, purchasing, holding or otherwise investing in bank loans and
similar extensions of credit in the ordinary course of its business and is
administered or managed by a Lender or with respect to any Lender that is a fund
which invests in bank loans and similar extensions of credit, any other fund
that invests in bank loans and similar extensions of credit and is managed by
the same investment advisor as such Lender or by an Affiliate of such investment
advisor, and in each case is approved by Agent; and (d) any other commercial
bank, financial institution or “accredited investor” (as defined in Regulation D
under the Securities Act of 1933) approved by Agent; provided, that, (i) neither
Borrower nor any Obligor or any Affiliate of Borrower or any Obligor shall
qualify as an Eligible Transferee and (ii) no Person to whom any Indebtedness
which is in any way subordinated in right of payment to any other Indebtedness
of Borrower or Obligor shall qualify as an Eligible Transferee, except as Agent
may otherwise specifically agree.
 
1.34           “Environmental Laws” shall mean all foreign, Federal, State and
local laws (including common law), legislation, rules, codes, licenses, permits
(including any conditions imposed therein), authorizations, judicial or
administrative decisions, injunctions or agreements between Borrower and any
Governmental Authority, (a) relating to pollution and the protection,
preservation or restoration of the environment (including air, water vapor,
surface water, ground water, drinking water, drinking water supply, surface
land, subsurface land, plant and animal life or any other natural resource), or
to human health or safety, (b) relating to the exposure to, or the use, storage,
recycling, treatment, generation, manufacture, processing, distribution,
transportation, handling, labeling, production, release or disposal, or
threatened release, of Hazardous Materials, or (c) relating to all laws with
regard to recordkeeping, notification, disclosure and reporting requirements
respecting Hazardous Materials.  The term “Environmental Laws” includes (i) the
Federal Comprehensive Environmental Response, Compensation and Liability Act of
1980, the Federal Superfund Amendments and Reauthorization Act, the Federal
Water Pollution Control Act of 1972, the Federal Clean Water Act, the Federal
Clean Air Act, the Federal Resource Conservation and Recovery Act of 1976
(including the Hazardous and Solid Waste Amendments thereto), the Federal Solid
Waste Disposal and the Federal Toxic Substances Control Act, the Federal
Insecticide, Fungicide and Rodenticide Act, and the Federal Safe Drinking Water
Act of 1974, (ii) applicable state counterparts to such laws and (iii) any
common law or equitable doctrine that may impose liability or obligations for
injuries or damages due to, or threatened as a result of, the presence of or
exposure to any Hazardous Materials.
 
1.35           “Equipment” shall mean all of Borrower’s now owned and hereafter
acquired equipment, wherever located, including machinery, data processing and
computer equipment (whether owned or licensed and including embedded software),
vehicles, tools, furniture, fixtures, all attachments, accessions and property
now or hereafter affixed thereto or used in connection therewith, and
substitutions and replacements thereof, wherever located.
 
1.36           “ERISA” shall mean the Employee Retirement Income Security Act of
1974, together with all rules, regulations and interpretations thereunder or
related thereto.
 
1.37           “ERISA Affiliate” shall mean any person required to be aggregated
with Borrower or any of its Subsidiaries under Sections 414(b), 414(c), 414(m)
or 414(o) of the Code.
 
11

--------------------------------------------------------------------------------


1.38           “ERISA Event” shall mean (a) any “reportable event”, as defined
in Section 4043(c) of ERISA or the regulations issued thereunder, with respect
to a Pension Plan, other than events as to which the requirement of notice has
been waived in regulations by the Pension Benefit Guaranty Corporation; (b) the
adoption of any amendment to a Pension Plan that would require the provision of
security pursuant to Section 401(a)(29) of the Code or Section 307 of ERISA; (c)
a complete or partial withdrawal by Borrower, any Obligor (other than Parent) or
any ERISA Affiliate (other than Parent) from a Multiemployer Plan or a cessation
of operations which is treated as such a withdrawal or notification that a
Multiemployer Plan is in reorganization; (d) the filing of a notice of intent to
terminate, the treatment of a Pension Plan amendment as a termination under
Section 4041 or 4041A of ERISA, or the commencement of proceedings by the
Pension Benefit Guaranty Corporation to terminate a Pension Plan; (e) an event
or condition which might reasonably be expected to constitute grounds under
Section 4042 of ERISA for the termination of, or the appointment of a trustee to
administer, any Plan; (f) the imposition of any liability under Title IV of
ERISA, other than the Pension Benefit Guaranty Corporation premiums due but not
delinquent under Section 4007 of ERISA, upon Borrower, any Obligor (other than
Parent) or any ERISA Affiliate (other than Parent) in excess of $250,000 and (g)
any other event or condition with respect to a Plan including any Pension Plan
subject to Title IV of ERISA maintained, or contributed to, by any ERISA
Affiliate (other than Parent) that could reasonably be expected to result in
liability of Borrower in excess of $250,000.
 
1.39           “Eurodollar Rate Loans” shall mean any Loans or portion thereof
on which interest is payable based on the Adjusted Eurodollar Rate in accordance
with the terms hereof.
 
1.40           “Event of Default” shall mean the occurrence or existence of any
event or condition described in Section 10.1 hereof.
 
1.41           “Excess Availability” shall mean, the amount, as determined by
Agent, calculated at any date, equal to: (a) the lesser of:  (i)  the Borrowing
Base and (ii) the Maximum Credit (in each case under clause (i) or (ii), without
duplication, after giving effect to any Reserves other than any Reserves in
respect of Letter of Credit Obligations), minus (b) the sum of: (i) the amount
of all then outstanding and unpaid Obligations (but not including for this
purpose any outstanding Letter of Credit Obligations), plus (ii) the amount of
all Reserves then established in respect of Letter of Credit Obligations, plus
(iii) the aggregate amount of all then outstanding and unpaid trade payables and
other obligations of Borrower which are outstanding more than forty-five (45)
days past due as of the end of the immediately preceding month or at Agent’s
option, as of a more recent date based on such reports as Agent may from time to
time specify (other than trade payables or other obligations being contested or
disputed by Borrower in good faith), plus (iv) without duplication, the amount
of checks issued by Borrower to pay trade payables and other obligations which
are more than forty-five (45) days past due as of the end of the immediately
preceding month or at Agent’s option, as of a more recent date based on such
reports as Agent may from time to time specify (other than trade payables or
other obligations being contested or disputed by Borrower in good faith), but
not yet sent.
 
1.42           “Exchange Act” shall mean the Securities Exchange Act of 1934,
together with all rules, regulations and interpretations thereunder or related
thereto.
 
1.43           “Existing Lenders” shall mean the lenders to Borrower listed on
Schedule 1.43 hereto and their respective predecessors, successors and assigns.
 
12

--------------------------------------------------------------------------------


1.44           “Federal Funds Rate” shall mean, for any period, a fluctuating
interest rate per annum equal, for each day during such period, to the weighted
average of the rates on overnight Federal Funds transactions with members of the
Federal Reserve System arranged by Federal Funds brokers, as published for such
day (or, if such day is not a Business Day, for the next preceding Business Day)
by the Federal Reserve Bank of Chicago, or, if such rate is not so published for
any day that is a Business Day, the average of the quotations for such day on
such transactions received by the Agent from three Federal Funds brokers of
recognized standing selected by it.
 
1.45           “Fee Letter” shall mean the letter agreement, dated of even date
herewith, by and between Borrower and Agent, setting forth certain fees payable
by Borrower to Agent for the benefit of itself and Lenders, as the same now
exists or may hereafter be amended, modified, supplemented, extended, renewed,
restated or replaced.
 
1.46           “Financing Agreements” shall mean, collectively, this Agreement
and all notes, guarantees, security agreements, deposit account control
agreements, investment property control agreements, intercreditor agreements,
mortgagee waivers and all other agreements, documents and instr­uments now or at
any time hereafter executed and/or delivered by Borrower or any Obligor in
connection with this Agreement; provided, that, in no event shall the term
Financing Agreements be deemed to include any Hedge Agreement.
 
1.47           “Foreign Lender” shall mean any Lender that is organized under
the laws of a jurisdiction other than that in which Borrower is resident for tax
purposes.  For purposes of this definition, the United States of America, each
State thereof and the District of Columbia shall be deemed to constitute a
single jurisdiction.
 
1.48           “Funding Bank” shall have the meaning given to such term in
Section 3.3 hereof.
 
1.49           “GAAP” shall mean generally accepted accounting principles in the
United States of America as in effect from time to time as set forth in the
opinions and pronouncements of the Accounting Principles Board and the American
Institute of Certified Public Accountants and the statements and pronouncements
of the Financial Accounting Standards Board which are applicable to the
circumstances as of the date of determination consistently applied; except,
that, for purposes of Section 9.17 hereof, GAAP shall be determined on the basis
of such principles in effect on the date hereof and consistent with those used
in the preparation of the most recent audited financial statements delivered to
Agent prior to the date hereof.
 
1.50           “Governmental Authority” shall mean any nation or government, any
state, province, or other political subdivision thereof, any central bank (or
similar monetary or regulatory authority) thereof,  and any entity with
authority to exercise executive, legislative, judicial, regulatory or
administrative functions of or pertaining to government.
 
1.51           “Guarantors” shall mean, collectively, the following (together
with their respective successors and assigns): (a) Parent and (b) any other
Person that at any time after the date hereof becomes party to a guarantee in
favor of Lender or otherwise liable on or with respect to the Obligations; each
sometimes being referred to herein individually as a “Guarantor”.
 
1.52           “Hazardous Materials” shall mean any hazardous, toxic or
dangerous substances, materials and wastes, including hydrocarbons (including
naturally occurring or man-made petroleum and hydrocarbons), flammable
explosives, asbestos, urea formaldehyde insulation, radioactive materials,
biological substances, polychlorinated biphenyls, pesticides, herbicides and any
other kind and/or type of pollutants or contaminants (including materials which
include hazardous constituents), sewage, sludge, industrial slag, solvents
and/or any other similar substances, materials, or wastes and including any
other substances, materials or wastes that are or become regulated under any
Environmental Law (including any that are or become classified as hazardous or
toxic under any Environmental Law).
 
13

--------------------------------------------------------------------------------


1.53           “Hedge Agreement” shall mean an agreement between Borrower or any
Guarantor and Agent or any Bank Product Provider that is a swap agreement as
such term is defined in 11 U.S.C. Section 101, and including any rate swap
agreement, basis swap, forward rate agreement, commodity swap, interest rate
option, forward foreign exchange agreement, spot foreign exchange agreement,
rate cap agreement rate, floor agreement, rate collar agreement, currency swap
agreement, cross-currency rate swap agreement, currency option, any other
similar agreement (including any option to enter into any of the foregoing or a
master agreement for any the foregoing together with all supplements thereto)
for the purpose of protecting against or managing exposure to fluctuations in
interest or exchange rates, currency valuations or commodity prices; sometimes
being collectively referred to herein as “Hedge Agreements.”  For the purposes
of this Agreement and the Credit Facility, any Hedge Agreement between Parent
and Agent or any Bank Product Provider, together with all Indebtedness related
thereto shall not constitute a “Hedge Agreement” hereunder.
 
1.54           “Indebtedness” shall mean, with respect to any Person, any
liability, whether or not contingent, (a) in respect of borrowed money (whether
or not the recourse of the lender is to the whole of the assets of such Person
or only to a portion thereof) or evidenced by bonds, notes, debentures or
similar instruments; (b) representing the balance deferred and unpaid of the
purchase price of any property or services (other than an account payable to a
trade creditor (whether or not an Affiliate) incurred in the ordinary course of
business of such Person and payable in accordance with customary trade
practices); (c) all obligations as lessee under leases which have been, or
should be, in accordance with GAAP recorded as Capital Leases; (d) any
contractual obligation, contingent or otherwise, of such Person to pay or be
liable for the payment of any indebtedness described in this definition of
another Person, including, without limitation, any such indebtedness, directly
or indirectly guaranteed, or any agreement to purchase, repurchase, or otherwise
acquire such indebtedness, obligation or liability or any security therefor, or
to provide funds for the payment or discharge thereof, or to maintain solvency,
assets, level of income, or other financial condition; (e) all obligations with
respect to redeemable stock and redemption or repurchase obligations under any
Capital Stock or other equity securities issued by such Person; (f) all
reimbursement obligations and other liabilities of such Person with respect to
surety bonds (whether bid, performance or otherwise), letters of credit,
banker’s acceptances, drafts or similar documents or instruments issued for such
Person’s account; (g) all indebtedness of such Person in respect of indebtedness
of another Person for borrowed money or indebtedness of another Person otherwise
described in this definition which is secured by any consensual lien, security
interest, collateral assignment, conditional sale, mortgage, deed of trust, or
other encumbrance on any asset of such Person, whether or not such obligations,
liabilities or indebtedness are assumed by or are a personal liability of such
Person, all as of such time; (h) all obligations, liabilities and indebtedness
of such Person (marked to market) arising under swap agreements, cap agreements
and collar agreements and other agreements or arrangements designed to protect
such person against fluctuations in interest rates or currency or commodity
values; (i) all obligations owed by such Person under License Agreements with
respect to non-refundable, advance or minimum guarantee royalty payments; (j)
indebtedness of any partnership or joint venture in which such Person is a
general partner or a joint venturer to the extent such Person is liable therefor
as a result of such Person’s ownership interest in such entity, except to the
extent that the terms of such indebtedness expressly provide that such Person is
not liable therefor or such Person has no liability therefor as a matter of law
and (k) the principal and interest portions of all rental obligations of such
Person under any synthetic lease or similar off-balance sheet financing where
such transaction is considered to be borrowed money for tax purposes but is
classified as an operating lease in accordance with GAAP.
 
14

--------------------------------------------------------------------------------


1.55           “Indemnitee” shall have the meaning set forth in Section 11.5
hereof.
 
1.56           “Information Certificate” shall mean the Information Certificate
of Borrower constituting Exhibit B hereto containing material information with
respect to Borrower, its businesses and assets provided by or on behalf of
Borrower to Agent in connection with the preparation of this Agreement and the
other Financing Agreements and the financing arrangements provided for herein.
 
1.57           “Intellectual Property” shall mean Borrower’s now owned and
hereafter arising or acquired:  patents, patent rights, patent applications,
copyrights, works which are the subject matter of copyrights, copyright
applications, copyright registrations, trademarks, servicemarks, trade names,
trade styles, trademark and servicemark applications, and licenses and rights to
use any of the foregoing and all applications, registrations and recordings
relating to any of the foregoing as may be filed in the United States Copyright
Office, the United States Patent and Trademark Office or in any similar office
or agency of the United States, any State thereof, any political subdivision
thereof or in any other country or jurisdiction, together with all rights and
privileges arising under applicable law with respect to Borrower’s use of any of
the foregoing; all extensions, renewals, reissues, divisions, continuations, and
continuations-in-part of any of the foregoing; all rights to sue for past,
present and future infringement of any of the foregoing; inventions, trade
secrets, formulae, processes, compounds, drawings, designs, blueprints, surveys,
reports, manuals, and operating standards; goodwill (including any goodwill
associated with any trademark or servicemark, or the license of any trademark or
servicemark); customer and other lists in whatever form maintained; trade secret
rights, copyright rights, rights in works of authorship, domain names and domain
name registration; software and contract rights relating to computer software
programs, in whatever form created or maintained.
 
1.58           “Interest Expense” shall mean, for any period, as to any Person,
as determined in accordance with GAAP, the total interest expense of such
Person, whether paid or accrued during such period but without duplication
(including the interest component of Capital Leases for such period), including,
without limitation, discounts in connection with the sale of any Accounts that
are sold for purposes other than collection, but excluding interest paid in
property other than cash and any other interest expense not payable in cash.
 
1.59           “Interest Period” shall mean for any Eurodollar Rate Loan, a
period of approximately one (1), two (2), or three (3) months duration as
Borrower may elect, the exact duration to be determined in accordance with the
customary practice in the applicable Eurodollar Rate market; provided, that,
Borrower may not elect an Interest Period which will end after the last day of
the then-current term of this Agreement.
 
1.60           “Interest Rate” shall mean,
 
15

--------------------------------------------------------------------------------


(a) Subject to clause (b) of this definition below:
 
(i) as to Prime Rate Loans, a rate equal to the Prime Rate plus the Applicable
Margin for Prime Rate Loans,
 
(ii) as to Eurodollar Rate Loans, a rate equal to the Adjusted Eurodollar Rate
plus the Applicable Margin for Eurodollar Rate Loans (in each case, based on the
London Interbank Offered Rate applicable for the Interest Period selected by
Borrower as in effect two (2) Business Days prior to the commencement of the
Interest Period, whether such rate is higher or lower than any rate previously
quoted to Borrower).
 
(b) Notwithstanding anything to the contrary contained in clause (a) of this
definition, the Applicable Margin otherwise used to calculate the Interest Rate
for Prime Rate Loans and Eurodollar Rate Loans shall be the highest percentage
set forth in the definition of the term Applicable Margin for each category of
Revolving Loans plus two (2.00%) percent per annum, at Agent’s option, (i) for
the period (A) on and after the date of termination or non-renewal hereof until
such time as all Obligations are finally paid and satisfied in full in
immediately available funds (or in the case of contingent Obligations, Agent
shall have received cash collateral or a letter of credit, at its option, all in
accordance with Section 13.1 below), or (B) from and after the date of the
occurrence of any Event of Default, and for so long as such Event of Default is
continuing and (ii) on the amount of the Revolving Loans to Borrower at any time
outstanding in excess of the Borrowing Base or any other material limitation
with respect thereto provided for herein (whether or not such excess(es) arise
or are made with or without Agent’s or any Lender’s knowledge or consent and
whether made before or after an Event of Default).
 
1.61           “Inventory” shall mean all of Borrower’s now owned and hereafter
existing or acquired goods, wherever located, which (a) are leased by Borrower
as lessor; (b) are held by Borrower for sale or lease or to be furnished under a
contract of service; (c) are furnished by Borrower under a contract of service;
or (d) consist of raw materials, work in process, finished goods or materials
used or consumed in its business.
 
1.62           “Inventory Loan Limit” shall mean the amount equal to
$20,000,000.
 
1.63           “Investment Property Control Agreement” shall mean an agreement
in writing, in form and substance reasonably satisfactory to Agent, by and among
Agent, Borrower and any securities intermediary, commodity intermediary or other
person who has custody, control or possession of any investment property of
Borrower acknowledging that such securities intermediary, commodity intermediary
or other person has custody, control or possession of such investment property
on behalf of Agent, that it will comply with entitlement orders originated by
Agent with respect to such investment property, or other instructions of Agent,
and has such other terms and conditions as Agent may reasonably require.
 
1.64           “Issuing Bank” shall mean Wachovia Bank, National Association or
any Lender that is approved by Agent that shall issue a Letter of Credit for the
account of Borrower and has agreed in a manner reasonably satisfactory to Agent
to be subject to the terms hereof as an Issuing Bank.
 
1.65           “Lenders” shall mean the financial institutions who are
signatories hereto as Lenders and other persons made a party to this Agreement
as a Lender in accordance with Section 13.7 hereof, and their respective
successors and assigns; each sometimes being referred to herein individually as
a “Lender”.
 
16

--------------------------------------------------------------------------------


1.66           “Letter of Credit Documents” shall mean, with respect to any
Letter of Credit, such Letter of Credit, any amendments thereto, any documents
delivered in connection therewith, any application therefor, and any agreements,
instruments, guarantees or other documents (whether general in application or
applicable only to such Letter of Credit) governing or providing for (a) the
rights and obligations of the parties concerned or at risk or (b) any collateral
security for such obligations.
 
1.67           “Letter of Credit Limit” shall mean $10,000,000.
 
1.68           “Letter of Credit Obligations” shall mean, at any time, the sum
of (a) the aggregate undrawn amount of all Letters of Credit outstanding at such
time, plus (b) the aggregate amount of all drawings under Letters of Credit for
which Issuing Bank has not at such time been reimbursed, plus (c) without
duplication, the aggregate amount of all payments made by each Lender to Issuing
Bank with respect to such Lender’s participation in Letters of Credit as
provided in Section 2.2 for which Borrower has not at such time reimbursed the
Lenders, whether by way of a Revolving Loan or otherwise.
 
1.69           “Letters of Credit” shall mean all letters of credit (whether
documentary or stand-by and whether for the purchase of inventory, equipment or
otherwise) issued by an Issuing Bank for the account of Borrower pursuant to
this Agreement, and all amendments, renewals, extensions or replacements
thereof.
 
1.70           “License Agreements” shall have the meaning set forth in Section
9.18 hereof.
 
1.71           “Loans” shall mean the Revolving Loans.
 
1.72           “London Interbank Offered Rate” shall mean, with respect to any
Eurodollar Loan for the Interest Period applicable thereto, the rate of interest
per annum (rounded upwards, if necessary, to the nearest 1/100 of 1%) appearing
on Telerate Page 3750 (or any successor page) as the London interbank offered
rate for deposits in U.S. Dollars at approximately 11:00 A.M. (London time) two
(2) Business Days prior to the first day of such Interest Period for a term
comparable to such Interest Period; provided, that, if more than one rate is
specified on Telerate Page 3750, the applicable rate shall be the arithmetic
mean of all such rates.  If, for any reason, such rate is not available, the
term “London Interbank Offered Rate” shall mean, with respect to any Eurodollar
Loan for the Interest Period applicable thereto, the rate of interest per annum
(rounded upwards, if necessary, to the nearest 1/100 of 1%) appearing on Reuters
Screen LIBO Page as the London interbank offered rate for deposits in Dollars at
approximately 11:00 A.M. (London time) two (2)  Business Days prior to the first
day of such Interest Period for a term comparable to such Interest Period;
provided, however, if more than one rate is specified on Reuters Screen LIBO
Page, the applicable rate shall be the arithmetic mean of all such rates.
 
1.73           “Material Adverse Effect” shall mean any condition, change,
effect or circumstance that, individually or when taken together with all such
conditions, changes, effects or circumstances, has or would reasonably be
expected to have an adverse effect on the financial condition, assets,
properties, business, operations or results of operations of the Borrower which
is material to the Borrower, excluding (a) any changes or effects that are not
unique to the Borrower and do not adversely affect the Borrower
disproportionately compared to its competitors, directly resulting from general
changes in economic, financial or capital market, regulatory, political or
national security conditions (including acts of war or terrorism), (b) changes
in conditions generally applicable to the industries in which the Borrower is
involved and (c) changes which result from the announcement or the consummation
of the transactions contemplated hereby.
 
17

--------------------------------------------------------------------------------


1.74           “Material Contract” shall mean (a) any contract or agreement
(other than the Financing Agreements and any ethanol purchase and sale contracts
or agreements), written or oral, of Borrower involving monetary liability of or
to any Person in an amount in excess of $750,000, (b) any ethanol purchase and
sale contract or agreement with a stated term in excess of six (6) months and
(c) any contract or agreement (other than the Financing Agreements), whether
written or oral, to which Borrower is a party as to which the breach,
nonperformance, cancellation or failure to renew by any party thereto would have
a Material Adverse Effect.
 
1.75           “Maturity Date” shall have the meaning set forth in Section 13.1
hereof.
 
1.76           “Maximum Credit” shall mean the amount of $40,000,000 (subject to
adjustment as provided in Section 2.3 hereof).
 
1.77           “Maximum Credit Increase Effective Date” shall have the meaning
set forth in Section 2.3(c) hereof.
 
1.78           “Monthly Average Excess Availability” shall mean, at any time,
the daily average of the Excess Availability for the immediately preceding
calendar month as calculated by Agent.
 
1.79           “Multiemployer Plan” shall mean a “multi-employer plan” as
defined in Section 4001(a)(3) of ERISA which is or was at any time during the
current year or the immediately preceding six (6) years contributed to by
Borrower or any ERISA Affiliate or with respect to which Borrower or any ERISA
Affiliate may incur any liability.
 
1.80           “Net Recovery Percentage” shall mean the fraction, expressed as a
percentage, (a) the numerator of which is the amount equal to the amount of the
recovery in respect of the Inventory at such time a “net orderly liquidation
value” basis as set forth in the most recent acceptable appraisal of Inventory
received by Agent in accordance with Section 7.3, net of operating expenses,
liquidation expenses and commissions, and (b) the denominator of which is the
applicable original cost of the aggregate amount of the Inventory subject to
such appraisal.
 
1.81           “Non-Restricted Asset” shall have the meaning set forth in
Section 5.1
 
18

--------------------------------------------------------------------------------


1.82           “Obligations” shall mean (a) any and all Loans, Letter of Credit
Obligations and all other obligations, liabilities and indebtedness of every
kind, nature and description owing by any or all of Borrower to Agent or any
Lender or any Issuing Bank, including principal, interest, charges, fees, costs
and expenses, however evidenced, whether as principal, surety, endorser,
guarantor or otherwise, arising under this Agreement or any of the other
Financing Agreements or on account of any Letter of Credit and all other Letter
of Credit Obligations, whether now existing or hereafter arising, whether
arising before, during or after the initial or any renewal term of this
Agreement or after the commencement of any case with respect to Borrower under
the United States Bankruptcy Code or any similar statute (including the payment
of interest and other amounts which would accrue and become due but for the
commencement of such case, whether or not such amounts are allowed or allowable
in whole or in part in such case), whether direct or indirect, absolute or
contingent, joint or several, due or not due, primary or secondary, liquidated
or unliquidated, or secured or unsecured and (b) for purposes only of Section
5.1 hereof and subject to the priority in right of payment set forth in Section
6.4 hereof, all obligations, liabilities and indebtedness of every kind, nature
and description owing by Borrower or any or all of Guarantors (other than
Parent) to Agent or any Bank Product Provider arising under or pursuant to any
Bank Products, whether now existing or hereafter arising; provided, that, (i) as
to any such obligations, liabilities and indebtedness arising under or pursuant
to a Hedge Agreement, the same shall only be included within the Obligations if
upon Agent’s request, Agent shall have entered into an agreement, in form and
substance satisfactory to Agent, with the Bank Product Provider that is a
counterparty to such Hedge Agreement, as acknowledged and agreed to by Borrower
and Guarantors (other than Parent), providing for the delivery to Agent by such
counterparty of information with respect to the amount of such obligations and
providing for the other rights of Agent and such Bank Product Provider in
connection with such arrangements, (ii) any Bank Product Provider, other than
Wachovia and its Affiliates, shall have delivered written notice to Agent that
(A) such Bank Product Provider has entered into a transaction to provide Bank
Products to Borrower and Guarantors (other than Parent) and (B) the obligations
arising pursuant to such Bank Products provided to Borrower and Guarantors
(other than Parent) constitute Obligations entitled to the benefits of the
security interest of Agent granted hereunder, and Agent shall have accepted such
notice in writing and (iii) in no event shall any Bank Product Provider acting
in such capacity to whom such obligations, liabilities or indebtedness are owing
be deemed a Lender for purposes hereof to the extent of and as to such
obligations, liabilities or indebtedness; except, that, each reference to the
term “Lender” in Sections 12.1, 12.2, 12.3(b), 12.6, 12.7, 12.9, 12.12 and 13.6
hereof shall be deemed to include such Bank Product Provider and in no event
shall the approval of any such person in its capacity as Bank Product Provider
be required in connection with the release or termination of any security
interest or lien of Agent.
 
1.83           “Obligors” shall mean, individually and collectively, Borrower
and Guarantors; each sometimes being referred to herein individually as a
“Obligor.”
 
1.84           “Other Taxes” shall have the meaning given to such term in
Section 6.5 hereof.
 
1.85           “Parent” shall mean Pacific Ethanol Inc., a Delaware corporation,
and its successors and assigns.
 
1.86           “Parent/Borrower Operating Agreement” shall mean that certain
Intercompany Operating Agreement, dated as of July 28, 2008, between Borrower
and Parent pursuant to which Parent will provide certain services to Borrower as
more particularly set forth therein.
 
1.87           “Participant” shall mean any financial institution that acquires
and holds a participation in the interest of any Lender in any of the Loans and
Letters of Credit in conformity with the provisions of Section 13.7 of this
Agreement governing participations.
 
1.88           “Person” or “person” shall mean any individual, sole
proprietorship, partnership, corporation (including any corporation which elects
subchapter S status under the Code), limited liability company, limited
liability partnership, business trust, unincorporated association, joint stock
corporation, trust, joint venture or other entity or any government or any
agency or instrumentality or political subdivision thereof.
 
19

--------------------------------------------------------------------------------


1.89           “Pension Plan” shall mean a pension plan (as defined in Section
3(2) of ERISA) subject to Title IV of ERISA which Borrower sponsors, maintains,
or to which Borrower or any ERISA Affiliate makes, is making, or is obligated to
make contributions, other than a Multiemployer Plan.
 
1.90           “Plan” shall mean an employee benefit plan (as defined in Section
3(3) of ERISA) which Borrower or any Obligor (other than Parent) sponsors,
maintains, or to which it makes, is making, or is obligated to make
contributions, or in the case of a Multiemployer Plan has made contributions at
any time during the immediately preceding six (6) plan years or with respect to
which Borrower or any Obligor (other than Parent) may incur liability.
 
1.91           “Prime Rate” shall mean, on any date, the greater of (a) the rate
from time to time publicly announced by Wachovia Bank, National Association, or
its successors, as its prime rate, subject to each increase or decrease in such
prime rate, effective as of the date of any such change, whether or not such
announced rate is the best rate available at such bank, or (b) the Federal Funds
Rate in effect on such day plus one-half of one (0.50%) percent.
 
1.92           “Prime Rate Loans” shall mean any Loans or portion thereof on
which interest is payable based on the Prime Rate in accordance with the terms
thereof.
 
1.93           “Pro Rata Share” shall mean as to any Lender, the fraction
(expressed as a percentage) the numerator of which is such Lender’s Commitment
and the denominator of which is the aggregate amount of all of the Commitments
of Lenders, as adjusted from time to time in accordance with the provisions of
Section 13.7 hereof; provided, that, if the Commitments have been terminated,
the numerator shall be the unpaid amount of such Lender’s Loans and its interest
in the Letters of Credit and the denominator shall be the aggregate amount of
all unpaid Loans and Letters of Credit.
 
1.94           “Provision for Taxes” shall mean an amount equal to all taxes
imposed on or measured by net income, whether Federal, State, Provincial, county
or local, and whether foreign or domestic, that are paid or payable by any
Person in respect of any period in accordance with GAAP.
 
1.95           “Real Property” shall mean all now owned and hereafter acquired
real property of Borrower, including leasehold interests, together with all
buildings, structures, and other improvements located thereon and all licenses,
easements and appurtenances relating thereto, wherever located.
 
1.96           “Receivables” shall mean all of the following now owned or
hereafter arising or acquired property of Borrower: (a) all Accounts; (b) all
interest, fees, late charges, penalties, collection fees and other amounts due
or to become due or otherwise payable in connection with any Account; (c) all
payment intangibles of Borrower; (d)  letters of credit, indemnities,
guarantees, security or other deposits and proceeds thereof issued payable to
Borrower or otherwise in favor of or delivered to Borrower in connection with
any Account; and (e) all other accounts, contract rights (including, without
limitation, all of Borrower’s right, title and interest in and to the
Parent/Borrower Operating Agreement), chattel paper, instruments, notes, general
intangibles and other forms of obligations owing to Borrower, whether from the
sale and lease of goods or other property, licensing of any property (including
Intellectual Property or other general intangibles), rendition of services or
from loans or advances by Borrower or to or for the benefit of any third person
(including loans or advances to any Affiliates or Subsidiaries of Borrower) or
otherwise associated with any Accounts, Inventory or general intangibles
of  Borrower (including, without limitation, choses in action, causes of action,
tax refunds, tax refund claims, any funds which may become payable to Borrower
in connection with the termination of any Plan or other employee benefit plan
and any other amounts payable to Borrower from any Plan or other employee
benefit plan, rights and claims against carriers and shippers, rights to
indemnification, business interruption insurance and proceeds thereof, casualty
or any similar types of insurance and any proceeds thereof and proceeds of
insurance covering the lives of employees on which Borrower is a beneficiary).
 
20

--------------------------------------------------------------------------------


1.97           “Records” shall mean all of Borrower’s present and future books
of account of every kind or nature, purchase and sale agreements, invoices,
ledger cards, bills of lading and other shipping evidence, statements,
correspondence, memoranda, credit files and other data relating to the
Collateral or any account debtor, together with the tapes, disks, diskettes and
other data and software storage media and devices, file cabinets or containers
in or on which the foregoing are stored (including any rights of Borrower with
respect to the foregoing maintained with or by any other person).
 
1.98           “Reference Bank” shall mean Wachovia Bank, National Association,
or such other bank as Agent may from time to time designate.
 
1.99           “Register” shall have the meaning set forth in Section 13.7
hereof.
 
1.100          “Required Lenders” shall mean, at any time, those Lenders whose
Pro Rata Shares aggregate sixty-six and two-thirds (66 2/3%) percent or more of
the aggregate of the Commitments of all Lenders, or if the Commitments shall
have been terminated, Lenders to whom at least sixty-six and two-thirds (66
2/3%) percent of the then outstanding Obligations are owing.
 
1.101          “Reserves” shall mean as of any date of determination, such
amounts as Agent may from time to time establish and revise in good faith and in
the exercise of its reasonable credit judgment reducing the amount of Loans and
Letters of Credit that would otherwise be available to Borrower under the
lending formula(s) provided for herein:  (a) to reflect events, conditions,
contingencies or risks which, as determined by Agent in good faith and in the
exercise of its reasonable credit judgment, adversely affect, or would have a
reasonable likelihood of adversely affecting, either (i) the Collateral or any
other property which is security for the Obligations or its value or (ii) the
assets, business or prospects of Borrower or any Obligor (other than Parent) or
(iii) the security interests and other rights of Agent or any Lender in the
Collateral (including the enforceability, perfection and priority thereof) or
(b) to reflect Agent’s good faith belief that any collateral report or financial
information furnished by or on behalf of Borrower or any Obligor to Agent is or
may have been incomplete, inaccurate or misleading in any material respect or
(c) to reflect outstanding Letter of Credit Obligations as provided in Section
2.2 hereof or (d) in respect of any state of facts which Agent determines in
good faith and in the exercise of its reasonable credit judgment constitutes a
Default or an Event of Default. Without limiting the generality of the
foregoing, Reserves may, at Agent’s option, in good faith and in the exercise of
its reasonable credit judgment, be established to reflect:  (i) dilution with
respect to the Accounts (based on the ratio of the aggregate amount of non-cash
reductions in Accounts for any period to the aggregate dollar amount of the
sales of Borrower for such period) as calculated by Agent for any period is or
is reasonably anticipated to be greater than five (5%) percent; (ii) returns,
discounts, claims, credits and allowances of any nature that are not paid
pursuant to the reduction of Accounts; (iii) sales, excise or similar taxes
included in the amount of any Accounts reported to Agent; (iv) a change in the
turnover, age or mix of the categories of Inventory that adversely affects the
aggregate value of all Inventory; (v) amounts due or to become due to owners and
lessors of premises where any Collateral is located, other than for those
locations where Agent has received a Collateral Access Agreement that Agent has
accepted in writing; (vi) amounts due or to become due to owners and licensors
of trademarks and other Intellectual Property used by Borrower and (vii)
obligations, liabilities or indebtedness (contingent or otherwise) of Borrower
or any Obligor (other than Parent) to Agent or any Bank Product Provider arising
under or in connection with any Bank Products or as such Affiliate or Person may
otherwise require in connection therewith to the extent that such obligations,
liabilities or indebtedness constitute Obligations as such term is defined
herein or otherwise receive the benefit of the security interest of Agent in any
Collateral.  The amount of any Reserve established by Agent shall have a
reasonable relationship to the event, condition or other matter which is the
basis for such reserve as determined by Agent in good faith and in the exercise
of its reasonable credit judgment and to the extent that such Reserve is in
respect of amounts that may be payable to third parties Agent may, at its
option, deduct such Reserve from the Maximum Credit, at any time that such limit
is less than the amount of the Borrowing Base.
 
21

--------------------------------------------------------------------------------


1.102         “Restricted Assets” shall have the meaning set forth in Section
5.1 hereof.
 
1.103          “Revolving Loans” shall mean the loans now or hereafter made by
or on behalf of any Lender or by Agent for the account of any Lender on a
revolving basis pursuant to the Credit Facility (involving advances, repayments
and readvances) as set forth in Section 2.1 hereof.
 
1.104          “Secured Parties” shall mean, collectively, (a) Agent, (b)
Issuing Bank, (c) Lenders, and (d) Bank Product Providers (to the extent
approved by Agent).
 
1.105          “Solvent” shall mean, at any time with respect to any Person,
that at such time such Person (a) is able to pay its debts as they mature and
has (and has a reasonable basis to believe it will continue to have) sufficient
capital (and not unreasonably small capital) to carry on its business consistent
with its practices as of the date hereof, and (b) the assets and properties of
such Person at a fair valuation (and including as assets for this purpose at a
fair valuation all rights of subrogation, contribution or indemnification
arising pursuant to any guarantees given by such Person) are greater than the
Indebtedness of such Person, and including subordinated and contingent
liabilities computed at the amount which, such person has a reasonable basis to
believe, represents an amount which can reasonably be expected to become an
actual or matured liability (and including as to contingent liabilities arising
pursuant to any guarantee the face amount of such liability as reduced to
reflect the probability of it becoming a matured liability).
 
1.106          “Special Agent Advances” shall have the meaning set forth in
Section 12.11 hereof.
 
1.107          “Subsidiary” or “subsidiary” shall mean, with respect to any
Person, any corporation, limited liability company, limited liability
partnership or other limited or general partnership, trust, association or other
business entity of which an aggregate of at least a majority of the outstanding
Capital Stock or other interests entitled to vote in the election of the board
of directors of such corporation (irrespective of whether, at the time, Capital
Stock of any other class or classes of such corporation shall have or might have
voting power by reason of the happening of any contingency), managers, trustees
or other controlling persons, or an equivalent controlling interest therein, of
such Person is, at the time, directly or indirectly, owned by such Person and/or
one or more subsidiaries of such Person.
 
22

--------------------------------------------------------------------------------


1.108          “UCC” shall mean the Uniform Commercial Code as in effect in the
State of California and any successor statute, as in effect from time to time
(except, that, terms used herein which are defined in the Uniform Commercial
Code as in effect in the State of California on the date hereof shall continue
to have the same meaning notwithstanding any replacement or amendment of such
statute except as Agent may otherwise determine).
 
1.109          “Value” shall mean, as determined by Agent in good faith and in
the exercise of its reasonable credit judgment, with respect to Inventory, the
lower of (a) cost computed on a first-in first-out basis in accordance with GAAP
or (b) market value; provided, that, for purposes of the calculation of the
Borrowing Base, (i) the Value of the Inventory shall not include:  (A) the
portion of the value of Inventory equal to the profit earned by any Affiliate on
the sale thereof to Borrower or (B) write-ups or write-downs in value with
respect to currency exchange rates and (ii) notwithstanding anything to the
contrary contained herein, the cost of the Inventory shall be computed in the
same manner and consistent with the most recent appraisal of the Inventory
received and accepted by Agent prior to the date hereof, if any.
 
1.110          “Voting Stock” shall mean with respect to any Person, (a) one (1)
or more classes of Capital Stock of such Person having general voting powers to
elect at least a majority of the board of directors, managers or trustees of
such Person, irrespective of whether at the time Capital Stock of any other
class or classes have or might have voting power by reason of the happening of
any contingency, and (b) any Capital Stock of such Person convertible or
exchangeable without restriction at the option of the holder thereof into
Capital Stock of such Person described in clause (a) of this definition.
 
1.111          “Wachovia” shall mean Wachovia Capital Finance Corporation
(Western), a California corporation, in its individual capacity, and its
successors and assigns.
 
SECTION 2.     CREDIT FACILITIES
 
2.1
Loans.

 
(a) Subject to and upon the terms and conditions contained herein, each Lender
severally (and not jointly) agrees to make its Pro Rata Share of Revolving Loans
to Borrower from time to time in amounts requested by Borrower up to the
aggregate amount outstanding for all Lenders at any time equal to the lesser of:
(i) the Borrowing Base at such time or (ii) the Maximum Credit.
 
(b) Except in Agent’s discretion, with the consent of all Lenders, or as
otherwise provided herein, (i) the aggregate amount of the Loans and the Letter
of Credit Obligations outstanding at any time shall not exceed the Maximum
Credit, (ii) the aggregate principal amount of the Revolving Loans and Letter of
Credit Obligations outstanding at any time to Borrower shall not exceed the
Borrowing Base, (iii) the aggregate principal amount of Revolving Loans and
Letter of Credit Obligations based on Eligible Inventory shall not exceed the
Inventory Loan Limit and (iv) the aggregate principal amount of the Revolving
Loans outstanding at any time against (A) Eligible In-Transit Inventory shall
not exceed $10,000,000 and (B) Eligible Inventory consisting of biodiesel
finished goods shall not exceed $3,000,000 .
 
23

--------------------------------------------------------------------------------


(c) In the event that (i) the aggregate amount of the Loans and the Letter of
Credit Obligations outstanding at any time exceed the Maximum Credit, or (ii)
except as otherwise provided herein, the aggregate principal amount of the
Revolving Loans and Letter of Credit Obligations outstanding to Borrower exceed
the Borrowing Base or the Maximum Credit of Borrower, or (iii) the aggregate
principal amount of Revolving Loans and Letter of Credit Obligations based on
the Eligible Inventory exceed the Inventory Loan Limit, or (iv) the aggregate
principal amount of the Revolving Loans outstanding at any time against (A)
Eligible In-Transit Inventory exceeds $10,000,000 or (B) Eligible Inventory
consisting of biodiesel finished goods exceeds $3,000,000, such event shall not
limit, waive or otherwise affect any rights of Agent or Lenders in such
circumstances or on any future occasions and Borrower shall, upon demand by
Agent, which may be made at any time or from time to time, immediately repay to
Agent the entire amount of any such excess(es) for which payment is demanded.
 
2.2
Letters of Credit.

 
(a) Subject to and upon the terms and conditions contained herein and in the
Letter of Credit Documents, at the request of  Borrower, Agent agrees to cause
Issuing Bank to issue, and Issuing Bank agrees to issue, for the account of
Borrower one or more Letters of Credit, for the ratable risk of each Lender
according to its Pro Rata Share, containing terms and conditions reasonably
acceptable to Agent and Issuing Bank.
 
(b) Borrower shall give Agent and Issuing Bank two (2) Business Days’ prior
written notice of Borrower’s request for the issuance of a Letter of
Credit.  Such notice shall be irrevocable and shall specify the original face
amount of the Letter of Credit requested, the effective date (which date shall
be a Business Day and in no event shall be a date less than ten (10) days prior
to the end of the then current term of this Agreement) of issuance of such
requested Letter of Credit, whether such Letter of Credit may be drawn in a
single or in partial draws, the date on which such requested Letter of Credit is
to expire (which date shall be a Business Day and shall not be more than one
year from the date of issuance), the purpose for which such Letter of Credit is
to be issued, and the beneficiary of the requested Letter of Credit. Borrower
shall attach to such notice the proposed terms of the Letter of Credit.  The
renewal or extension of any Letter of Credit shall, for purposes hereof be
treated in all respects the same as the issuance of a new Letter of Credit
hereunder.
 
(c) In addition to being subject to the satisfaction of the applicable
conditions precedent contained in Section 4 hereof and the other terms and
conditions contained herein, no Letter of Credit shall be available unless each
of the following conditions precedent have been satisfied in a manner
satisfactory to Agent:  (i) Borrower shall have delivered to Issuing Bank at
such times and in such manner as Issuing Bank may require, an application, in
form and substance satisfactory to Issuing Bank and Agent, for the issuance of
the Letter of Credit and such other Letter of Credit Documents as may be
required pursuant to the terms thereof, and the form and terms of the proposed
Letter of Credit shall be satisfactory to Agent and Issuing Bank, (ii) as of the
date of issuance, no order of any court, arbitrator or other Governmental
Authority shall purport by its terms to enjoin or restrain money center banks
generally from issuing letters of credit of the type and in the amount of the
proposed Letter of Credit, and no law, rule or regulation applicable to money
center banks generally and no request or directive (whether or not having the
force of law) from any Governmental Authority with jurisdiction over money
center banks generally shall prohibit, or request that Issuing Bank refrain
from, the issuance of letters of credit generally or the issuance of such Letter
of Credit; (iii) after giving effect to the issuance of such Letter of Credit,
the Letter of Credit Obligations shall not exceed the Letter of Credit Limit,
and (iv) the Excess Availability, prior to giving effect to any Reserves with
respect to such Letter of Credit, on the date of the proposed issuance of any
Letter of Credit, shall be equal to or greater than: (A) if the proposed Letter
of Credit is for the purpose of purchasing Eligible Inventory and the documents
of title with respect thereto are consigned to Issuing Bank, the sum of (1) the
percentage equal to one hundred (100%) percent minus the then applicable
percentage with respect to Eligible Inventory set forth in the definition of the
term Borrowing Base multiplied by the Value of such Eligible Inventory, plus (2)
freight, taxes, duty and other amounts which Agent estimates must be paid in
connection with such Inventory upon arrival and for delivery to one of
Borrower’s locations for Eligible Inventory within the United States of America
and (B) if the proposed Letter of Credit is for any other purpose or the
documents of title are not consigned to Issuing Bank in connection with a Letter
of Credit for the purpose of purchasing Inventory, an amount equal to one
hundred (100%) percent of the Letter of Credit Obligations with respect
thereto.  Effective on the issuance of each Letter of Credit, a Reserve shall be
established in the applicable amount set forth in Section 2.2(c)(iv)(A) or
Section 2.2(c)(iv)(B).
 
24

--------------------------------------------------------------------------------


(d) Except in Agent’s discretion, with the consent of all Lenders, the amount of
all outstanding Letter of Credit Obligations shall not at any time exceed the
Letter of Credit Limit.
 
(e) Borrower shall reimburse immediately Issuing Bank for any draw under any
Letter of Credit issued for the account of Borrower and pay Issuing Bank the
amount of all other charges and fees payable to Issuing Bank in connection with
any Letter of Credit issued for the account of Borrower immediately when due,
irrespective of any claim, setoff, defense or other right which Borrower may
have at any time against Issuing Bank or any other Person.  Each drawing under
any Letter of Credit or other amount payable in connection therewith when due
shall constitute a request by Borrower to Agent for a Prime Rate Loan in the
amount of such drawing or other amount then due and shall be made by Agent on
behalf of Lenders as a Revolving Loan (or Special Agent Advance, as the case may
be). The date of such Loan shall be the date of the drawing or as to other
amounts, the due date therefor.  Any payments made by or on behalf of Agent or
any Lender to Issuing Bank and/or related parties in connection with any Letter
of Credit shall constitute additional Revolving Loans to Borrower pursuant to
this Section 2 (or Special Agent Advances as the case may be).
 
(f) Borrower shall indemnify and hold Agent and Lenders harmless from and
against any and all losses, claims, damages, liabilities, costs and expenses
which Agent or any Lender may suffer or incur in connection with any Letter of
Credit and any documents, drafts or acceptances relating thereto, including any
losses, claims, damages, liabilities, costs and expenses due to any action taken
by Issuing Bank or correspondent with respect to any Letter of Credit, except
for such losses, claims, damages, liabilities, costs or expenses that are a
direct result of the gross negligence or willful misconduct of Agent or any
Lender as determined pursuant to a final non-appealable order of a court of
competent jurisdiction.  Borrower assumes all risks with respect to the acts or
omissions of the drawer under or beneficiary of any Letter of Credit and for
such purposes the drawer or beneficiary shall be deemed Borrower’s
agent.  Borrower assumes all risks for, and agrees to pay, all foreign, Federal,
State and local taxes, duties and levies relating to any goods subject to any
Letter of Credit or any documents, drafts or acceptances thereunder.  Borrower
hereby releases and holds Agent and Lenders harmless from and against any acts,
waivers, errors, delays or omissions with respect to or relating to any Letter
of Credit, except for the gross negligence or willful misconduct of Agent or any
Lender as determined pursuant to a final, non-appealable order of a court of
competent jurisdiction.  The provisions of this Section 2.2(f) shall survive the
payment of Obligations and the termination  of this Agreement.
 
(g) In connection with Inventory purchased pursuant to any Letter of Credit,
Borrower shall, at Agent’s request, instruct all suppliers, carriers,
forwarders, customs brokers, warehouses or others receiving or holding cash,
checks, Inventory, documents or instruments in which Agent holds a security
interest that upon Agent’s request, such items are to be delivered to Agent
and/or subject to Agent’s order, and if they shall come into Borrower’s
possession, to deliver them, upon Agent’s request, to Agent in their original
form.  Except as otherwise provided herein, Agent shall not exercise such right
to request such items so long as no Default or Event of Default shall exist or
have occurred and be continuing.  Except as Agent may otherwise specify,
Borrower shall designate Issuing Bank as the consignee on all bills of lading
and other negotiable and non-negotiable documents.
 
25

--------------------------------------------------------------------------------


(h) Borrower hereby irrevocably authorizes and directs Issuing Bank to name
Borrower as the account party therein and to deliver to Agent all instruments,
documents and other writings and property received by issuer pursuant to the
Letter of Credit and to accept and rely upon Agent’s instructions and agreements
with respect to all matters arising in connection with the Letter of Credit or
the Letter of Credit Documents with respect thereto.  Nothing contained herein
shall be deemed or construed to grant Borrower any right or authority to pledge
the credit of Agent or any Lender in any manner.  Borrower shall be bound by any
reasonable interpretation made by Agent, or Issuing Bank in good faith and in
the exercise of their reasonable credit judgment under or in connection with any
Letter of Credit or any documents, drafts or acceptances thereunder,
notwithstanding that such interpretation may be inconsistent with any
instructions of Borrower.
 
(i) Immediately upon the issuance or amendment of any Letter of Credit, each
Lender shall be deemed to have irrevocably and unconditionally purchased and
received, without recourse or warranty, an undivided interest and participation
to the extent of such Lender’s Pro Rata Share of the liability with respect to
such Letter of Credit and the obligations of Borrower with respect thereto
(including all Letter of Credit Obligations with respect thereto).  Each Lender
shall absolutely, unconditionally and irrevocably assume, as primary obligor and
not as surety, and be obligated to pay to Issuing Bank therefor and discharge
when due, its Pro Rata Share of all of such obligations arising under such
Letter of Credit.  Without limiting the scope and nature of each Lender’s
participation in any Letter of Credit, to the extent that Issuing Bank has not
been reimbursed or otherwise paid as required hereunder or under any such Letter
of Credit, each such Lender shall pay to Issuing Bank its Pro Rata Share of such
unreimbursed drawing or other amounts then due to Issuing Bank in connection
therewith.
 
(j) The obligations of Borrower to pay Letter of Credit Obligations and the
obligations of Lenders to make payments to Agent for the account of Issuing Bank
with respect to Letters of Credit shall be absolute, unconditional and
irrevocable and shall be performed strictly in accordance with the terms of this
Agreement under any and all circumstances, whatsoever, notwithstanding the
occurrence or continuance of any Default, Event of Default, the failure to
satisfy any other condition set forth in Section 4 or any other event or
circumstance. If such amount is not made available by a Lender when due, Agent
shall be entitled to recover such amount on demand from such Lender with
interest thereon, for each day from the date such amount was due until the date
such amount is paid to Agent at the interest rate then payable by Borrower in
respect of Loans that are Prime Rate Loans.  Any such reimbursement shall not
relieve or otherwise impair the obligation of Borrower to reimburse Issuing Bank
under any Letter of Credit or make any other payment in connection therewith.
 
26

--------------------------------------------------------------------------------


2.3
Increase in Maximum Credit.

 
(a) Borrower may, at any time, deliver a written request to Agent to increase
the Maximum Credit.  Any such written request shall specify the amount of the
increase in the Maximum Credit that Borrower is requesting; provided, that, (i)
in no event shall the aggregate amount of any such increase in the Maximum
Credit cause the Maximum Credit to exceed $45,000,000, (ii) such request shall
be for an increase of not less than $2,500,000, (iii) any such request shall be
irrevocable, and (iv) in no event shall more than one such written request be
delivered to Agent in any calendar quarter.
 
(b) Upon the receipt by Agent of any such written request, Agent shall notify
each of the Lenders of such request and each Lender shall have the option (but
not the obligation) to increase the amount of its Commitment by an amount up to
its Pro Rata Share of the amount of the increase in the Maximum Credit requested
by Borrower as set forth in the notice from Agent to such Lender.  Each Lender
shall notify Agent within ten (10) days after the receipt of such notice from
Agent whether it is willing to so increase its Commitment, and if so, the amount
of such increase; provided, that, (i) the minimum increase in the Commitments of
each such Lender providing the additional Commitments shall equal or exceed
$1,000,000 and (ii) no Lender shall be obligated to provide such increase in its
Commitment and the determination to increase the Commitment of a Lender shall be
within the sole and absolute discretion of such Lender.  If the aggregate amount
of the increases in the Commitments received from the Lenders does not equal or
exceed the amount of the increase in the Maximum Credit requested by Borrower,
Agent may seek additional increases from Lenders or Commitments from such
Eligible Transferees as it may determine, after consultation with Borrower.  In
the event Lenders (or Lenders and any such Eligible Transferees, as the case may
be) have committed in writing to provide increases in their Commitments or new
Commitments in an aggregate amount in excess of the increase in the Maximum
Credit requested by Borrower or permitted hereunder, Agent shall then have the
right to allocate such commitments, first to Lenders and then to Eligible
Transferees, in such amounts and manner as Agent may determine, after
consultation with Borrower.
 
(c) The Maximum Credit shall be increased by the amount of the increase in
Commitments from Lenders or new Commitments from Eligible Transferees, in each
case selected in accordance with this Section 2.3, for which Agent has received
Assignment and Acceptances sixty (60) days after the date of the request by
Borrower for the increase or such earlier date as Agent and Borrower may agree
(but subject to the satisfaction of the conditions set forth below), whether or
not the aggregate amount of the increase in Commitments and new Commitments, as
the case may be, equal or exceed the amount of the increase in the Maximum
Credit requested by Borrower in accordance with the terms hereof, effective on
the date that Agent shall have notified Borrower that each of the following
conditions have been satisfied (such date being the “Maximum Credit Increase
Effective Date”):
 
27

--------------------------------------------------------------------------------


(i) Agent shall have received from each Lender or Eligible Transferee that is
providing an additional Commitment as part of the increase in the Maximum
Credit, an Assignment and Acceptance duly executed by such Lender or Eligible
Transferee and Borrower; provided, that, the aggregate Commitments set forth in
such Assignment and Acceptance(s) shall be not less than $2,500,000;
 
(ii) the conditions precedent to the making of Revolving Loans set forth in
Section 4.2 shall be satisfied as of the Maximum Credit Increase Effective Date,
both before and after giving effect to such increase;
 
(iii) Agent shall have received an opinion of counsel to Borrower in form and
substance and from counsel reasonably satisfactory to Agent and Lenders
addressing such matters as Agent may reasonably request (including an opinion as
to no conflicts with other Indebtedness);
 
(iv) such increase in the Maximum Credit shall not violate any applicable law,
regulation or order or decree of any court or other Governmental Authority and
shall not be enjoined, temporarily, preliminarily or permanently;
 
(v) there shall have been paid to each Lender and Eligible Transferee providing
an additional Commitment in connection with such increase in the Maximum Credit
all fees and expenses due and payable to such Person on or before the
effectiveness of such increase; and
 
(vi) there shall have been paid to Agent, for the account of the Agent and
Lenders (in accordance with any agreement among them) all fees and expenses
(including reasonable fees and expenses of counsel) due and payable pursuant to
any of the Financing Agreements on or before the effectiveness of such increase.
 
(d) As of the Maximum Credit Increase Effective Date, each reference to the term
Maximum Credit herein, and in any of the other Financing Agreements shall be
deemed amended to mean the amount of the Maximum Credit specified in the most
recent written notice from Agent to Borrower of the increase in the Maximum
Credit.
 
2.4 Commitments.  The aggregate amount of each Lender’s Pro Rata Share of the
Loans and Letter of Credit Obligations shall not exceed the amount of such
Lender’s Commitment, as the same may from time to time be amended in accordance
with the provisions hereof.
 
SECTION 3.    INTEREST AND FEES
 
3.1
Interest.

 
(a) Borrower shall pay to Agent, for the benefit of Lenders, interest on the
outstanding principal amount of the Loans at the Interest Rate.  All interest
accruing hereunder on and after the date of any Event of Default or
termination  hereof shall be payable on demand.
 
28

--------------------------------------------------------------------------------


(b) Borrower may from time to time request Eurodollar Rate Loans or may request
that Prime Rate Loans be converted to Eurodollar Rate Loans or that any existing
Eurodollar Rate Loans continue for an additional Interest Period.  Such request
from Borrower shall specify the amount of the Eurodollar Rate Loans or the
amount of the Prime Rate Loans to be converted to Eurodollar Rate Loans or the
amount of the Eurodollar Rate Loans to be continued (subject to the limits set
forth below) and the Interest Period to be applicable to such Eurodollar Rate
Loans.  Subject to the terms and conditions contained herein, two (2) Business
Days after receipt by Agent of such a request from Borrower, such Eurodollar
Rate Loans shall be made or Prime Rate Loans shall be converted to Eurodollar
Rate Loans or such Eurodollar Rate Loans shall continue, as the case may be;
provided, that, (i) no Default or Event of Default shall exist or have occurred
and be continuing, (ii) no party hereto shall have sent any notice of
termination of this Agreement, (iii) Borrower shall have complied with such
customary procedures as are established by Agent and specified by Agent to
Borrower for Eurodollar Rate Loans, (iv) no more than four (4) Interest Periods
may be in effect at any one time, (v) the aggregate amount of the Eurodollar
Rate Loans must be in an amount not less than $2,500,000 or an integral multiple
of $100,000 in excess thereof, and (vi) Agent and each Lender shall have
determined that the Interest Period or Adjusted Eurodollar Rate is available to
Agent and such Lender and can be readily determined as of the date of the
request for such Eurodollar Rate Loan by Borrower.  Any request by or on behalf
of Borrower for Eurodollar Rate Loans or to convert Prime Rate Loans to
Eurodollar Rate Loans or to continue any existing Eurodollar Rate Loans shall be
irrevocable; provided, however, that, Borrower may revoke such request if and
only if such Eurodollar Rate Loans are not made or Prime Rate Loans are not
converted to Eurodollar Rate Loans or Eurodollar Rate Loans are not  continued
within the applicable time period as set forth above.  Notwithstanding anything
to the contrary contained herein, Agent and Lenders shall not be required to
purchase United States Dollar deposits in the London interbank market or other
applicable Eurodollar Rate market to fund any Eurodollar Rate Loans, but the
provisions hereof shall be deemed to apply as if Agent and Lenders had purchased
such deposits to fund the Eurodollar Rate Loans.
 
(c) Any Eurodollar Rate Loans shall automatically convert to Prime Rate Loans
upon the last day of the applicable Interest Period, unless Agent has received
and approved a request to continue such Eurodollar Rate Loan at least three (3)
Business Days prior to such last day in accordance with the terms hereof.  Any
Eurodollar Rate Loans shall, at Agent’s option, upon notice by Agent to
Borrower, be subsequently converted to Prime Rate Loans in the event that this
Agreement shall terminate or not be renewed.  Borrower shall pay to Agent, for
the benefit of Lenders, upon demand by Agent (or Agent may, at its option,
charge any loan account of Borrower) any amounts required to compensate any
Lender or Participant for any loss (including loss of anticipated profits), cost
or expense incurred by such person, as a result of the conversion of Eurodollar
Rate Loans to Prime Rate Loans pursuant to any of the foregoing.
 
(d) Interest shall be payable by Borrower to Agent, for the account of Lenders,
monthly in arrears not later than the first day of each calendar month and shall
be calculated on the basis of a three hundred sixty (360) day year and actual
days elapsed.  The interest rate on non-contingent Obligations (other than
Eurodollar Rate Loans) shall increase or decrease by an amount equal to each
increase or decrease in the Prime Rate effective on the first day of the month
after any change in such Prime Rate is announced based on the Prime Rate in
effect on the last day of the month in which any such change occurs.  In no
event shall charges constituting interest payable by Borrower to Agent and
Lenders exceed the maximum amount or the rate permitted under any applicable law
or regulation, and if any such part or provision of this Agreement is in
contravention of any such law or regulation, such part or provision shall be
deemed amended to conform thereto.
 
29

--------------------------------------------------------------------------------


3.2
Fees.

 
(a) Borrower shall pay to Agent, for the account of Lenders, monthly an unused
line fee at a rate equal to three-eighths of one (.375%) percent per annum
calculated (i) from the date hereof up to and including December 31, 2008, upon
the amount by which the Interim Unused Line Fee Amount (as defined below)
exceeds the average daily principal balance of the outstanding Revolving Loans
and Letters of Credit during the immediately preceding month (or part thereof)
while this Agreement is in effect and for so long thereafter as any of the
Obligations are outstanding, which fee shall be payable on the first day of each
month in arrears, and (ii) from and after January 1, 2009, upon the amount by
which the Maximum Credit exceeds the average daily principal balance of the
outstanding Revolving Loans and Letters of Credit during the immediately
preceding month (or part thereof) while this Agreement is in effect and for so
long thereafter as any of the Obligations are outstanding, which fee shall be
payable on the first day of each month in arrears.  For the purposes of this
Section 3.2(a), the “Interim Unused Line Fee Amount” shall mean $25,000,000,
unless if, prior to December 31, 2008, the average daily principal balance of
the outstanding Revolving Loans and Letters of Credit for either five (5)
consecutive Business Days or during any two (2) consecutive week period exceeds
$25,000,000 (the date that either of such events occurs, being referred to as
the “Interim Unused Line Fee Adjustment Date”), then the Interim Unused Line Fee
Amount shall mean the Maximum Credit, effective as of the first day immediately
following the Interim Unused Line Fee Adjustment Date.
 
(b) Subject to Section 3.2(c) below, Borrower shall pay to Agent, for the
account of Lenders, a fee at a rate equal to the Applicable Margin for
Eurodollar Rate Loans then in effect per annum on the average daily maximum
amount available to be drawn under of Letters of Credit issued for the account
or benefit of Borrower for the immediately preceding month (or part thereof),
payable in arrears as of the first day of each succeeding month, computed for
each day from the date of issuance to the date of expiration.
 
(c) With respect to the letter of credit fee payable under Section 3.2(b) above,
Borrower shall pay, at Agent’s option, without notice, such fee at a rate two
(2%) percent greater than the highest percentage set forth in the definition of
the term Applicable Margin with respect to the Applicable Margin for Eurodollar
Rate Loans on such average daily maximum amount for: (i) the period from and
after the date of termination or non-renewal hereof until Lenders have received
full and final payment of all Obligations (notwithstanding entry of a judgment
against Borrower or any Guarantor) and (ii) the period from and after the date
of the occurrence of an Event of Default for so long as such Event of Default is
continuing as determined by Agent.  Such letter of credit fees shall be
calculated on the basis of a three hundred sixty (360) day year and actual days
elapsed and the obligation of Borrower to pay such fee shall survive the
termination or non-renewal of this Agreement.  In addition to the letter of
credit fees provided above, Borrower shall pay to Issuing Bank for its own
account (without sharing with Lenders) the letter of credit fronting and
negotiation fees agreed to by Borrower and Issuing Bank from time to time and
the customary charges from time to time of Issuing Bank with respect to the
issuance, amendment, transfer, administration, cancellation and conversion of,
and drawings under, such Letters of Credit.
 
(d) Borrower shall pay to Agent the other fees and amounts set forth in the Fee
Letter in the amounts and at the times specified therein.  To the extent payment
in full of the applicable fee is received by Agent from Borrower on or about the
date hereof, Agent shall pay to each Lender its share of such fees in accordance
with the terms of the arrangements of Agent with such Lender.
 
30

--------------------------------------------------------------------------------


3.3
 Changes in Laws and Increased Costs of Loans.

 
(a) If after the date hereof, either (i) any change in, or in the interpretation
of, any law or regulation is introduced, including, without limitation, with
respect to reserve requirements, applicable to any Lender or any banking or
financial institution from whom any  Lender borrows funds or obtains credit (a
“Funding Bank”), or (ii) a Funding Bank or any Lender complies with any future
guideline or request from any central bank or other Governmental Authority or
(iii) a Funding Bank, any Lender or Issuing Bank determines in good faith and in
the exercise of its reasonable business judgment that the adoption of any
applicable law, rule or regulation regarding capital adequacy, or any change
therein, or any change in the interpretation or administration thereof by any
Governmental Authority, central bank or comparable agency charged with the
interpretation or administration thereof has or would have the effect described
below, or a Funding Bank, any Lender or Issuing Bank complies with any request
or directive regarding capital adequacy (whether or not having the force of law)
of any such authority, central bank or comparable agency, and in the case of any
event set forth in this clause (iii), such adoption, change or compliance has or
would have the direct or indirect effect of reducing the rate of return on any
Lender’s or Issuing Bank’s capital as a consequence of its obligations hereunder
to a level below that which such Lender or Issuing Bank could have achieved but
for such adoption, change or compliance (taking into consideration the Funding
Bank’s or Lender’s or Issuing Bank’s policies with respect to capital adequacy)
by an amount deemed by such Lender or Issuing Bank in good faith and in the
exercise of its reasonable business judgment to be material, and the result of
any of the foregoing events described in clauses (i), (ii) or (iii) is or
results in an increase in the cost to any Lender or Issuing Bank of funding or
maintaining the Loans, the Letters of Credit or its Commitment, then Borrower
shall from time to time upon demand by Agent pay to Agent additional amounts
sufficient to indemnify such Lender or Issuing Bank, as the case may be, against
such increased cost on an after-tax basis (after taking into account applicable
deductions and credits in respect of the amount indemnified).  Agent or the
applicable Lender shall certify to Borrower in writing the amount of such
increased cost, which certification shall be conclusive, absent manifest error.
 
(b) If prior to the first day of any Interest Period, (i) Agent shall have
determined in good faith (which determination shall be conclusive and binding
upon Borrower) that, by reason of circumstances affecting the relevant market,
adequate and reasonable means do not exist for ascertaining the Adjusted
Eurodollar Rate for such Interest Period, (ii) Agent has received notice from
the Required Lenders that the Adjusted Eurodollar Rate determined or to be
determined for such Interest Period will not adequately and fairly reflect the
cost to Lenders of making or maintaining Eurodollar Rate Loans during such
Interest Period, or (iii) Dollar deposits in the principal amounts of the
Eurodollar Rate Loans to which such Interest Period is to be applicable are not
generally available in the London interbank market, Agent shall give telecopy or
telephonic notice thereof to Borrower as soon as practicable thereafter, and
will also give prompt written notice to Borrower when such conditions no longer
exist.  If such notice is given (A) any Eurodollar Rate Loans requested to be
made on the first day of such Interest Period shall be made as Prime Rate Loans,
(B) any Loans that were to have been converted on the first day of such Interest
Period to or continued as Eurodollar Rate Loans shall be converted to or
continued as Prime Rate Loans and (C) each outstanding Eurodollar Rate Loan
shall be converted, on the last day of the then-current Interest Period thereof,
to Prime Rate Loans.  Until such notice has been withdrawn by Agent, no further
Eurodollar Rate Loans shall be made or continued as such, nor shall Borrower
have the right to convert Prime Rate Loans to Eurodollar Rate Loans.
 
31

--------------------------------------------------------------------------------


(c) Notwithstanding any other provision herein, if the adoption of or any change
in any law, treaty, rule or regulation or final, non-appealable determination of
an arbitrator or a court or other Governmental Authority or in the
interpretation or application thereof occurring after the date hereof shall make
it unlawful for Agent or any Lender to make or maintain Eurodollar Rate Loans as
contemplated by this Agreement, (i) Agent or such Lender shall promptly give
written notice of such circumstances to Borrower (which notice shall be
withdrawn whenever such circumstances no longer exist), (ii) the commitment of
such Lender hereunder to make Eurodollar Rate Loans, continue Eurodollar Rate
Loans as such and convert Prime Rate Loans to Eurodollar Rate Loans shall
forthwith be canceled and, until such time as it shall no longer be unlawful for
such Lender to make or maintain Eurodollar Rate Loans, such Lender shall then
have a commitment only to make a Prime Rate Loan when a Eurodollar Rate Loan is
requested and (iii) such Lender’s Loans then outstanding as Eurodollar Rate
Loans, if any, shall be converted automatically to Prime Rate Loans on the
respective last days of the then current Interest Periods with respect to such
Loans or within such earlier period as required by law.  If any such conversion
of a Eurodollar Rate Loan occurs on a day which is not the last day of the then
current Interest Period with respect thereto, Borrower shall pay to such Lender
such amounts, if any, as may be required pursuant to Section 3.3(d) below.
 
(d) Borrower shall indemnify Agent and each Lender and hold Agent and each
Lender harmless from any loss or reasonable expense which Agent or such Lender
may sustain or incur as a consequence of (i) default by Borrower in making a
borrowing of, conversion into or extension of Eurodollar Rate Loans after
Borrower has given a notice requesting the same in accordance with the
provisions of this Agreement, (ii) default by Borrower in making any prepayment
of a Eurodollar Rate Loan after Borrower has given a notice thereof in
accordance with the provisions of this Agreement, and (iii) the making of a
prepayment of Eurodollar Rate Loans on a day which is not the last day of an
Interest Period with respect thereto.  With respect to Eurodollar Rate Loans,
such indemnification may include an amount equal to the excess, if any, of (A)
the amount of interest which would have accrued on the amount so prepaid, or not
so borrowed, converted or extended, for the period from the date of such
prepayment or of such failure to borrow, convert or extend to the last day of
the applicable Interest Period (or, in the case of a failure to borrow, convert
or extend, the Interest Period that would have commenced on the date of such
failure) in each case at the applicable rate of interest for such Eurodollar
Rate Loans provided for herein over (B) the amount of interest (as determined by
Agent or such Lender) which would have accrued to Agent or such Lender on such
amount by placing such amount on deposit for a comparable period with leading
banks in the interbank Eurodollar market.  This covenant shall survive the
termination or non-renewal of this Agreement and the payment of the Obligations.
 
SECTION 4.    CONDITIONS PRECEDENT
 
4.1 Conditions Precedent to Initial Loans and Letters of Credit.  The obligation
of Lenders to make the initial Loans or of Issuing Bank to issue the initial
Letters of Credit hereunder is subject to the satisfaction of, or waiver of,
immediately prior to or concurrently with the making of such Loan or the
issuance of such Letter of Credit of each of the following conditions precedent:
 
(a) Agent shall have received, in form and substance satisfactory to Agent, all
releases, terminations and such other documents as Agent may reasonably request
to evidence and effectuate the termination by the Existing Lenders of their
respective financing arrangements with Borrower and the termination and release
by it or them, as the case may be, of any interest in and to any assets and
properties of Borrower, duly authorized, executed and delivered by it or each of
them, including, but not limited to, (i) UCC termination statements for all UCC
financing statements previously filed by it or any of them or their
predecessors, as secured party and Borrower, as debtor; and (ii) satisfactions
and discharges of any mortgages, deeds of trust or deeds to secure debt by
Borrower in favor of it or any of them, in form acceptable for recording with
the appropriate Governmental Authority;
 
32

--------------------------------------------------------------------------------


(b) all requisite corporate or limited liability company action and proceedings
in connection with this Agreement and the other Financing Agreements shall be
satisfactory in form and substance to Agent, and Agent shall have received all
information and copies of all documents, including records of requisite
corporate or limited liability company action and proceedings which Agent may
have reasonably requested in connection therewith, such documents where
requested by Agent or its counsel to be certified by appropriate corporate
officers or Governmental Authority (and including a copy of the certificate of
incorporation or formation of Borrower certified by the Secretary of State (or
equivalent Governmental Authority) which shall set forth the same complete
corporate or limited liability company name of Borrower as is set forth herein
and such document as shall set forth the organizational identification number of
Borrower, if one is issued in its jurisdiction of incorporation or formation);
 
(c) no Material Adverse Effect shall have occurred as to Borrower since the date
of Agent’s latest field examination (not including for this purpose the field
review referred to in clause (d) below) and no change or event shall have
occurred which would impair the ability of Borrower or any Obligor to perform
its obligations hereunder or under any of the other Financing Agreements to
which it is a party or of Agent or any Lender to enforce the Obligations or
realize upon the Collateral;
 
(d) Agent shall have completed a field review of the Records and such other
information with respect to the Collateral as Agent may reasonably require to
determine the amount of Loans available to Borrower (including, without
limitation, current perpetual inventory records and/or roll-forwards of Accounts
and Inventory through the date of closing in a manner reasonably satisfactory to
Agent, together with such supporting documentation as may be necessary or
reasonably appropriate, and other documents and information that will enable
Agent to accurately identify and verify the Collateral), the results of which in
each case shall be reasonably satisfactory to Agent, not more than three (3)
Business Days prior to the date hereof or such earlier date as Agent may agree;
 
(e) Agent shall have received, in form and substance reasonably satisfactory to
Agent, all consents, waivers, acknowledgments and other agreements from third
persons which Agent may reasonably deem necessary or desirable in order to
permit, protect and perfect its security interests in and liens upon the
Collateral or to effectuate the provisions or purposes of this Agreement and the
other Financing Agreements, including, without limitation, Collateral Access
Agreements and mortgagee waivers;
 
(f) the Excess Availability as determined by Agent, as of the date hereof, shall
be not less than $5,000,000 after giving effect to the initial Loans made or to
be made and Letters of Credit issued or to be issued in connection with the
initial transactions hereunder (including, without limitation, such portion of
the initial Loans that is utilized by Borrower to repay to Parent, on the date
hereof, intercompany Indebtedness owing by Borrower to Parent in an amount not
to exceed $6,000,000);
 
33

--------------------------------------------------------------------------------


(g) Agent shall have received, in form and substance reasonably satisfactory to
Agent, Deposit Account Control Agreements by and among Agent, Borrower and each
bank where Borrower has a deposit account, in each case, duly authorized,
executed and delivered by such bank and Borrower, as the case may be (or Agent
shall be the bank’s customer with respect to such deposit account as Agent may
specify);
 
(h) Agent shall have received evidence, in form and substance reasonably
satisfactory to Agent, that Agent has a valid perfected first priority security
interest in all of the Collateral;
 
(i) Agent shall have received and reviewed lien and judgment search results for
the jurisdiction of organization of Borrower, the jurisdiction of the chief
executive office of Borrower and all jurisdictions in which assets of Borrower
are located, which search results shall be in form and substance reasonably
satisfactory to Agent;
 
(j) Agent shall have received evidence of insurance and loss payee endorsements
required hereunder and under the other Financing Agreements, in form and
substance reasonably satisfactory to Agent, and certificates of insurance
policies and/or endorsements naming Agent as loss payee;
 
(k) Receipt by Agent of all financial information, projections, budgets,
business plans, cash flows and such other information as Agent shall reasonably
request from time to time, including (i) any updates or modifications to the
projected financial statements of Borrower and Guarantors previously received by
Agent, in each case in form and substance reasonably satisfactory to Agent and
(ii) current agings of receivables, current perpetual inventory records and/or
rollforwards of accounts and inventory through the date of closing, together
with supporting documentation, each in form and substance reasonably
satisfactory to Agent;
 
(l) Agent shall have received a Borrowing Base Certificate setting forth the
Borrowing Base as at the date set forth therein and completed in a manner
reasonably satisfactory to Agent and duly authorized, executed and delivered by
Borrower;
 
(m) Agent shall have received, in form and substance reasonably satisfactory to
Agent, such opinion letters of counsel to Borrower with respect to the Financing
Agreements and such other matters as Agent may reasonably request;
 
(n) Agent shall have received a copy of the Parent/Borrower Operating Agreement,
which agreement shall be in form and substance reasonably acceptable to Agent
and shall be subject to a letter agreement by Parent in favor of Agent and
Lenders pursuant to which Parent has agreed to, among other things, perform such
services and deliver such reports and information to and for the benefit of
Agent and Lenders as Agent and Lenders may request from time to time; and
 
(o) the other Financing Agreements and all instruments and documents hereunder
and thereunder shall have been duly executed and delivered to Agent, in form and
substance reasonably satisfactory to Agent.
 
4.2 Conditions Precedent to All Loans and Letters of Credit.  The obligation of
Lenders to make the Loans, including the initial Loans, or of Issuing Bank to
issue any Letter of Credit, including the initial Letters of Credit, is subject
to the further satisfaction of, or waiver of, immediately prior to or
concurrently with the making of each such Loan or the issuance of such Letter of
Credit of each of the following conditions precedent:
 
34

--------------------------------------------------------------------------------


(a) all representations and warranties contained herein and in the other
Financing Agreements shall be true and correct in all material respects with the
same effect as though such representations and warranties had been made on and
as of the date of the making of each such Loan or providing each such Letter of
Credit and after giving effect thereto, except to the extent that such
representations and warranties expressly relate solely to an earlier date (in
which case such representations and warranties shall have been true and accurate
on and as of such earlier date);
 
(b) no law, regulation, order, judgment or decree of any Governmental Authority
shall exist, and no action, suit, investigation, litigation or proceeding shall
be pending or threatened in any court or before any arbitrator or Governmental
Authority, which (i) purports to enjoin, prohibit, restrain or otherwise affect
(A) the making of the Loans or providing the Letters of Credit, or (B) the
consummation of the transactions contemplated pursuant to the terms hereof or
the other Financing Agreements or (ii) has or has a reasonable likelihood of
having a Material Adverse Effect; and
 
(c) no Default or Event of Default shall exist or have occurred and be
continuing on and as of the date of the making of such Loan or providing each
such Letter of Credit and after giving effect thereto.
 
SECTION 5.    GRANT AND PERFECTION OF SECURITY INTEREST
 
5.1 Grant of Security Interest.  To secure payment and performance of all
Obligations, Borrower hereby grants to Agent, for itself and the benefit of
Secured Parties, a continuing security interest in, a lien upon, and a right of
set off against, and hereby assigns to Agent, for itself and the benefit of
Secured Parties, as security, all personal and real property and fixtures, and
interests in property and fixtures, of Borrower, whether now owned or hereafter
acquired or existing, and wherever located (together with all other collateral
security for the Obligations at any time granted to or held or acquired by Agent
or any Secured Party, collectively, the “Collateral”), including:
 
(a) all Accounts;
 
(b) all general intangibles, including, without limitation, all Intellectual
Property;
 
(c) all goods, including, without limitation, Inventory and Equipment;
 
(d) all Real Property and fixtures;
 
(e) all chattel paper, including, without limitation, all tangible and
electronic chattel paper;
 
(f) all instruments, including, without limitation, all promissory notes;
 
(g) all documents;
 
(h) all deposit accounts;
 
35

--------------------------------------------------------------------------------


(i) all letters of credit, banker’s acceptances and similar instruments and
including all letter-of-credit rights;
 
(j) all supporting obligations and all present and future liens, security
interests, rights, remedies, title and interest in, to and in respect of
Receivables and other Collateral, including (i) rights and remedies under or
relating to guaranties, contracts of suretyship, letters of credit and credit
and other insurance related to the Collateral, (ii) rights of stoppage in
transit, replevin, repossession, reclamation and other rights and remedies of an
unpaid vendor, lienor or secured party, (iii) goods described in invoices,
documents, contracts or instruments with respect to, or otherwise representing
or evidencing, Receivables or other Collateral, including returned, repossessed
and reclaimed goods, and (iv) deposits by and property of account debtors or
other persons securing the obligations of account debtors;
 
(k) all (i) investment property (including securities, whether certificated or
uncertificated, securities accounts, security entitlements, commodity contracts
or commodity accounts) and (ii) monies, credit balances, deposits and other
property of Borrower now or hereafter held or received by or in transit to
Agent, any Lender or its Affiliates or at any other depository or other
institution from or for the account of Borrower, whether for safekeeping,
pledge, custody, transmission, collection or otherwise;
 
(l) all commercial tort claims, including, without limitation, those identified
in the Information Certificate;
 
(m) to the extent not otherwise described above, all Receivables;
 
(n) all Records; and
 
(o) all products and proceeds of the foregoing, in any form, including insurance
proceeds and all claims against third parties for loss or damage to or
destruction of or other involuntary conversion of any kind or nature of any or
all of the other Collateral.
 
Notwithstanding anything to the contrary contained in this Section 5.1, the
foregoing grant of security interest shall not attach to or encompass, and the
Collateral shall not include, any lease, license, contract, property rights,
Intellectual Property or agreement to which Borrower is a party or any of its
rights or interest thereunder if and for so long as the grant of such security
interest shall constitute or result in (i) the abandonment, invalidation or
unenforceability of any right, title or interest of Borrower or any Guarantor
therein or (ii) in a breach or termination pursuant to the terms of, or a
default under, any such lease, license, contract, property rights, or agreement
(other than to the extent that any such term would be rendered ineffective
pursuant to Section 9-406, 9-407, 9-408 or 9-409 of the UCC (or any successor
provision or provisions) of any relevant jurisdiction or any other applicable
law (including the Bankruptcy Code) or principles of equity); provided, however,
that, such security interest shall attach immediately at such time as the
condition causing such abandonment, invalidation or unenforceability shall be
remedied and to the extent severable, shall attach immediately to any portion of
such lease, license, contract, property rights, Intellectual Property or
agreement that does not result in any of the consequences specified in (i) or
(ii) above (such assets and properties being collectively referred to herein as
“Restricted Assets”); provided, that, (A) Agent, for the benefit of itself and
Lenders, shall have a security interest in all proceeds at any time arising from
Restricted Assets and (B) at such time as any Restricted Asset is no longer
subject to the contractual or other legal impediment to Borrower’s grant of a
security interest therein to Agent (a “Non-Restricted Asset”), then the Borrower
shall be deemed to have thereupon, without further act by Borrower, Agent or
Lenders, automatically granted a security interest to Agent in such
Non-Restricted Asset and such Non-Restricted Asset shall thereupon constitute
Collateral.
 
36

--------------------------------------------------------------------------------


5.2 Perfection of Security Interests.  (a) Borrower irrevocably and
unconditionally authorizes Agent (or its agent) to file at any time and from
time to time such financing statements with respect to the Collateral naming
Agent or its designee as the secured party and Borrower as debtor, as Agent may
require, and including any other information with respect to Borrower or
otherwise required by part 5 of Article 9 of the Uniform Commercial Code of such
jurisdiction as Agent may determine, together with any amendment and
continuations with respect thereto, which authorization shall apply to all
financing statements filed on, prior to or after the date hereof.  Borrower
hereby ratifies and approves all financing statements naming Agent or its
designee as secured party and Borrower, as debtor with respect to the Collateral
(and any amendments with respect to such financing statements) filed by or on
behalf of Agent prior to the date hereof and ratifies and confirms the
authorization of Agent to file such financing statements (and amendments, if
any).  Borrower hereby authorizes Agent to adopt on behalf of Borrower any
symbol required for authenticating any electronic filing.  In the event that the
description of the collateral in any financing statement naming Agent or its
designee as the secured party and Borrower as debtor includes assets and
properties of Borrower that do not at any time constitute Collateral, whether
hereunder, under any of the other Financing Agreements or otherwise, the filing
of such financing statement shall nonetheless be deemed authorized by Borrower
to the extent of the Collateral included in such description and it shall not
render the financing statement ineffective as to any of the Collateral or
otherwise affect the financing statement as it applies to any of the
Collateral.  In no event shall Borrower at any time file, or permit or cause to
be filed,  any correction statement or termination statement with respect to any
financing statement (or amendment or continuation with respect thereto) naming
Agent or its designee as secured party and Borrower as debtor.
 
(b) Borrower does not have any chattel paper (whether tangible or electronic) or
instruments as of the date hereof, except as set forth in the Information
Certificate.  In the event that Borrower shall be entitled to or shall receive
any chattel paper or instrument after the date hereof, Borrower shall promptly
notify Agent thereof in writing.  Promptly upon the receipt thereof by or on
behalf of Borrower (including by any agent or representative), Borrower shall
deliver, or cause to be delivered to Agent, all tangible chattel paper and
instruments that Borrower has or may at any time acquire, accompanied by such
instruments of transfer or assignment duly executed in blank as Agent may from
time to time reasonably specify, in each case except as Agent may otherwise
agree.  At Agent’s option, Borrower shall, or Agent may at any time on behalf of
Borrower, cause the original of any such instrument or chattel paper to be
conspicuously marked in a form and manner reasonably acceptable to Agent with
the following legend referring to chattel paper or instruments as applicable:
“This [chattel paper][instrument] is subject to the security interest of
Wachovia Capital Finance Corporation (Western), and any sale, transfer,
assignment or encumbrance of this [chattel paper][instrument] violates the
rights of such secured party.”
 
(c) In the event that Borrower shall at any time hold or acquire an interest in
any electronic chattel paper or any “transferable record” (as such term is
defined in Section 201 of the Federal Electronic Signatures in Global and
National Commerce Act or in Section 16 of the Uniform Electronic Transactions
Act as in effect in any relevant jurisdiction), Borrower shall promptly notify
Agent thereof in writing.  Promptly upon Agent’s request, Borrower shall take,
or cause to be taken, such actions as Agent may reasonably request to give Agent
control of such electronic chattel paper under Section 9-105 of the UCC and
control of such transferable record under Section 201 of the Federal Electronic
Signatures in Global and National Commerce Act or, as the case may be, Section
16 of the Uniform Electronic Transactions Act, as in effect in such
jurisdiction.
 
37

--------------------------------------------------------------------------------


(d) Borrower does not have any deposit accounts as of the date hereof, except as
set forth in the Information Certificate.  Borrower shall not, directly or
indirectly, after the date hereof open, establish or maintain any deposit
account unless each of the following conditions is satisfied: (i) Agent shall
have received not less than five (5) Business Days prior written notice of the
intention of Borrower to open or establish such account which notice shall
specify in reasonable detail and specificity reasonably acceptable to Agent the
name of the account, the owner of the account, the name and address of the bank
at which such account is to be opened or established, the individual at such
bank with whom Borrower is dealing and the purpose of the account, (ii)  the
bank where such account is opened or maintained shall be reasonably acceptable
to Agent, and (iii) on or before the opening of such deposit account, Borrower
shall as Agent may specify either (A) deliver to Agent a Deposit Account Control
Agreement with respect to such deposit account duly authorized, executed and
delivered by Borrower and the bank at which such deposit account is opened and
maintained or (B) arrange for Agent to become the customer of the bank with
respect to the deposit account on terms and conditions reasonably acceptable to
Agent. The terms of this subsection (d) shall not apply to deposit accounts
specifically and exclusively used for payroll, payroll taxes and other employee
wage and benefit payments to or for the benefit of Borrower’s salaried
employees.
 
(e) Borrower does not own or hold, directly or indirectly, beneficially or as
record owner or both, any investment property, as of the date hereof, or have
any investment account, securities account, commodity account or other similar
account with any bank or other financial institution or other securities
intermediary or commodity intermediary as of the date hereof, in each case
except as set forth in the Information Certificate.
 
(i) In the event that Borrower shall be entitled to or shall at any time after
the date hereof hold or acquire any certificated securities, Borrower shall
promptly endorse, assign and deliver the same to Agent, accompanied by such
instruments of transfer or assignment duly executed in blank as Agent may from
time to time reasonably specify.  If any securities, now or hereafter acquired
by Borrower are uncertificated and are issued to Borrower or its nominee
directly by the issuer thereof, Borrower shall promptly notify Agent thereof and
shall as Agent may specify, either (A) cause the issuer to agree to comply with
instructions from Agent as to such securities, without further consent of
Borrower or such nominee, or (B) arrange for Agent  to become the registered
owner of the securities.
 
(ii) Borrower shall not, directly or indirectly, after the date hereof open,
establish or maintain any investment account, securities account, commodity
account or any other similar account (other than a deposit account) with any
securities intermediary or commodity intermediary unless each of the following
conditions is satisfied: (A)  Agent shall have received not less than five (5)
Business Days prior written notice of the intention of Borrower to open or
establish such account which notice shall specify in reasonable detail and
specificity reasonably acceptable to Agent the name of the account, the owner of
the account, the name and address of the securities intermediary or commodity
intermediary at which such account is to be opened or established, the
individual at such intermediary with whom Borrower is dealing and the purpose of
the account, (B) the securities intermediary or commodity intermediary (as the
case may be) where such account is opened or maintained shall be reasonably
acceptable to Agent, and (C) on or before the opening of such investment
account, securities account or other similar account with a securities
intermediary or commodity intermediary, Borrower shall as Agent may specify
either (1) execute and deliver, and cause to be executed and delivered to Agent,
an Investment Property Control Agreement with respect thereto duly authorized,
executed and delivered by Borrower and such securities intermediary or commodity
intermediary or (2) arrange for Agent to become the entitlement holder with
respect to such investment property on terms and conditions reasonably
acceptable to Agent.
 
38

--------------------------------------------------------------------------------


(f) Borrower is not the beneficiary or otherwise entitled to any right to
payment under any letter of credit, banker’s acceptance or similar instrument as
of the date hereof, except as set forth in the Information Certificate.  In the
event that Borrower shall be entitled to or shall receive any right to payment
under any letter of credit, banker’s acceptance or any similar instrument,
having a value in excess of $250,000, whether as beneficiary thereof or
otherwise after the date hereof, Borrower shall promptly notify Agent thereof in
writing.  Borrower shall promptly, as Agent may specify, either (i) deliver, or
cause to be delivered to Agent, with respect to any such letter of credit,
banker’s acceptance or similar instrument, the written agreement of the issuer
and any other nominated person obligated to make any payment in respect thereof
(including any confirming or negotiating bank), in form and substance reasonably
satisfactory to Agent, consenting to the assignment of the proceeds of the
letter of credit to Agent by Borrower and agreeing to make all payments thereon
directly to Agent or as Agent may otherwise direct or (ii) cause Agent to
become, at Borrower’s expense, the transferee beneficiary of the letter of
credit, banker’s acceptance or similar instrument (as the case may be).
 
(g) Borrower is not aware of any commercial tort claims in its favor as of the
date hereof, except as set forth in the Information Certificate.  In the event
that Borrower shall at any time after the date hereof become aware of any
commercial tort claims in its favor in an amount in excess of $250,000, Borrower
shall promptly notify Agent thereof in writing, which notice shall (i) set forth
in reasonable detail the basis for and nature of such commercial tort claim and
(ii) include the express grant by Borrower to Agent of a security interest in
such commercial tort claim (and the proceeds thereof).  In the event that such
notice does not include such grant of a security interest, the sending thereof
by Borrower to Agent shall be deemed to constitute such grant to Agent. Upon the
sending of such notice, any commercial tort claim described therein shall
constitute part of the Collateral and shall be deemed included therein.  Without
limiting the authorization of Agent provided in Section 5.2(a) hereof or
otherwise arising by the execution by Borrower of this Agreement or any of the
other Financing Agreements, Agent is hereby irrevocably authorized from time to
time and at any time to file such financing statements naming Agent or its
designee as secured party and Borrower as debtor, or any amendments to any
financing statements, covering any such commercial tort claim as Collateral. In
addition, Borrower shall promptly upon Agent’s request, execute and deliver, or
cause to be executed and delivered,  to Agent such other agreements, documents
and instruments as Agent may reasonably require in connection with such
commercial tort claim.
 
(h) Borrower does not have any goods, documents of title or other Collateral in
the custody, control or possession of a third party as of the date hereof,
except as set forth in the Information Certificate and except for goods located
in the United States in transit to a location of  Borrower permitted herein in
the ordinary course of business of Borrower in the possession of the carrier
transporting such goods.  In the event that any goods, documents of title or
other Collateral are at any time after the date hereof in the custody, control
or possession of any other person not referred to in the Information Certificate
or such carriers, Borrower shall promptly notify Agent thereof in
writing.  Promptly upon Agent’s request, Borrower shall deliver to Agent a
Collateral Access Agreement duly authorized, executed and delivered by such
person and Borrower.
 
39

--------------------------------------------------------------------------------


(i) Borrower shall take any other actions reasonably requested by Agent from
time to time to cause the attachment, perfection and first priority of, and the
ability of Agent to enforce, the security interest of Agent in any and all of
the Collateral, including, without limitation, (i) executing, delivering and,
where appropriate, filing financing statements and amendments relating thereto
under the UCC or other applicable law, to the extent, if any, that Borrower’s
signature thereon is required therefor, (ii) causing Agent’s name to be noted as
secured party on any certificate of title for a titled good if such notation is
a condition to attachment, perfection or priority of, or ability of Agent to
enforce, the security interest of Agent in such Collateral, (iii) complying with
any provision of any statute, regulation or treaty of the United States as to
any Collateral if compliance with such provision is a condition to attachment,
perfection or priority of, or ability of Agent to enforce, the security interest
of Agent in such Collateral, (iv) obtaining the consents and approvals of any
Governmental Authority or third party, including, without limitation, any
consent of any licensor, lessor or other person obligated on Collateral, and
taking all actions required by any earlier versions of the UCC or by other law,
as applicable in any relevant jurisdiction.
 
SECTION 6.    COLLECTION AND ADMINISTRATION
 
6.1 Borrower Loan Account.  Agent shall maintain one or more loan account(s) on
its books in which shall be recorded (a) all Loans, Letters of Credit and other
Obligations and the Collateral, (b) all payments made by or on behalf of
Borrower and (c) all other appropriate debits and credits as provided in this
Agreement, including fees, charges, costs, expenses and interest.  All entries
in the loan account(s) shall be made in accordance with Agent’s customary
practices as in effect from time to time.
 
6.2 Statements.  Agent shall render to Borrower each month a statement setting
forth the balance in the Borrower’s loan account(s) maintained by Agent for
Borrower pursuant to the provisions of this Agreement, including principal,
interest, fees, costs and expenses.  Each such statement shall be subject to
subsequent adjustment by Agent but shall, absent manifest errors or omissions,
be considered correct and deemed accepted by Borrower and conclusively binding
upon Borrower as an account stated except to the extent that Agent receives a
written notice from Borrower of any specific exceptions of Borrower thereto
within forty-five (45) days after the date such statement has been received by
Borrower.  Until such time as Agent shall have rendered to Borrower a written
statement as provided above, the balance in Borrower’s loan account(s) shall be
presumptive evidence of the amounts due and owing to Agent and Lenders by
Borrower.
 
6.3 Collection of Accounts.
 
(a) Borrower shall establish and maintain, at its expense, blocked accounts or
lockboxes and related blocked accounts (in either case, “Blocked Accounts”), as
Agent may reasonably specify, with such banks as are reasonably acceptable to
Agent into which Borrower shall promptly deposit and direct their respective
account debtors to directly remit all payments on Receivables and all payments
constituting proceeds of Inventory or other Collateral in the identical form in
which such payments are made, whether by cash, check or other manner.  Borrower
shall deliver, or cause to be delivered to Agent a Deposit Account Control
Agreement duly authorized, executed and delivered by each bank where a Blocked
Account is maintained as provided in Section 5.2 hereof or at any time and from
time to time Agent may become the bank’s customer with respect to any of the
Blocked Accounts and promptly upon Agent’s request, Borrower shall execute and
deliver such agreements and documents as Agent may reasonably require in
connection therewith.  Borrower agrees that all payments made to such Blocked
Accounts or other funds received and collected by Agent or any Lender, whether
in respect of the Receivables, as proceeds of Inventory or other Collateral or
otherwise shall be treated as payments to Agent and Lenders in respect of the
Obligations and therefore shall constitute the property of Agent and Lenders to
the extent of the then outstanding Obligations.
 
40

--------------------------------------------------------------------------------


(b) For purposes of calculating the amount of the Loans available to Borrower,
such payments will be applied (conditional upon final collection) to the
Obligations on the Business Day of receipt by Agent of immediately available
funds in the Agent Payment Account provided such payments and notice thereof are
received in accordance with Agent’s usual and customary practices as in effect
from time to time and within sufficient time to credit Borrower’s loan account
on such day, and if not, then on the next Business Day.  For the purposes of
calculating interest on the Obligations, such payments or other funds received
will be applied (conditional upon final collection) to the Obligations one (1)
Business Day following the date of receipt of immediately available funds by
Agent in the Agent Payment Account provided such payments or other funds and
notice thereof are received in accordance with Agent’s usual and customary
practices as in effect from time to time and within sufficient time to credit
Borrower’s loan account on such day, and if not, then on the next Business Day.
 
(c) Borrower and its employees, agents and Subsidiaries shall, acting as trustee
for Agent, receive, as the property of Agent, any monies, checks, notes, drafts
or any other payment relating to and/or proceeds of Accounts or other Collateral
which come into their possession or under their control and promptly upon
receipt thereof, shall deposit or cause the same to be deposited in the Blocked
Accounts, or remit the same or cause the same to be remitted, in kind, to
Agent.  In no event shall the same be commingled with Borrower’s own
funds.  Borrower agrees to reimburse Agent on demand for any amounts owed or
paid by Agent to any bank at which a Blocked Account or any other deposit
account is established or any other bank financial institution or other person
involved in the transfer of funds to or from the Blocked Accounts arising out of
Agent’s payments to or indemnification of such bank, financial institution or
other person.  The obligations of Borrower to reimburse Agent for such amounts
pursuant to this Section 6.3 shall survive the termination  of this Agreement.
 
6.4 Payments.
 
(a) All Obligations shall be payable to the Agent Payment Account as provided in
Section 6.3 or such other place as Agent may designate from time to
time.  Subject to the other terms and conditions contained herein, Agent shall
apply payments received or collected from Borrower or any Guarantor or for the
account of Borrower or any Guarantor (including the monetary proceeds of
collections or of realization upon any Collateral) as follows: first, to pay any
fees, indemnities or expense reimbursements then due to Agent, Lenders and
Issuing Bank from Borrower or any Guarantor; second, to pay interest due in
respect of any Loans (and including any Special Agent Advances) or Letter of
Credit Obligations; third, to pay or prepay principal in respect of Special
Agent Advances; fourth, to pay principal due in respect of the Loans and to pay
Obligations then due arising under or pursuant to any Hedge Agreements of
Borrower or a Guarantor with Agent or a Bank Product Provider (up to the amount
of any then effective Reserve established in respect of such Obligations), on a
pro rata basis; fifth, to pay or prepay any other Obligations whether or not
then due, in such order and manner as Agent determines and at any time an Event
of Default exists or has occurred and is continuing, to provide cash collateral
for any Letter of Credit Obligations or other contingent Obligations (but not
including for this purpose any Obligations arising under or pursuant to any Bank
Products); and sixth, to pay or prepay any Obligations arising under or pursuant
to any Bank Products (other than to the extent provided for above) on a pro rata
basis.  Notwithstanding anything to the contrary contained in this Agreement,
(i) unless so directed by Borrower, or unless a Default or an Event of Default
shall exist or have occurred and be continuing, Agent shall not apply any
payments which it receives to any Eurodollar Rate Loans, except (A) on the
expiration date of the Interest Period applicable to any such Eurodollar Rate
Loans or (B) in the event that there are no outstanding Prime Rate Loans and
(ii) to the extent Borrower uses any proceeds of the Loans or Letters of Credit
to acquire rights in or the use of any Collateral or to repay any Indebtedness
used to acquire rights in or the use of any Collateral, payments in respect of
the Obligations shall be deemed applied first to the Obligations arising from
Loans and Letters of Credit that were not used for such purposes and second to
the Obligations arising from Loans and Letters of Credit the proceeds of which
were used to acquire rights in or the use of any Collateral in the chronological
order in which Borrower acquired such rights in or the use of such Collateral.
 
41

--------------------------------------------------------------------------------


(b) At Agent’s option, all principal, interest, fees, costs, expenses and other
charges provided for in this Agreement or the other Financing Agreements may be
charged directly to the loan account(s) of Borrower maintained by Agent.  If
after receipt of any payment of, or proceeds of Collateral applied to the
payment of, any of the Obligations, Agent, any Lender or Issuing Bank is
required to surrender or return such payment or proceeds to any Person for any
reason, then the Obligations intended to be satisfied by such payment or
proceeds shall be reinstated and continue and this Agreement shall continue in
full force and effect as if such payment or proceeds had not been received by
Agent or such Lender.  Borrower shall be liable to pay to Agent, and does hereby
indemnify and hold Agent and Lenders harmless for the amount of any payments or
proceeds surrendered or returned.  This Section 6.4(b) shall remain effective
notwithstanding any contrary action which may be taken by Agent or any Lender in
reliance upon such payment or proceeds.  This Section 6.4 shall survive the
payment of the Obligations and the termination of this Agreement.
 
6.5 Taxes.
 
(a) Any and all payments by or on account of any of the Obligations shall be
made free and clear of and without deduction or withholding for or on account
of, any setoff, counterclaim, defense, duties, taxes, levies, imposts, fees,
deductions, charges, withholdings, liabilities, restrictions or conditions of
any kind, excluding (i) in the case of each Lender, Issuing Bank and Agent (A)
taxes measured by its net income, and franchise taxes imposed on it, by the
jurisdiction (or any political subdivision thereof) under the laws of which such
Lender, Issuing Bank or Agent (as the case may be) is organized and (B) any
United States withholding taxes payable with respect to payments under the
Financing Agreements under laws (including any statute, treaty or regulation) in
effect on the date hereof or thereafter (or, in the case of an Eligible
Transferee, the date of the Assignment and Acceptance) applicable to such
Lender, Issuing Bank or Agent, as the case may be, as well as any United States
withholding taxes payable as a result of any change in such laws occurring after
the date hereof (or the date of such Assignment and Acceptance) and (ii) in the
case of each Lender, taxes measured by its net income, and franchise taxes
imposed on it as a result of a present or former connection between such Lender
and the jurisdiction of the Governmental Authority imposing such tax or any
taxing authority thereof or therein (all such non-excluded taxes, levies,
imposts, fees, deductions, charges, withholdings and liabilities being
hereinafter referred to as “Taxes”).
 
(b) If any Taxes shall be required by law to be deducted from or in respect of
any sum payable in respect of the Obligations to any Lender, Issuing Bank or
Agent (i)  the sum payable shall be increased as may be necessary so that after
making all required deductions (including deductions applicable to additional
sums payable under this Section 6.5), such Lender, Issuing Bank or Agent (as the
case may be) receives an amount equal to the sum it would have received had no
such deductions been made, (ii)  Borrower shall make such deductions, (iii)  the
Borrower shall pay the full amount deducted to the relevant taxing authority or
other authority in accordance with applicable law and (iv)  Borrower shall
deliver to Agent evidence of such payment.
 
42

--------------------------------------------------------------------------------


(c) In addition, Borrower agrees to pay any present or future stamp or
documentary taxes or any other excise or property taxes, charges or similar
levies of the United States or any political subdivision thereof or any
applicable foreign jurisdiction, and all liabilities with respect thereto, in
each case arising from any payment made hereunder or under any of the other
Financing Agreements or from the execution, delivery or registration of, or
otherwise with respect to, this Agreement or any of the other Financing
Agreements (collectively, “Other Taxes”).
 
(d) Borrower shall indemnify each Lender, Issuing Bank and Agent for the full
amount of Taxes and Other Taxes (including any Taxes and Other Taxes imposed by
any jurisdiction on amounts payable under this Section 6.5) paid by such Lender,
Issuing Bank or Agent (as the case may be) and any liability (including for
penalties, interest and expenses) arising therefrom or with respect thereto,
whether or not such Taxes or Other Taxes were correctly or legally
asserted.  This indemnification shall be made within thirty (30) days from the
date such Lender, Issuing Bank or Agent (as the case may be) makes written
demand therefor.  Agent, Issuing Bank or the applicable Lender shall certify to
Borrower in writing the amount of such payment or liability, which certification
shall be conclusive absent manifest error.
 
(e) As soon as practicable after any payment of Taxes or Other Taxes by
Borrower, Borrower shall furnish to Agent, at its address referred to herein,
the original or a certified copy of a receipt evidencing payment thereof.
 
(f) Without prejudice to the survival of any other agreements of Borrower
hereunder or under any of the other Financing Agreements, the agreements and
obligations of Borrower contained in this Section 6.5 shall survive the
termination of this Agreement and the payment in full of the Obligations.
 
(g) Any Foreign Lender that is entitled to an exemption from or reduction of
withholding tax under the law of the jurisdiction in which the Borrower is
resident for tax purposes, or any treaty to which such jurisdiction is a party,
with respect to payments hereunder or under any of the other Financing
Agreements shall deliver to Borrower (with a copy to Agent), at the time or
times prescribed by applicable law or reasonably requested by Borrower or Agent
(in such number of copies as is reasonably requested by the recipient),
whichever of the following is applicable (but only if such Foreign Lender is
legally entitled to do so):  (i) duly completed copies of Internal Revenue
Service Form W-8BEN claiming exemption from, or a reduction to, withholding tax
under an income tax treaty, or any successor form, (ii)  duly completed copies
of Internal Revenue Service Form 8-8ECI claiming exemption from withholding
because the income is effectively in connection with a U.S. trade or business or
any successor form, (iii) in the case of a Foreign Lender claiming the benefits
of the exemption for portfolio interest under Sections 871(h) or 881(c) of the
Code, (A) a certificate of the Lender to the effect that such Lender is not a
“bank” within the meaning of Section 881(c)(3)(A) of the Code, a “10 percent
shareholder” of Borrower within the meaning of Section 881(c)(3)(B) of the Code
or a “controlled foreign corporation” described in Section 881(c)(3)(C) of the
Code and (B) duly completed copies of Internal Revenue Service Form W-8BEN
claiming exemption from withholding under the portfolio interest exemption or
any successor form or (iv) any other applicable form, certificate or document
prescribed by applicable law as a basis for claiming exemption from or a
reduction in United States withholding tax duly completed together with such
supplementary documentation as may be prescribed by applicable law to permit
Borrower to determine the withholding or deduction required to be made.  Unless
Borrower and Agent have received forms or other documents satisfactory to them
indicating that payments hereunder or under any of the other Financing
Agreements to or for a Foreign Lender are not subject to United States
withholding tax or are subject to such tax at a rate reduced by an applicable
tax treaty, Borrower or Agent shall withhold amounts required to be withheld by
applicable requirements of law from such payments at the applicable statutory
rate.
 
43

--------------------------------------------------------------------------------


(h) Any Lender claiming any additional amounts payable pursuant to this Section
6.5 shall use its reasonable efforts (consistent with its internal policy and
legal and regulatory restrictions) to change the jurisdiction of its applicable
lending office if the making of such a change would avoid the need for, or
reduce the amount of, any such additional amounts that would be payable or may
thereafter accrue and would not, in the sole determination of such Lender, be
otherwise disadvantageous to such Lender.
 
6.6 Authorization to Make Loans.  Agent and Lenders are authorized to make the
Loans based upon telephonic or other instructions received from anyone
purporting to be an officer of Borrower or other authorized person or, at the
discretion of Agent, if such Loans are necessary to satisfy any
Obligations.  All requests for Loans or Letters of Credit hereunder shall
specify the date on which the requested advance is to be made (which day shall
be a Business Day) and the amount of the requested Loan.  Requests received
after 11:00 a.m. Los Angeles, California time on any day shall be deemed to have
been made as of the opening of business on the immediately following Business
Day.  All Loans and Letters of Credit under this Agreement shall be conclusively
presumed to have been made to, and at the request of and for the benefit of,
Borrower or when deposited to the credit of Borrower or otherwise disbursed or
established in accordance with the instructions of Borrower or in accordance
with the terms and conditions of this Agreement.
 
6.7 Use of Proceeds.  Borrower shall use the initial proceeds of the Loans and
Letters of Credit hereunder only for:  (a) payments to each of the persons
listed in the disbursement direction letter furnished by Borrower to Agent on or
about the date hereof, including, without limitation, the payment to Parent of
an amount not to exceed $6,000,000 on account of intercompany Indebtedness owing
by Borrower to Parent as of the date hereof as permitted by Section 9.12(b)
hereof, and (b) costs, expenses and fees in connection with the preparation,
negotiation, execution and delivery of this Agreement and the other Financing
Agreements.  All other Loans made or Letters of Credit provided to or for the
benefit of Borrower pursuant to the provisions hereof shall be used by Borrower
only for general operating, working capital and other proper corporate purposes
of Borrower not otherwise prohibited by the terms hereof.  None of the proceeds
will be used, directly or indirectly, for the purpose of purchasing or carrying
any margin stock or for the purposes of reducing or retiring any indebtedness
which was originally incurred to purchase or carry any margin stock or for any
other purpose which might cause any of the Loans to be considered a “purpose
credit” within the meaning of Regulation U of the Board of Governors of the
Federal Reserve System, as amended.
 
6.8 Pro Rata Treatment.  Except to the extent otherwise provided in this
Agreement or as otherwise agreed by Lenders:  (a) the making and conversion of
Loans shall be made among the Lenders based on their respective Pro Rata Shares
as to the Loans and (b) each payment on account of any Obligations to or for the
account of one or more of Lenders in respect of any Obligations due on a
particular day shall be allocated among the Lenders entitled to such payments
based on their respective Pro Rata Shares and shall be distributed accordingly.
 
44

--------------------------------------------------------------------------------


6.9 Sharing of Payments, Etc.  Borrower agrees that, in addition to (and without
limitation of) any right of setoff, banker’s lien or counterclaim Agent or any
Lender may otherwise have, each Lender shall be entitled, at its option (but
subject, as among Agent and Lenders, to the provisions of Section 12.3(b)
hereof), to offset balances held by it for the account of Borrower at any of its
offices, in dollars or in any other currency, against any principal of or
interest on any Loans owed to such Lender or any other amount payable to such
Lender hereunder, that is not paid when due (regardless of whether such balances
are then due to Borrower), in which case it shall promptly notify Borrower and
Agent thereof; provided, that, such Lender’s failure to give such notice shall
not affect the validity thereof.
 
(a) If any Lender (including Agent) shall obtain from Borrower payment of any
principal of or interest on any Loan owing to it or payment of any other amount
under this Agreement or any of the other Financing Agreements through the
exercise of any right of setoff, banker’s lien or counterclaim or similar right
or otherwise (other than from Agent as provided herein), and, as a result of
such payment, such Lender shall have received more than its Pro Rata Share of
the principal of the Loans or more than its share of such other amounts then due
hereunder or thereunder by Borrower to such Lender than the percentage thereof
received by any other Lender, it shall promptly pay to Agent, for the benefit of
Lenders, the amount of such excess and simultaneously purchase from such other
Lenders a participation in the Loans or such other amounts, respectively, owing
to such other Lenders (or such interest due thereon, as the case may be) in such
amounts, and make such other adjustments from time to time as shall be
equitable, to the end that all Lenders shall share the benefit of such excess
payment (net of any expenses that may be incurred by such Lender in obtaining or
preserving such excess payment) in accordance with their respective Pro Rata
Shares or as otherwise agreed by Lenders.  To such end all Lenders shall make
appropriate adjustments among themselves (by the resale of participation sold or
otherwise) if such payment is rescinded or must otherwise be restored.
 
(b) Borrower agrees that any Lender purchasing a participation (or direct
interest) as provided in this Section may exercise, in a manner consistent with
this Section, all rights of setoff, banker’s lien, counterclaim or similar
rights with respect to such participation as fully as if such Lender were a
direct holder of Loans or other amounts (as the case may be) owing to such
Lender in the amount of such participation.
 
(c) Nothing contained herein shall require any Lender to exercise any right of
setoff, banker’s lien, counterclaims or similar rights or shall affect the right
of any Lender to exercise, and retain the benefits of exercising, any such right
with respect to any other Indebtedness or obligation of Borrower.  If, under any
applicable bankruptcy, insolvency or other similar law, any Lender receives a
secured claim in lieu of a setoff to which this Section applies, such Lender
shall, to the extent practicable, assign such rights to Agent for the benefit of
Lenders and, in any event, exercise its rights in respect of such secured claim
in a manner consistent with the rights of Lenders entitled under this Section to
share in the benefits of any recovery on such secured claim.
 
45

--------------------------------------------------------------------------------


6.10 Settlement Procedures.(a) In order to administer the Credit Facility in an
efficient manner and to minimize the transfer of funds between Agent and
Lenders, Agent may, at its option, subject to the terms of this Section, make
available, on behalf of Lenders, the full amount of the Loans requested or
charged to Borrower’s loan account(s) or otherwise to be advanced by Lenders
pursuant to the terms hereof, without requirement of prior notice to Lenders of
the proposed Loans.
 
(b) With respect to all Loans made by Agent on behalf of Lenders as provided in
this Section, the amount of each Lender’s Pro Rata Share of the outstanding
Loans shall be computed weekly, and shall be adjusted upward or downward on the
basis of the amount of the outstanding Loans as of 5:00 p.m. Los Angeles,
California time on the Business Day immediately preceding the date of each
settlement computation; provided, that, Agent retains the absolute right at any
time or from time to time to make the above described adjustments at intervals
more frequent than weekly, but in no event more than twice in any week.  Agent
shall deliver to each of the Lenders after the end of each week, or at such
lesser period or periods as Agent shall determine, a summary statement of the
amount of outstanding Loans for such period (such week or lesser period or
periods being hereinafter referred to as a “Settlement Period”).  If the summary
statement is sent by Agent and received by a Lender prior to 12:00 p.m. Los
Angeles, California time, then such Lender shall make the settlement transfer
described in this Section by no later than 3:00 p.m. Los Angeles, California
time on the same Business Day and if received by a Lender after 12:00 p.m. Los
Angeles, California time, then such Lender shall make the settlement transfer by
not later than 3:00 p.m. Los Angeles, California time on the next Business Day
following the date of receipt.  If, as of the end of any Settlement Period, the
amount of a Lender’s Pro Rata Share of the outstanding Loans is more than such
Lender’s Pro Rata Share of the outstanding Loans as of the end of the previous
Settlement Period, then such Lender shall forthwith (but in no event later than
the time set forth in the preceding sentence) transfer to Agent by wire transfer
in immediately available funds the amount of the increase.  Alternatively, if
the amount of a Lender’s Pro Rata Share of the outstanding Loans in any
Settlement Period is less than the amount of such Lender’s Pro Rata Share of the
outstanding Loans for the previous Settlement Period, Agent shall forthwith
transfer to such Lender by wire transfer in immediately available funds the
amount of the decrease.  The obligation of each of the Lenders to transfer such
funds and effect such settlement shall be irrevocable and unconditional and
without recourse to or warranty by Agent.  Agent and each Lender agrees to mark
its books and records at the end of each Settlement Period to show at all times
the dollar amount of its Pro Rata Share of the outstanding Loans and Letters of
Credit.  Each Lender shall only be entitled to receive interest on its Pro Rata
Share of the Loans to the extent such Loans have been funded by such
Lender.  Because the Agent on behalf of Lenders may be advancing and/or may be
repaid Loans prior to the time when Lenders will actually advance and/or be
repaid such Loans, interest with respect to Loans shall be allocated by Agent in
accordance with the amount of Loans actually advanced by and repaid to each
Lender and the Agent and shall accrue from and including the date such Loans are
so advanced to but excluding the date such Loans are either repaid by Borrower
or actually settled with the applicable Lender as described in this Section.
 
46

--------------------------------------------------------------------------------


(c) To the extent that Agent has made any such amounts available and the
settlement described above shall not yet have occurred, upon repayment of any
Loans by  Borrower, Agent may apply such amounts repaid directly to any amounts
made available by Agent pursuant to this Section.  In lieu of weekly or more
frequent settlements, Agent may, at its option, at any time require each Lender
to provide Agent with immediately available funds representing its Pro Rata
Share of each Loan, prior to Agent’s disbursement of such Loan to Borrower.  In
such event, all Loans under this Agreement shall be made by the Lenders
simultaneously and proportionately to their Pro Rata Shares.  No Lender shall be
responsible for any default by any other Lender in the other Lender’s obligation
to make a Loan requested hereunder nor shall the Commitment of any Lender be
increased or decreased as a result of the default by any other Lender in the
other Lender’s obligation to make a Loan hereunder.
 
(d) If Agent is not funding a particular Loan to Borrower pursuant to Sections
6.10(a) and 6.10(b) above on any day, but is requiring each Lender to provide
Agent with immediately available funds on the date of such Loan as provided in
Section 6.10(c) above, Agent may assume that each Lender will make available to
Agent such Lender’s Pro Rata Share of the Loan requested or otherwise made on
such day and Agent may, in its discretion, but shall not be obligated to, cause
a corresponding amount to be made available to or for the benefit of Borrower on
such day.  If Agent makes such corresponding amount available to Borrower and
such corresponding amount is not in fact made available to Agent by such Lender,
Agent shall be entitled to recover such corresponding amount on demand from such
Lender together with interest thereon for each day from the date such payment
was due until the date such amount is paid to Agent at the Federal Funds Rate
for each day during such period (as published by the Federal Reserve Bank of New
York or at Agent’s option based on the arithmetic mean determined by Agent of
the rates for the last transaction in overnight Federal funds arranged prior to
9:00 a.m. (New York City time) on that day by each of the three leading brokers
of Federal funds transactions in New York City selected by Agent) and if such
amounts are not paid within three (3) days of Agent’s demand, at the highest
Interest Rate provided for in Section 3.1 hereof applicable to Prime Rate
Loans.  During the period in which such Lender has not paid such corresponding
amount to Agent, notwithstanding anything to the contrary contained in this
Agreement or any of the other Financing Agreements, the amount so advanced by
Agent to or for the benefit of Borrower shall, for all purposes hereof, be a
Loan made by Agent for its own account.  Upon any such failure by a Lender to
pay Agent, Agent shall promptly thereafter notify Borrower of such failure and
Borrower shall pay such corresponding amount to Agent for its own account within
five (5) Business Days of Borrower’s receipt of such notice.  A Lender who fails
to pay Agent its Pro Rata Share of any Loans made available by the Agent on such
Lender’s behalf, or any Lender who fails to pay any other amount owing by it to
Agent, is a “Defaulting Lender”.  Agent shall not be obligated to transfer to a
Defaulting Lender any payments received by Agent for the Defaulting Lender’s
benefit, nor shall a Defaulting Lender be entitled to the sharing of any
payments hereunder (including any principal, interest or fees).  Amounts payable
to a Defaulting Lender shall instead be paid to or retained by Agent.  Agent may
hold and, in its discretion, relend to Borrower the amount of all such payments
received or retained by it for the account of such Defaulting Lender.  For
purposes of voting or consenting to matters with respect to this Agreement and
the other Financing Agreements and determining Pro Rata Shares, such Defaulting
Lender shall be deemed not to be a “Lender” and such Lender’s Commitment shall
be deemed to be zero (0).  This Section shall remain effective with respect to a
Defaulting Lender until such default is cured.  The operation of this Section
shall not be construed to increase or otherwise affect the Commitment of any
Lender, or relieve or excuse the performance by Borrower or any Obligor of their
duties and obligations hereunder.
 
47

--------------------------------------------------------------------------------


(e) Nothing in this Section or elsewhere in this Agreement or the other
Financing Agreements shall be deemed to require Agent to advance funds on behalf
of any Lender or to relieve any Lender from its obligation to fulfill its
Commitment hereunder or to prejudice any rights that Borrower may have against
any Lender as a result of any default by any Lender hereunder in fulfilling its
Commitment.
 
6.11 Obligations Several; Independent Nature of Lenders’ Rights.  The obligation
of each Lender hereunder is several, and no Lender shall be responsible for the
obligation or commitment of any other Lender hereunder.  Nothing contained in
this Agreement or any of the other Financing Agreements and no action taken by
the Lenders pursuant hereto or thereto shall be deemed to constitute the Lenders
to be a partnership, an association, a joint venture or any other kind of
entity.  The amounts payable at any time hereunder to each Lender shall be a
separate and independent debt, and subject to Section 12.3 hereof, each Lender
shall be entitled to protect and enforce its rights arising out of this
Agreement and it shall not be necessary for any other Lender to be joined as an
additional party in any proceeding for such purpose.
 
6.12 Bank Products.  Borrower and Guarantors (other than Parent), or any of
their Subsidiaries, may (but no such Person is required to) request that the
Bank Product Providers provide or arrange for such Person to obtain Bank
Products from Bank Product Providers, and each Bank Product Provider may, in its
sole discretion, provide or arrange for such Person to obtain the requested Bank
Products.  Borrower and Guarantors (other than Parent) or any of their
Subsidiaries that obtains Bank Products shall indemnify and hold Agent, each
Lender and their respective Affiliates harmless from any and all obligations now
or hereafter owing to any other Person by any Bank Product Provider in
connection with any Bank Products other than for gross negligence or willful
misconduct on the part of any such indemnified Person.  This Section 6.12 shall
survive the payment of the Obligations and the termination of this
Agreement.  Borrower and Guarantors (other than Parent) and their Subsidiaries
acknowledge and agree that the obtaining of Bank Products from Bank Product
Providers (a) is in the sole discretion of such Bank Product Provider, and (b)
is subject to all rules and regulations of such Bank Product Provider.
 
SECTION 7.    COLLATERAL REPORTING AND COVENANTS
 
7.1 Collateral Reporting.
 
(a) Borrower shall provide Agent with the following documents in a form
reasonably satisfactory to Agent:
 
(i) (A) prior to November 1, 2008 or at any time a Default or Event of Default
exists or has occurred and is continuing or Excess Availability is less than
fifteen (15%) percent of the Borrowing Base, on a daily basis (but in any event
no later than 9:00 a.m. Los Angeles, California time on the immediately
following day) and (B) from and after November 1, 2008, and so long as no
Default or Event of Default exists or has occurred and is continuing and Excess
Availability is equal to or greater than fifteen (15%) percent of the Borrowing
Base (up to $5,000,000), as soon as practicable after the end of each week (but
in any event within two (2) Business Days after the end thereof) on a weekly
basis or more frequently as Agent may reasonably request:  (1) schedules of
sales made, credits issued and cash received, (2) inventory reports by location
and category (and including the amounts of Inventory and the value thereof at
any leased locations and at premises of warehouses, processors or other third
parties) and (3) a Borrowing Base Certificate setting forth the calculation of
the Borrowing Base as of the last Business Day of the immediately preceding
period, duly completed and executed by the Chief Executive Officer, Chief
Financial Officer or other financial or senior officer of Borrower, together
with all schedules required pursuant to the terms of the Borrowing Base
Certificate duly completed;
 
48

--------------------------------------------------------------------------------


(ii) as soon as practicable after the end of each month (but in any event within
two (2) Business Days after the end thereof), on a monthly basis or more
frequently as Agent may reasonably request:  (A) perpetual inventory reports,
(B) agings of accounts receivable (together with a reconciliation to the
previous month’s aging and general ledger), (C) agings of accounts payable (and
including information indicating the amounts owing to owners and lessors of
leased premises, warehouses, processors and other third parties from time to
time in possession of any Collateral) and (D) a schedule of all ethanol purchase
and sale contracts or agreements constituting a Material Contract entered into,
amended or terminated during the previous month;
 
(iii) promptly following Agent’s request, (A) copies of customer statements,
purchase orders, sales invoices, credit memos, remittance advices and reports,
and copies of deposit slips and bank statements, (B) copies of shipping and
delivery documents, and (C) copies of purchase orders, invoices and delivery
documents for Inventory and Equipment acquired by Borrower; and
 
(iv) promptly following Agent’s request, such other reports as to the Collateral
as Agent shall reasonably request from time to time.
 
(b) If Borrower’s records or reports of the Collateral are prepared or
maintained by an accounting service, contractor, shipper or other agent,
Borrower hereby irrevocably authorizes such service, contractor, shipper or
agent to deliver such records, reports, and related documents to Agent and to
follow Agent’s instructions with respect to further services at any time that an
Event of Default exists or has occurred and is continuing.
 
7.2 Accounts Covenants.
 
(a) Borrower shall notify Agent promptly of: (i) any material delay in
Borrower’s performance of any of its material obligations to any account debtor
or the assertion of any material claims, offsets, defenses or counterclaims by
any account debtor, or any material disputes with account debtors, or any
settlement, adjustment or compromise thereof, (ii) all material adverse
information known to Borrower relating to the financial condition of any account
debtor and (iii) any event or circumstance which, to the best of Borrower’s
knowledge, would cause Agent to consider any then existing Accounts as no longer
constituting Eligible Accounts.  No credit, discount, allowance or extension or
agreement for any of the foregoing shall be granted to any account debtor
without Agent’s consent, except in the ordinary course of  Borrower’s business
in accordance with practices and policies previously disclosed in writing to
Agent and except as set forth in the schedules delivered to Agent pursuant to
Section 7.1(a) above.  So long as no Event of Default exists or has occurred and
is continuing, Borrower shall settle, adjust or compromise any claim, offset,
counterclaim or dispute with any account debtor.  At any time that an Event of
Default exists or has occurred and is continuing, Agent shall, at its option,
have the exclusive right to settle, adjust or compromise any claim, offset,
counterclaim or dispute with account debtors or grant any credits, discounts or
allowances.
 
49

--------------------------------------------------------------------------------


(b) With respect to each Account: (i) the amounts shown on any invoice delivered
to Agent or schedule thereof delivered to Agent shall be true and complete in
all material respects, (ii) no payments shall be made thereon except payments
promptly delivered to Agent pursuant to the terms of this Agreement, (iii) no
credit, discount, allowance or extension or agreement for any of the foregoing
shall be granted to any account debtor except as reported to Agent in accordance
with this Agreement and except for credits, discounts, allowances or extensions
made or given in the ordinary course of Borrower’s business in accordance with
practices and policies previously disclosed to Agent, (iv) there shall be no
setoffs, deductions, contras, defenses, counterclaims or disputes existing or
asserted with respect thereto except as reported to Agent in accordance with the
terms of this Agreement, (v) none of the transactions giving rise thereto will
violate any applicable foreign, Federal, State or local laws or regulations in
any material respect, all documentation relating thereto will be legally
sufficient under such laws and regulations in all material respects and all such
documentation will be legally enforceable in accordance with its terms in all
material respects.
 
(c)  Agent shall have the right at any time or times, in Agent’s name or in the
name of a nominee of Agent, to verify the validity, amount or any other matter
relating to any Receivables or other Collateral, by mail, telephone, facsimile
transmission or otherwise.
 
7.3 Inventory Covenants.  With respect to the Inventory:  (a) Borrower shall at
all times maintain inventory records reasonably satisfactory to Agent, keeping
correct and accurate records itemizing and describing the kind, type, quality
and quantity of Inventory, Borrower’s cost therefor and daily withdrawals
therefrom and additions thereto; (b) Borrower shall conduct a count of the
Inventory as required by and in accordance with GAAP and Borrower’s own internal
controls at least once each year but at any other reasonable time or times as
Agent may request on or after an Event of Default, and promptly following such
inventory shall supply Agent with a report in the form and with such specificity
as may be reasonably satisfactory to Agent concerning such count; (c) Borrower
shall not remove any Inventory from the locations set forth or permitted herein,
without the prior written consent of Agent, except for sales of Inventory in the
ordinary course of its business and except to move Inventory directly from one
location set forth or permitted herein to another such location and except for
Inventory shipped from the manufacturer thereof to Borrower which is in transit
to the locations set forth or permitted herein; (d) upon Agent’s request,
Borrower shall, at its expense, no more than one (1) time in any twelve (12)
month period, but at any time or times as Agent may request on or after an Event
of Default, deliver or cause to be delivered to Agent written appraisals as to
the Inventory in form, scope and methodology reasonably acceptable to Agent and
by an appraiser reasonably acceptable to Agent, addressed to Agent and Lenders
and upon which Agent and Lenders are expressly permitted to rely; (e) Borrower
shall produce, use, store and maintain the Inventory with all reasonable care
and caution and in accordance with applicable standards of any insurance and in
material conformity with applicable laws (including the requirements of the
Federal Fair Labor Standards Act of 1938, as amended and all rules, regulations
and orders related thereto); (f) none of the Inventory or other Collateral
constitutes farm products or the proceeds thereof; (g) Borrower assumes all
responsibility and liability arising from or relating to its production, use,
sale or other disposition of the Inventory; (h) Borrower shall not sell
Inventory to any customer on approval or any similar basis which entitles the
customer to return or may obligate Borrower to repurchase such Inventory; (i)
Borrower shall keep the Inventory in good and marketable condition; and (j)
Borrower shall not, without prior written notice to Agent or the specific
identification of such Inventory in a report with respect thereto provided by
Borrower to Agent pursuant to Section 7.1(a) hereof, acquire or accept any
Inventory on consignment or approval.
 
50

--------------------------------------------------------------------------------


7.4 Equipment and Real Property Covenants.  With respect to the Equipment and
Real Property: (a) Borrower shall keep the Equipment in good order, repair,
running and marketable condition (ordinary wear and tear excepted); (b) Borrower
shall use the Equipment and Real Property with all reasonable care and caution
and in accordance with applicable standards of any insurance and in material
conformity with all applicable laws; (c)  the Equipment is and shall be used in
the business of Borrower and not for personal, family, household or farming use;
(d)  Borrower shall not remove any Equipment from the locations set forth or
permitted herein, except to the extent necessary to have any Equipment repaired
or maintained in the ordinary course of its business or to move Equipment
directly from one location set forth or permitted herein to another such
location and except for the movement of motor vehicles used by or for the
benefit of Borrower in the ordinary course of business; (e)  the Equipment is
now and shall remain personal property and Borrower shall not permit any of the
Equipment to be or become a part of or affixed to real property; and (f)
Borrower assumes all responsibility and liability arising from the use of the
Equipment and Real Property.
 
7.5 Power of Attorney.  Borrower hereby irrevocably designates and appoints
Agent (and all persons designated by Agent) as Borrower’s true and lawful
attorney-in-fact, and authorizes Agent, in Borrower’s, or Agent’s name, to: (a)
at any time an Event of Default exists or has occurred and is continuing (i)
demand payment on Receivables or other Collateral, (ii) enforce payment of
Receivables by legal proceedings or otherwise, (iii) exercise all of Borrower’s
rights and remedies to collect any Receivable or other Collateral, (iv) sell or
assign any Receivable upon such terms, for such amount and at such time or times
as the Agent reasonably deems advisable, (v) settle, adjust, compromise, extend
or renew an Account, (vi) discharge and release any Receivable, (vii) prepare,
file and sign Borrower’s name on any proof of claim in bankruptcy or other
similar document against an account debtor or other obligor in respect of any
Receivables or other Collateral, (viii) notify the post office authorities to
change the address for delivery of remittances from account debtors or other
obligors in respect of Receivables or other proceeds of Collateral to an address
designated by Agent, and open and dispose of all mail addressed to Borrower and
handle and store all mail relating to the Collateral; (ix) clear Inventory the
purchase of which was financed with a Letter of Credit through U.S. Customs or
foreign export control authorities in Borrower’s name, Agent’s name or the name
of Agent’s designee, and to sign and deliver to customs officials powers of
attorney in Borrower’s name for such purpose, and to complete in Borrower’s or
Agent’s name, any order, sale or transaction, obtain the necessary documents in
connection therewith and collect the proceeds thereof, and (x) sign Borrower’s
name on any verification of Receivables and notices thereof to account debtors
or any secondary obligors or other obligors in respect thereof; and (xi) do all
acts and things which are necessary, in Agent’s determination, to
fulfill  Borrower’s obligations under this Agreement and the other Financing
Agreements and (b) at any time to (i) take control in any manner of any item of
payment in respect of Receivables or constituting Collateral or otherwise
received in or for deposit in the Blocked Accounts or otherwise received by
Agent or any Lender, (ii) have access to any lockbox or postal box into which
remittances from account debtors or other obligors in respect of Receivables or
other proceeds of Collateral are sent or received, (iii) endorse Borrower’s name
upon any items of payment in respect of Receivables or constituting Collateral
or otherwise received by Agent and any Lender and deposit the same in Agent’s
account for application to the Obligations, and (iv) endorse Borrower’s name
upon any chattel paper, document, instrument, invoice, or similar document or
agreement relating to any Receivable or any goods pertaining thereto or any
other Collateral, including any warehouse or other receipts, or bills of lading
and other negotiable or non-negotiable documents.  Borrower hereby releases
Agent and Lenders and their respective officers, employees and designees from
any liabilities arising from any act or acts under this power of attorney and in
furtherance thereof, whether of omission or commission, except as a result of
Agent’s or any Lender’s own gross negligence or willful misconduct as determined
pursuant to a final non-appealable order of a court of competent jurisdiction.
 
51

--------------------------------------------------------------------------------


7.6 Right to Cure.  Agent may, at its option, upon notice to Borrower, (a) cure
any default by Borrower under any material agreement with a third party that
affects the Collateral, its value or the ability of Agent to collect, sell or
otherwise dispose of the Collateral or the rights and remedies of Agent or any
Lender therein or the ability of Borrower or any Obligor to perform its
obligations hereunder or under any of the other Financing Agreements, (b) pay or
bond on appeal any judgment entered against Borrower, (c) discharge taxes,
liens, security interests or other encumbrances at any time levied on or
existing with respect to the Collateral and (d) pay any amount, incur any
expense or perform any act which, in Agent’s reasonable judgment, is necessary
or appropriate to preserve, protect, insure or maintain the Collateral and the
rights of Agent and Lenders with respect thereto.  Agent may add any amounts so
expended to the Obligations and charge Borrower’s account therefor, such amounts
to be repayable by Borrower on demand.  Agent and Lenders shall be under no
obligation to effect such cure, payment or bonding and shall not, by doing so,
be deemed to have assumed any obligation or liability of Borrower or any
Obligor.  Any payment made or other action taken by Agent or any Lender under
this Section shall be without prejudice to any right to assert an Event of
Default hereunder and to proceed accordingly.
 
7.7 Access to Premises.  From time to time as reasonably requested by Agent, at
the cost and expense of Borrower, (a) Agent or its designee shall have complete
access to all of Borrower’s premises during normal business hours and after
notice to, or at any time and without notice to Borrower if an Event of Default
exists or has occurred and is continuing, for the purposes of inspecting,
verifying and auditing the Collateral and all of Borrower’s books and records,
including the Records, and (b) Borrower shall promptly furnish to Agent such
copies of such books and records or extracts therefrom as Agent may request, and
(c) Agent or any Lender or Agent’s designee may use during normal business hours
such of Borrower’s personnel, equipment, supplies and premises as may be
reasonably necessary for the foregoing and if an Event of Default exists or has
occurred and is continuing for the collection of Receivables and realization of
other Collateral.
 
SECTION 8.   REPRESENTATIONS AND WARRANTIES
 
Borrower hereby represents and warrants to Agent, Lenders and Issuing Bank the
following (which shall survive the execution and delivery of this Agreement):
 
8.1 Corporate Existence, Power and Authority.  Borrower is a limited liability
company duly organized and in good standing under the laws of its jurisdiction
of organization or formation and is duly qualified as a foreign limited
liability company and in good standing in all states or other jurisdictions
where the nature and extent of the business transacted by it or the ownership of
assets makes such qualification necessary, except for those jurisdictions in
which the failure to so qualify would not have a material adverse effect on
Borrower’s financial condition, results of operation or business or the rights
of Agent in or to any of the Collateral.  The execution, delivery and
performance of this Agreement, the other Financing Agreements and the
transactions contemplated hereunder and thereunder (a) are all within Borrower’s
corporate powers, (b) have been duly authorized, (c) are not in contravention of
law or the terms of Borrower’s certificate of incorporation or formation,
bylaws, operating agreements or other organizational documentation, or any
indenture or material agreement or undertaking to which Borrower is a party or
by which Borrower or its property are bound and (d) will not result in the
creation or imposition of, or require or give rise to any obligation to grant,
any lien, security interest, charge or other encumbrance upon any property of
Borrower.  This Agreement and the other Financing Agreements to which Borrower
is a party constitute legal, valid and binding obligations of Borrower
enforceable in accordance with their respective terms, subject to applicable
bankruptcy, insolvency, reorganization, moratorium or other laws affecting the
enforcement of creditors’ rights generally and general principles of equity.
 
52

--------------------------------------------------------------------------------


8.2 Name; State of Organization; Chief Executive Office; Collateral Locations.
 
(a) The exact legal name of Borrower is as set forth on the signature page of
this Agreement and in the Information Certificate.  Borrower has not, during the
five (5) years prior to the date of this Agreement, been known by or used any
other corporate or fictitious name or been a party to any merger or
consolidation, or acquired all or substantially all of the assets of any Person,
or acquired any of its property or assets out of the ordinary course of
business, except as set forth in the Information Certificate.
 
(b) Borrower is an organization of the type and organized in the jurisdiction
set forth in the Information Certificate.  The Information Certificate
accurately sets forth the organizational identification number of Borrower or
accurately states that Borrower has none and accurately sets forth the federal
employer identification number of Borrower.
 
(c) The chief executive office and mailing address of Borrower and Borrower’s
Records concerning Accounts are located only at the address identified as such
in Schedule 8.2 to the Information Certificate and its only other places of
business and the only other locations of Collateral, if any, are the addresses
set forth in Schedule 8.2 to the Information Certificate, subject to the rights
of Borrower to establish new locations in accordance with Section 9.2
below.  The Information Certificate correctly identifies any of such locations
which are not owned by Borrower and sets forth the owners and/or operators
thereof.
 
8.3 Financial Statements; No Material Adverse Change.  All financial statements
relating to Borrower which have been or may hereafter be delivered by Borrower
to Agent and Lenders have been prepared in accordance with GAAP (except as to
any interim financial statements, to the extent such statements are subject to
normal year-end adjustments and do not include any notes) and fairly present in
all material respects the financial condition and the results of operations of
Borrower as at the dates and for the periods set forth therein.  Except as
disclosed in any interim financial statements furnished by Borrower to Agent
prior to the date of this Agreement, there has been no act, condition or event
which has had or is reasonably likely to have a Material Adverse Effect since
the date of the most recent audited financial statements of Borrower furnished
by Borrower to Agent prior to the date of this Agreement.  The projections dated
May 14, 2008 for the fiscal years ending 2008 through 2011 that have been
delivered to Agent or any projections hereafter delivered to Agent have been
prepared in light of the past operations of the businesses of Borrower and are
based upon estimates and assumptions stated therein, all of which Borrower has
determined to be reasonable and fair in light of the then current conditions and
current facts and reflect the good faith and reasonable estimates of Borrower of
the future financial performance of Borrower and its Subsidiaries and of the
other information projected therein for the periods set forth therein.
 
53

--------------------------------------------------------------------------------


8.4 Priority of Liens; Title to Properties.  The security interests and liens
granted to Agent under this Agreement and the other Financing Agreements
constitute valid and perfected first priority liens and security interests in
and upon the Collateral subject only to the liens indicated on Schedule 8.4 to
the Information Certificate and the other liens permitted under Section 9.8
hereof.  Borrower has good and marketable fee simple title to or valid leasehold
interests in all of its Real Property and good, valid and merchantable title to
all of its other properties and assets subject to no liens, mortgages, pledges,
security interests, encumbrances or charges of any kind, except those granted to
Agent and such others as are specifically listed on Schedule 8.4 to the
Information Certificate or permitted under Section 9.8 hereof.
 
8.5 Tax Returns.  Borrower has filed, or caused to be filed, in a timely manner
all tax returns, reports and declarations which are required to be filed by it
and due.  All information in such tax returns, reports and declarations is
complete and accurate in all material respects.  Borrower has paid or caused to
be paid all taxes due and payable or claimed due and payable in any assessment
received by it, except taxes the validity of which are being contested in good
faith by appropriate proceedings diligently pursued and available to Borrower
and with respect to which adequate reserves have been set aside on its
books.  Adequate provision has been made for the payment of all accrued and
unpaid Federal, State, county, local, foreign and other taxes whether or not yet
due and payable and whether or not disputed.
 
8.6 Litigation.  Except as set forth on Schedule 8.6 to the Information
Certificate, (a) there is no investigation by any Governmental Authority
pending, or to the best of Borrower’s knowledge threatened, against or affecting
Borrower or its assets or business and (b) there is no action, suit, proceeding
or claim by any Person pending, or to the best of Borrower’s knowledge
threatened, against Borrower or its assets or goodwill, or against or affecting
any transactions contemplated by this Agreement, in each case, which if
adversely determined against Borrower has or could reasonably be expected to
have a Material Adverse Effect.
 
8.7 Compliance with Other Agreements and Applicable Laws. 
 
(a) Borrower is not in default in any respect under, or in violation in any
respect of the terms of, any material agreement, contract, instrument, lease or
other commitment to which it is a party or by which it or any of its assets are
bound that could reasonably be expected to have a Material Adverse
Effect.  Borrower is in compliance with the requirements of all applicable laws,
rules, regulations and orders of any Governmental Authority relating to their
respective businesses, including, without limitation, those set forth in or
promulgated pursuant to the Occupational Safety and Health Act of 1970, as
amended, the Fair Labor Standards Act of 1938, as amended, ERISA, the Code, as
amended, and the rules and regulations thereunder, and all Environmental Laws,
except where the failure to so comply could not be reasonably expected to have a
Material Adverse Effect.
 
(b) Borrower has obtained all material permits, licenses, approvals, consents,
certificates, orders or authorizations of any Governmental Authority required
for the lawful conduct of its business (the “Permits”).  All of the Permits are
valid and subsisting and in full force and effect.  There are no actions, claims
or proceedings pending or to the best of Borrower’s knowledge, threatened that
seek the revocation, cancellation, suspension or modification of any of the
Permits.
 
54

--------------------------------------------------------------------------------


8.8 Environmental Compliance.
 
(a) Except as set forth on Schedule 8.8 to the Information Certificate, Borrower
and any Subsidiary of Borrower have not generated, used, stored, treated,
transported, manufactured, handled, produced or disposed of any Hazardous
Materials, on or off its premises (whether or not owned by it) in any manner
which at any time violates in any material respect any applicable Environmental
Law or Permit, and the operations of Borrower and any Subsidiary of Borrower
complies in all material respects with all Environmental Laws and all Permits.
 
(b) Except as set forth on Schedule 8.8 to the Information Certificate, there
has been no investigation by any Governmental Authority or any proceeding,
complaint, order, directive, claim, citation or notice by any Governmental
Authority or any other person nor is any pending or to the best of Borrower’s
knowledge threatened, with respect to any non-compliance with or violation of
the requirements of any Environmental Law by Borrower or any Subsidiary of
Borrower or the release, spill or discharge, threatened or actual, of any
Hazardous Material or the generation, use, storage, treatment, transportation,
manufacture, handling, production or disposal of any Hazardous Materials or any
other environmental, health or safety matter, which adversely affects or could
reasonably be expected to adversely affect in any material respect Borrower or
its or their business, operations or assets or any properties at which Borrower
has transported, stored or disposed of any Hazardous Materials.
 
(c) Except as set forth on Schedule 8.8 to the Information Certificate, Borrower
and its Subsidiaries have no material liability (contingent or otherwise) in
connection with a release, spill or discharge, threatened or actual, of any
Hazardous Materials or the generation, use, storage, treatment, transportation,
manufacture, handling, production or disposal of any Hazardous Materials.
 
(d) Borrower and its Subsidiaries have all Permits required to be obtained or
filed in connection with the operations of Borrower under any Environmental Law
and all of such licenses, certificates, approvals or similar authorizations and
other Permits are valid and in full force and effect, except where the failure
to do any of the foregoing could not be reasonably expected to have a Material
Adverse Effect.
 
8.9 Employee Benefits.
 
(a) Each Plan is in compliance in all material respects with the applicable
provisions of ERISA, the Code and other Federal or State law.  Each Plan which
is intended to qualify under Section 401(a) of the Code has received a favorable
determination letter from the Internal Revenue Service and to the best of
Borrower’s knowledge, nothing has occurred which would cause the loss of such
qualification.  Borrower and its ERISA Affiliates have made all required
contributions to any Plan subject to Section 412 of the Code, and no application
for a funding waiver or an extension of any amortization period pursuant to
Section 412 of the Code has been made with respect to any Plan.
 
(b) There are no pending, or to the best of Borrower’s knowledge, threatened
claims, actions or lawsuits, or action by any Governmental Authority, with
respect to any Plan.  There has been no prohibited transaction or violation of
the fiduciary responsibility rules with respect to any Plan.
 
55

--------------------------------------------------------------------------------


(c) (i) No ERISA Event has occurred or is reasonably expected to occur;
(ii) based on the latest valuation of each Pension Plan and on the actuarial
methods and assumptions employed for such valuation (determined in accordance
with the assumptions used for funding such Pension Plan pursuant to Section 412
of the Code), the aggregate current value of accumulated benefit liabilities of
such Pension Plan under Section 4001(a)(16) of ERISA does not exceed the
aggregate current value of the assets of such Pension Plan; (iii) Borrower and
its ERISA Affiliates, have not incurred and do not reasonably expect to incur,
any liability under Title IV of ERISA with respect to any Plan (other than
premiums due and not delinquent under Section 4007 of ERISA); (iv) Borrower and
its ERISA Affiliates, have not incurred and do not reasonably expect to incur,
any liability (and no event has occurred which, with the giving of notice under
Section 4219 of ERISA, would result in such liability) under Section 4201 or
4243 of ERISA with respect to a Multiemployer Plan; and (v) Borrower and its
ERISA Affiliates, have not engaged in a transaction that would be subject to
Section 4069 or 4212(c) of ERISA.
 
8.10 Bank Accounts.  All of the deposit accounts, investment accounts or other
accounts in the name of or used by Borrower maintained at any bank or other
financial institution are set forth on Schedule 8.10 to the Information
Certificate, subject to the right of Borrower to establish new accounts in
accordance with Section 5.2 hereof.
 
8.11 Intellectual Property.  Borrower owns or licenses or otherwise has the
right to use all Intellectual Property necessary for the operation of its
business as presently conducted or proposed to be conducted.  As of the date
hereof, Borrower does not have any Intellectual Property registered, or subject
to pending applications, in the United States Patent and Trademark Office or any
similar office or agency in the United States, any State thereof, any political
subdivision thereof or in any other country, other than those described in
Schedule 8.11 to the Information Certificate and has not granted any licenses
with respect thereto other than as set forth in Schedule 8.11 to the Information
Certificate.  No event has occurred which permits or would permit after notice
or passage of time or both, the revocation, suspension or termination of such
rights.  To the best of Borrower’s knowledge, no slogan or other advertising
device, product, process, method, substance or other Intellectual Property or
goods bearing or using any Intellectual Property presently contemplated to be
sold by or employed by Borrower infringes any patent, trademark, servicemark,
trade name, copyright, license or other Intellectual Property owned by any other
Person presently and no claim or litigation is pending or threatened against or
affecting Borrower contesting its right to sell or use any such Intellectual
Property.  Schedule 8.11 to the Information Certificate sets forth all of the
agreements or other arrangements of Borrower pursuant to which Borrower has a
license or other right to use any trademarks, logos, designs, representations or
other Intellectual Property owned by another person as in effect on the date
hereof (other than “shrink wrap” software licenses) and the dates of the
expiration of such agreements or other arrangements of Borrower as in effect on
the date hereof (collectively, together with such agreements or other
arrangements as may be entered into by Borrower after the date hereof,
collectively, the “License Agreements” and individually, a “License
Agreement”).  No trademark, servicemark, copyright or other Intellectual
Property at any time used by Borrower which is owned by another person, or owned
by Borrower subject to any security interest, lien, collateral assignment,
pledge or other encumbrance in favor of any person other than Agent, is affixed
to any Eligible Inventory, except (a)  to the extent permitted under the term of
the license agreements listed on Schedule 8.11 to the Information Certificate
and (b) to the extent the sale of Inventory to which such Intellectual Property
is affixed is permitted to be sold by Borrower under applicable law (including
the United States Copyright Act of 1976).
 
56

--------------------------------------------------------------------------------


8.12 Subsidiaries; Affiliates; Capitalization; Solvency.
 
(a) Borrower does not have any direct or indirect Subsidiaries or Affiliates and
is not engaged in any joint venture or partnership except as set forth in
Schedule 8.12 to the Information Certificate.
 
(b) Borrower is the record and beneficial owner of all of the issued and
outstanding shares of Capital Stock of each of the Subsidiaries listed on
Schedule 8.12 to the Information Certificate as being owned by Borrower and
there are no proxies, irrevocable or otherwise, with respect to such shares and
no equity securities of any of the Subsidiaries are or may become required to be
issued by reason of any options, warrants, rights to subscribe to, calls or
commitments of any kind or nature and there are no contracts, commitments,
understandings or arrangements by which any Subsidiary is or may become bound to
issue additional shares of its Capital Stock or securities convertible into or
exchangeable for such shares.
 
(c) The issued and outstanding membership interests of Borrower are directly and
beneficially owned and held by the persons indicated in the Information
Certificate, and in each case all of such membership interests have been duly
authorized and are fully paid and non-assessable, free and clear of all claims,
liens, pledges and encumbrances of any kind, except as disclosed in writing to
Agent prior to the date hereof.
 
(d) Borrower is Solvent and will continue to be Solvent after the creation of
the Obligations, the security interests of Agent and the other transaction
contemplated hereunder.
 
8.13 Labor Disputes.
 
(a) Set forth on Schedule 8.13 to the Information Certificate is a list
(including dates of termination) of all collective bargaining or similar
agreements between or applicable to Borrower and any union, labor organization
or other bargaining agent in respect of the employees of Borrower on the date
hereof.
 
(b)  There is (i) no significant unfair labor practice complaint pending against
Borrower or, to the best of Borrower’s knowledge threatened, against it, before
the National Labor Relations Board, and no significant grievance or significant
arbitration proceeding arising out of or under any collective bargaining
agreement is pending on the date hereof against Borrower or, to best of
Borrower’s knowledge, threatened against it, and (ii) no significant strike,
labor dispute, slowdown or stoppage is pending against Borrower or, to the best
of Borrower’s  knowledge, threatened against Borrower.
 
8.14 Restrictions on Subsidiaries.  Except for restrictions contained in this
Agreement or any other agreement with respect to Indebtedness of Borrower
permitted hereunder as in effect on the date hereof, there are no contractual or
consensual restrictions on Borrower or any of its Subsidiaries which prohibit or
otherwise restrict (a) the transfer of cash or other assets (i) between Borrower
and any of its Subsidiaries or (ii) between any Subsidiaries of Borrower or (b)
the ability of Borrower or any of its Subsidiaries to incur Indebtedness or
grant security interests to Agent or any Lender in the Collateral.
 
57

--------------------------------------------------------------------------------


8.15 Material Contracts.  Schedule 8.15 to the Information Certificate sets
forth all Material Contracts to which Borrower is a party or is bound as of the
date hereof.  Borrower has delivered or otherwise made available true, correct
and complete copies of such Material Contracts to Agent on or before the date
hereof.  Borrower is not in breach or in default in any material respect of or
under any Material Contract and has not received any notice of the intention of
any other party thereto to terminate any Material Contract.
 
8.16 Payable Practices.  Borrower has not made any material change in the
historical accounts payable practices from those in effect immediately prior to
the date hereof.
 
8.17 Accuracy and Completeness of Information.  All information furnished by or
on behalf of Borrower in writing to Agent or any Lender in connection with this
Agreement or any of the other Financing Agreements or any transaction
contemplated hereby or thereby, including all information on the Information
Certificate is true and correct in all material respects on the date as of which
such information is dated or certified and does not omit any material fact
necessary in order to make such information not misleading.  No event or
circumstance has occurred which has had or could reasonably be expected to have
a Material Adverse Affect, which has not been fully and accurately disclosed to
Agent in writing prior to the date hereof.
 
8.18 Survival of Warranties; Cumulative.  All representations and warranties
contained in this Agreement or any of the other Financing Agreements shall
survive the execution and delivery of this Agreement and shall be deemed to have
been made again to Agent and Lenders on the date of each additional borrowing or
other credit accommodation hereunder and shall be conclusively presumed to have
been relied on by Agent and Lenders regardless of any investigation made or
information possessed by Agent or any Lender.  The representations and
warranties set forth herein shall be cumulative and in addition to any other
representations or warranties which Borrower shall now or hereafter give, or
cause to be given, to Agent or any Lender.
 
SECTION 9.    AFFIRMATIVE AND NEGATIVE COVENANTS
 
9.1 Maintenance of Existence.
 
(a) Borrower shall at all times (i) preserve, renew and keep in full force and
effect its existence as a limited liability company and rights and franchises
with respect thereto and (ii) maintain in full force and effect all licenses,
trademarks, trade names, approvals, authorizations, leases, contracts and
Permits necessary to carry on the business as presently or proposed to be
conducted.
 
(b) Borrower shall not change its name unless each of the following conditions
is satisfied: (i) Agent shall have received not less than thirty (30) days prior
written notice from Borrower of such proposed change in its corporate name,
which notice shall accurately set forth the new name; and (ii) Agent shall have
received  a copy of the amendment to the Certificate of Formation of Borrower
providing for the name change certified by the Secretary of State of the
jurisdiction of incorporation, formation or organization of Borrower as soon as
it is available.
 
(c) Borrower shall not change its chief executive office or its mailing address
or organizational identification number (or if it does not have one, shall not
acquire one) unless Agent shall have received not less than thirty (30) days’
prior written notice from Borrower of such proposed change, which notice shall
set forth such information with respect thereto as Agent may reasonably require
and Agent shall have received such agreements as Agent may reasonably require in
connection therewith.  Borrower shall not change its type of organization,
jurisdiction of organization or other legal structure.
 
58

--------------------------------------------------------------------------------


9.2 New Collateral Locations.  Borrower may only open any new location within
the continental United States provided Borrower (a) gives Agent thirty (30) days
prior written notice of the intended opening of any such new location and (b)
executes and delivers, or causes to be executed and delivered, to Agent such
agreements, documents, and instruments as Agent may reasonably deem necessary or
desirable to protect its interests in the Collateral at such location.
 
9.3 Compliance with Laws, Regulations, Etc.
 
(a) Borrower shall, and shall cause any Subsidiary to, at all times, comply in
all material respects with all laws, rules, regulations, licenses, approvals,
orders and other Permits applicable to it and duly observe all requirements of
any foreign, Federal, State or local Governmental Authority.
 
(b) Borrower shall give written notice to Agent promptly upon Borrower’s receipt
of any notice of, or Borrower’s otherwise obtaining knowledge of (in each case
in the event any of the following could reasonably be expected to have a
Material Adverse Effect), (i) the occurrence of any event involving the release,
spill or discharge, threatened or actual, of any Hazardous Material or (ii) any
investigation, proceeding, complaint, order, directive, claims, citation or
notice with respect to: (A) any non-compliance with or violation of any
Environmental Law by Borrower or (B) the release, spill or discharge, threatened
or actual, of any Hazardous Material other than in the ordinary course of
business and other than as permitted under any applicable Environmental Law.
Copies of all environmental surveys, audits, assessments, feasibility studies
and results of remedial investigations shall be promptly furnished, or caused to
be furnished, by Borrower to Agent.  Borrower shall take prompt action to
respond to any material non-compliance with any of the Environmental Laws and
shall regularly report to Agent on such response.
 
(c) Without limiting the generality of the foregoing, whenever Agent reasonably
determines that there is non-compliance that could reasonably be expected to
have a Material Adverse Effect, or any condition which requires any action by or
on behalf of Borrower in order to avoid any non-compliance that could reasonably
be expected to have a Material Adverse Effect, with any Environmental Law,
Borrower shall, at Agent’s request and Borrower’s expense: (i) cause an
independent environmental engineer reasonably acceptable to Agent to conduct
such tests of the site where non-compliance or alleged non-compliance with such
Environmental Laws has occurred as to such non-compliance and prepare and
deliver to Agent a report as to such non-compliance setting forth the results of
such tests, a proposed plan for responding to any environmental problems
described therein, and an estimate of the costs thereof and (ii) provide to
Agent a supplemental report of such engineer whenever the scope of such
non-compliance, or Borrower’s response thereto or the estimated costs thereof,
shall change in any material respect.
 
(d) Borrower shall indemnify and hold harmless Agent and Lenders and their
respective directors, officers, employees, agents, invitees, representatives,
successors and assigns, from and against any and all losses, claims, damages,
liabilities, costs, and expenses (including reasonable attorneys’ fees and
expenses) directly or indirectly arising out of or attributable to Borrower’s
use, generation, manufacture, reproduction, storage, release, threatened
release, spill, discharge, disposal or presence of a Hazardous Material,
including the costs of any required or necessary repair, cleanup or other
remedial work with respect to any property of Borrower and the preparation and
implementation of any closure, remedial or other required plans.  All
representations, warranties, covenants and indemnifications in this Section 9.3
shall survive the payment of the Obligations and the termination  of this
Agreement.
 
59

--------------------------------------------------------------------------------


9.4 Payment of Taxes and Claims.  Borrower shall, and shall cause any Subsidiary
to, duly pay and discharge all taxes, assessments, contributions and
governmental charges upon or against it or its properties or assets, except for
taxes the validity of which is being contested in good faith by appropriate
proceedings diligently pursued and available to Borrower or such Subsidiary, as
the case may be, and with respect to which adequate reserves have been set aside
on its books to the extent required by GAAP.
 
9.5 Insurance.  Borrower shall, and shall cause any Subsidiary to, at all times,
maintain with financially sound and reputable insurers insurance with respect to
the Collateral against loss or damage and all other insurance of the kinds and
in the amounts customarily insured against or carried by corporations of
established reputation engaged in the same or similar businesses and similarly
situated.  Said policies of insurance shall be reasonably satisfactory to Agent
as to form, amount and insurer.  Borrower shall furnish certificates, policies
or endorsements to Agent as Agent shall reasonably require as proof of such
insurance, and, if Borrower fails to do so, Agent is authorized, but not
required, to obtain such insurance at the expense of Borrower.  All policies
shall provide for at least thirty (30) days prior written notice to Agent of any
cancellation or reduction of coverage and that Agent may act as attorney for
Borrower in obtaining, and at any time an Event of Default exists or has
occurred and is continuing, adjusting, settling, amending and canceling such
insurance.  Borrower shall cause Agent to be named as a loss payee and an
additional insured (but without any liability for any premiums) under such
insurance policies and Borrower shall obtain non-contributory lender’s loss
payable endorsements to all insurance policies in form and substance
satisfactory to Agent.  Such lender’s loss payable endorsements shall specify
that the proceeds of such insurance shall be payable to Agent as its interests
may appear and further specify that Agent and Lenders shall be paid regardless
of any act or omission by Borrower or any of its or their Affiliates. Without
limiting any other rights of Agent or Lenders, any insurance proceeds received
by Agent at any time may be applied to payment of the Obligations, whether or
not then due, in any order and in such manner as Agent may determine.  Upon
application of such proceeds to the Revolving Loans, Revolving Loans may be
available subject and pursuant to the terms hereof to be used for the costs of
repair or replacement of the Collateral lost or damages resulting in the payment
of such insurance proceeds.
 
9.6 Financial Statements and Other Information.
 
(a) Borrower shall, and shall cause any Subsidiary to, keep proper books and
records in which true and complete entries in all material respects shall be
made of all dealings or transactions of or in relation to the Collateral and the
business of Borrower and its Subsidiaries in accordance with GAAP.  Borrower
shall promptly furnish to Agent and Lenders all such financial and other
information as Agent shall reasonably request relating to the Collateral and the
assets, business and operations of Borrower, and Borrower shall notify the
auditors and accountants of Borrower that Agent is authorized to obtain such
information directly from them.  Without limiting the foregoing, Borrower shall
furnish or cause to be furnished to Agent, the following:
 
60

--------------------------------------------------------------------------------


(i) within thirty (30) days after the end of each fiscal month, monthly
unaudited consolidated financial statements and unaudited consolidating
financial statements (including in each case balance sheets, statements of
income and loss, statements of cash flow, and statements of shareholders’
equity), all in reasonable detail, fairly presenting in all material respects
the consolidated financial position and the consolidated results of the
operations of Borrower and its Subsidiaries as of the end of and through such
fiscal month, certified to be correct by the chief financial officer of
Borrower, subject to normal year-end adjustments and accompanied by a compliance
certificate substantially in the form of Exhibit C hereto, along with a schedule
in form reasonably satisfactory to Agent of the calculations used in
determining, as of the end of such month, whether Borrower is in compliance with
the covenants set forth in Section 9.17 of this Agreement for such month; and
 
(ii) within fifty(50) days after the end of each of the first three (3) fiscal
quarters of each fiscal year, (A) quarterly unaudited consolidated financial
statements and unaudited consolidating financial statements of Borrower and its
Subsidiaries (including in each case balance sheets, statements of income and
loss, statements of cash flow, and statements of shareholders’ equity), all in
reasonable detail, fairly presenting in all material respects the consolidated
financial position and the consolidated results of the operations of Borrower
and its Subsidiaries as of the end of and through such fiscal quarter, certified
to be correct by the chief financial officer of Borrower, subject to normal
quarterly and year-end adjustments and accompanied by a compliance certificate
substantially in the form of Exhibit C hereto along with a schedule in form
reasonably satisfactory to Agent of the calculations used in determining, as of
the end of such fiscal quarter, whether Borrower is in compliance with the
covenants set forth in Section 9.17 of this Agreement for such fiscal quarter,
and (B) quarterly unaudited consolidated financial statements of Parent and its
Subsidiaries (including balance sheets, statements of income and loss,
statements of cash flow, and statements of shareholders’ equity), all in
reasonable detail, fairly presenting in all material respects the consolidated
financial position and the consolidated results of the operations of Parent and
its Subsidiaries as of the end of and through such fiscal quarter, certified to
be correct by the chief financial officer of Parent, subject to normal quarterly
and year-end adjustments and accompanied by a compliance certificate
substantially in the form of Exhibit C hereto along with a schedule in form
reasonably satisfactory to Agent of the calculations used in determining, as of
the end of such fiscal quarter, whether Borrower is in compliance with the
covenants set forth in Section 9.17 of this Agreement for such fiscal quarter;
and
 
(iii) within one hundred and twenty (120) days after the end of each fiscal
year, (A) audited consolidated financial statements and unaudited consolidating
financial statements of Borrower and its Subsidiaries (including in each case
balance sheets, statements of income and loss, statements of cash flow, and
statements of shareholders’ equity), and the accompanying notes thereto, all in
reasonable detail, fairly presenting in all material respects the consolidated
financial position and the consolidated results of the operations of Borrower
and its Subsidiaries as of the end of and for such fiscal year, together with
the unqualified opinion of independent certified public accountants with respect
to the audited consolidated financial statements, which accountants shall be an
independent accounting firm selected by Parent on behalf of Borrower and
reasonably acceptable to Agent, that such audited consolidated financial
statements have been prepared in accordance with GAAP, and present fairly in all
material respects the results of operations and financial condition of Borrower
and its Subsidiaries as of the end of and for the fiscal year then ended, and
(B) audited consolidated financial statements of Parent and its Subsidiaries
(including balance sheets, statements of income and loss, statements of cash
flow, and statements of shareholders’ equity), and the accompanying notes
thereto, all in reasonable detail, fairly presenting in all material respects
the consolidated financial position and the consolidated results of the
operations of Parent and its Subsidiaries as of the end of and for such fiscal
year, together with the unqualified opinion of independent certified public
accountants with respect to the audited consolidated financial statements, which
accountants shall be an independent accounting firm selected by Parent and
reasonably acceptable to Agent, that such audited consolidated financial
statements have been prepared in accordance with GAAP, and present fairly in all
material respects the consolidated results of operations and consolidated
financial condition of Parent and its Subsidiaries as of the end of and for the
fiscal year then ended, and
 
61

--------------------------------------------------------------------------------


(iv) at such time as available, but in no event later than the end of each
fiscal year (commencing with the fiscal year of Borrower ending December 31,
2009), projected consolidated financial statements (including in each case,
forecasted balance sheets and statements of income and loss, statements of cash
flow, and statements of shareholders’ equity) of each of Parent and its
Subsidiaries, on a consolidated basis, and Borrower and its Subsidiaries, on a
consolidated basis, for the next fiscal year, all in reasonable detail, and in a
format consistent with the projections delivered by Borrower (both for itself
and for Parent) to Agent prior to the date hereof, together with such supporting
information as Agent may reasonably request.  Such projected financial
statements shall be prepared on a monthly basis for the next succeeding
year.  Such projections shall represent Parent’s and Borrower’s reasonable best
estimate of the future financial performance of Parent and Borrower for the
periods set forth therein and shall have been prepared on the basis of the
assumptions set forth therein which Parent and Borrower each believes are fair
and reasonable as of the date of preparation in light of current and reasonably
foreseeable business conditions (it being understood that actual results may
differ from those set forth in such projected financial statements).  Each year
Parent and Borrower shall provide to Agent a semi-annual update with respect to
such projections or at any time a Default or Event of Default exists or has
occurred and is continuing, more frequently as Agent may require.
 
(b) Borrower shall promptly, after becoming aware thereof, notify Agent in
writing of the details of (i) any loss, damage, investigation, action, suit,
proceeding or claim relating to Collateral having a value of more than $500,000
or which if adversely determined would result in any Material Adverse Effect on
Borrower, (ii) any Material Contract being terminated or amended or any new
Material Contract entered into, other than ethanol purchase and sale contracts
or agreements constituting a Material Contract (in which event Borrower shall
provide Agent with a copy of such Material Contract), (iii) any order, judgment
or decree in excess of $500,000 shall have been entered against Borrower any of
its properties or assets, (iv) any notification of a material violation of laws
or regulations received by Borrower, (v) any ERISA Event, and (vi) the
occurrence of any Default or Event of Default.
 
(c) Promptly after the sending or filing thereof, Borrower shall send to Agent
copies of (i) all reports which Parent or any of its Subsidiaries sends to its
security holders generally, (ii) all reports and registration statements which
Parent or any of its Subsidiaries files with the Securities Exchange Commission,
any national or foreign securities exchange or the National Association of
Securities Dealers, Inc., and such other reports as Agent may hereafter
specifically identify to Borrower that Agent reasonably requires be provided to
Agent, (iii) all press releases and (iv) all other statements concerning
material changes or developments in the business of Borrower made available by
Borrower to the public.
 
62

--------------------------------------------------------------------------------


(d) Borrower shall furnish or cause to be furnished to Agent such budgets,
forecasts, projections and other information respecting the Collateral and the
business of Borrower, as Agent may, from time to time, reasonably
request.  Agent is hereby authorized to deliver a copy of any financial
statement or any other information relating to the business of Borrower to any
court or other Governmental Authority, or to any Lender or Participant or
prospective Lender or Participant, or any Affiliate of any Lender or
Participant.  Borrower hereby irrevocably authorizes and directs all accountants
or auditors to deliver to Agent, at Borrower’s expense, copies of the financial
statements of Borrower and any reports or management letters prepared by such
accountants or auditors on behalf of Borrower and to disclose to Agent and
Lenders such information as they may have regarding the business of
Borrower.  Any documents, schedules, invoices or other papers delivered to Agent
or any Lender may be destroyed or otherwise disposed of by Agent or such Lender
one (1) year after the same are delivered to Agent or such Lender, except as
otherwise designated by Borrower to Agent or such Lender in writing.
 
9.7 Sale of Assets, Consolidation, Merger, Dissolution, Etc.  Borrower shall
not, and shall not permit any Subsidiary to, directly or indirectly,
 
(a) merge into or with or consolidate with any other Person or permit any other
Person to merge into or with or consolidate with it;
 
(b) sell, issue, assign, lease, license, transfer, abandon or otherwise dispose
of any Capital Stock or Indebtedness to any other Person or any of its assets to
any other Person, except for
 
(i) sales of Inventory in the ordinary course of business,
 
(ii) the sale or other disposition of Equipment (including worn-out or obsolete
Equipment or Equipment no longer used or useful in the business of Borrower) so
long as such sales or other dispositions do not involve Equipment having an
aggregate fair market value in excess of $25,000 for all such Equipment disposed
of in any fiscal year of Borrower or as Agent may otherwise agree, and
 
(iii) the issuance and sale by Borrower of Capital Stock of Borrower after the
date hereof; provided, that, (A) Agent shall have received not less than ten
(10) Business Days’ prior written notice of such issuance and sale by Borrower,
which notice shall specify the parties to whom such shares are to be sold, the
terms of such sale, the total amount which it is anticipated will be realized
from the issuance and sale of such stock and the net cash proceeds which it is
anticipated will be received by Borrower from such sale, (B) Borrower shall not
be required to pay any cash dividends or repurchase or redeem such Capital Stock
or make any other payments in respect thereof, except as otherwise permitted in
Section 9.11 hereof, (C) the terms of such Capital Stock, and the terms and
conditions of the purchase and sale thereof, shall not include any terms that
include any limitation on the right of Borrower to request or receive Loans or
Letters of Credit or the right of Borrower to amend or modify any of the terms
and conditions of this Agreement or any of the other Financing Agreements or
otherwise in any way relate to or affect the arrangements of Borrower with Agent
and Lenders or are more restrictive or burdensome to Borrower than the terms of
any Capital Stock in effect on the date hereof, (D) except as Agent may
otherwise agree in writing, all of the proceeds of the sale and issuance of such
Capital Stock shall be paid to Agent for application to the Obligations in such
order and manner as Agent may determine or at Agent’s option, to be held as cash
collateral for the Obligations and (E) as of the date of such issuance and sale
and after giving effect thereto, no Default or Event of Default shall exist or
have occurred, and
 
63

--------------------------------------------------------------------------------


(iv) the issuance of Capital Stock of Borrower consisting of common stock
pursuant to an employee stock option or grant or similar equity plan or 401(k)
plans of Borrower for the benefit of its employees, directors and consultants;
provided, that, in no event shall Borrower be required to issue, or shall
Borrower issue, Capital Stock pursuant to such stock plans or 401(k) plans which
would result in a Change of Control or other Event of Default,
 
(c) wind up, liquidate or dissolve; or
 
(d) agree to do any of the foregoing.
 
9.8 Encumbrances.  Borrower shall not, and shall not permit any Subsidiary to,
create, incur, assume or suffer to exist any security interest, mortgage,
pledge, lien, charge or other encumbrance of any nature whatsoever on any of its
assets or properties, including the Collateral, or file or permit the filing of,
or permit to remain in effect, any financing statement or other similar notice
of any security interest or lien with respect to any such assets or properties,
except:
 
(a) the security interests and liens of Agent for itself and the benefit of
Secured Parties;
 
(b) liens securing the payment of taxes, assessments or other governmental
charges or levies either not yet overdue or the validity of which is being
contested in good faith by appropriate proceedings diligently pursued and
available to Borrower or Subsidiary, as the case may be and with respect to
which adequate reserves have been set aside on its books;
 
(c) non-consensual statutory liens (other than liens securing the payment of
taxes) arising in the ordinary course of Borrower’s or such Subsidiary’s
business to the extent: (i) such liens secure Indebtedness which is not overdue
or (ii) such liens secure Indebtedness relating to claims or liabilities which
are fully insured and being defended at the sole cost and expense and at the
sole risk of the insurer or being contested in good faith by appropriate
proceedings diligently pursued and available to Borrower or such Subsidiary, in
each case prior to the commencement of foreclosure or other similar proceedings
and with respect to which adequate reserves have been set aside on its books;
 
(d) zoning restrictions, easements, licenses, covenants and other restrictions
affecting the use of Real Property which do not interfere in any material
respect with the use of such Real Property or ordinary conduct of the business
of Borrower or such Subsidiary as presently conducted thereon or materially
impair the value of the Real Property which may be subject thereto;
 
(e) purchase money security interests in Equipment (including Capital Leases)
and purchase money mortgages on Real Property to secure Indebtedness permitted
under Section 9.9(b) hereof;
 
64

--------------------------------------------------------------------------------


(f) pledges and deposits of cash by Borrower after the date hereof in the
ordinary course of business in connection with workers’ compensation,
unemployment insurance and other types of social security benefits consistent
with the current practices of Borrower as of the date hereof;
 
(g) pledges and deposits of cash by Borrower after the date hereof to secure the
performance of tenders, bids, leases, trade contracts (other than for the
repayment of Indebtedness), statutory obligations and other similar obligations
in each case in the ordinary course of business consistent with the current
practices of Borrower as of the date hereof; provided, that, in connection with
any performance bonds issued by a surety or other person, the issuer of such
bond shall have waived in writing any rights in or to, or other interest in, any
of the Collateral in an agreement, in form and substance satisfactory to Agent;
 
(h) liens arising from (i) operating leases and the precautionary UCC financing
statement filings in respect thereof and (ii) equipment or other materials which
are not owned by Borrower located on the premises of Borrower (but not in
connection with, or as part of, the financing thereof) from time to time in the
ordinary course of business and consistent with current practices of Borrower
and the precautionary UCC financing statement filings in respect thereof;
 
(i) judgments and other similar liens arising in connection with court
proceedings that do not constitute an Event of Default; provided, that, (i) such
liens are being contested in good faith and by appropriate proceedings
diligently pursued, (ii) adequate reserves or other appropriate provision, if
any, as are required by GAAP have been made therefor, (iii) a stay of
enforcement of any such liens is in effect and (iv) Agent may establish a
Reserve with respect thereto; and
 
(j) the security interests and liens set forth on Schedule 8.4 to the
Information Certificate.
 
9.9 Indebtedness.  Borrower shall not, and shall not permit any Subsidiary to,
incur, create, assume, become or be liable in any manner with respect to, or
permit to exist, any Indebtedness, or guarantee, assume, endorse, or otherwise
become responsible for (directly or indirectly), the Indebtedness, performance,
obligations or dividends of any other Person, except:
 
(a) the Obligations;
 
(b) purchase money Indebtedness (including Capital Leases) arising after the
date hereof to the extent secured by purchase money security interests in
Equipment (including Capital Leases) and purchase money mortgages on Real
Property not to exceed $2,000,000 in the aggregate at any time outstanding so
long as such security interests and mortgages do not apply to any property of
Borrower or any Subsidiary other than the Equipment or Real Property so
acquired, and the Indebtedness secured thereby does not exceed the cost of the
Equipment or Real Property so acquired, as the case may be;
 
(c) guarantees by Borrower or any Guarantor of the Obligations in favor of Agent
for the benefit of Lenders and the other Secured Parties;
 
65

--------------------------------------------------------------------------------


(d) the Indebtedness set forth on Schedule 9.9 to the Information Certificate;
provided, that, (i) Borrower may only make regularly scheduled payments of
principal and interest in respect of such Indebtedness in accordance with the
terms of the agreement or instrument evidencing or giving rise to such
Indebtedness as in effect on the date hereof, (ii) Borrower shall not, directly
or indirectly, (A) amend, modify, alter or change the terms of such Indebtedness
or any agreement, document or instrument related thereto as in effect on the
date hereof; except, that, Borrower may, after prior written notice to Agent,
amend, modify, alter or change the terms thereof so as to extend the maturity
thereof, or defer the timing of any payments in respect thereof, or to forgive
or cancel any portion of such Indebtedness (other than pursuant to payments
thereof), or to reduce the interest rate or any fees in connection therewith, or
(B) redeem, retire, defease, purchase or otherwise acquire such Indebtedness, or
set aside or otherwise deposit or invest any sums for such purpose, and (iii)
Borrower shall furnish to Agent all notices or demands in connection with such
Indebtedness either received by Borrower or on its behalf, promptly after the
receipt thereof, or sent by Borrower or on its behalf, concurrently with the
sending thereof, as the case may be; and
 
(e) Indebtedness of Borrower or any Guarantor entered into in the ordinary
course of business pursuant to a Hedge Agreement; provided, that, (i) such
arrangements are with a Bank Product Provider, (ii) such arrangements are not
for speculative purposes, and (iii) such Indebtedness shall be unsecured, except
to the extent such Indebtedness constitutes part of the Obligations arising
under or pursuant to Hedge Agreements with a Bank Product Provider that are
secured under the terms hereof.
 
9.10 Loans, Investments, Etc.  Borrower shall not, and shall not permit any
Subsidiary to, directly or indirectly, make any loans or advance money or
property to any person, or invest in (by capital contribution, dividend or
otherwise) or purchase or repurchase the Capital Stock or Indebtedness or all or
a substantial part of the assets or property of any person, or form or acquire
any Subsidiaries, or agree to do any of the foregoing, except:
 
(a) the endorsement of instruments for collection or deposit in the ordinary
course of business;
 
(b) investments in cash or Cash Equivalents; provided, that, (i) no Loans are
then outstanding and (ii) the terms and conditions of Section 5.2 hereof shall
have been satisfied with respect to the deposit account, investment account or
other account in which such cash or Cash Equivalents are held;
 
(c) the existing equity investments of Borrower as of the date hereof in its
Subsidiaries; provided, that, Borrower shall not have any further obligations or
liabilities to make any capital contributions or other additional investments or
other payments to or in or for the benefit of any of such Subsidiaries;
 
(d) loans and advances by Borrower to employees of Borrower not to exceed the
principal amount of $250,000 in the aggregate at any time outstanding for:  (i)
reasonably and necessary work-related travel or other ordinary business expenses
to be incurred by such employee in connection with their work for Borrower and
(ii) reasonable and necessary relocation expenses of such employees (including
home mortgage financing for relocated employees);
 
(e) stock or obligations issued to Borrower by any Person (or the representative
of such Person) in respect of Indebtedness of such Person owing to Borrower in
connection with the insolvency, bankruptcy, receivership or reorganization of
such Person or a composition or readjustment of the debts of such Person;
provided, that, the original of any such stock or instrument evidencing such
obligations shall be promptly delivered to Agent, upon Agent’s request, together
with such stock power, assignment or endorsement by Borrower as Agent may
request;
 
66

--------------------------------------------------------------------------------


(f) obligations of account debtors to Borrower arising from Accounts which are
past due evidenced by a promissory note made by such account debtor payable to
Borrower; provided, that, promptly upon the receipt of the original of any such
promissory note by Borrower, such promissory note shall be endorsed to the order
of Agent by Borrower and promptly delivered to Agent as so endorsed; and
 
(g) the loans and advances set forth on Schedule 9.10 to the Information
Certificate; provided, that, as to such loans and advances, (i) Borrower shall
not, directly or indirectly, amend, modify, alter or change the terms of such
loans and advances or any agreement, document or instrument related thereto and
(ii) Borrower shall furnish to Agent all notices or demands in connection with
such loans and advances either received by Borrower or on its behalf, promptly
after the receipt thereof, or sent by Borrower or on its behalf, concurrently
with the sending thereof, as the case may be.
 
9.11 Dividends and Redemptions.  Borrower shall not, directly or indirectly,
declare or pay any dividends on account of any shares or class of Capital Stock
of Borrower now or hereafter outstanding, or set aside or otherwise deposit or
invest any sums for such purpose, or redeem, retire, defease, purchase or
otherwise acquire any shares of any class of Capital Stock (or set aside or
otherwise deposit or invest any sums for such purpose) for any consideration or
apply or set apart any sum, or make any other distribution (by reduction of
capital or otherwise) in respect of any such shares or agree to do any of the
foregoing; except, that:
 
(a) Borrower may declare and pay such dividends or redeem, retire, defease,
purchase or otherwise acquire any shares of any class of Capital Stock for
consideration in the form of shares of common stock (so long as after giving
effect thereto no Change of Control or other Default or Event of Default shall
exist or occur);
 
(b) Borrower may pay dividends to the extent permitted in Section 9.12 below;
 
(c) any Subsidiary of Borrower may pay dividends to Borrower;
 
(d) Borrower may repurchase Capital Stock consisting of common stock held by
employees pursuant to any employee stock ownership plan thereof upon the
termination, retirement or death of any such employee in accordance with the
provisions of such plan; provided, that, as to any such repurchase, each of the
following conditions is satisfied: (i) as of the date of the payment for such
repurchase and after giving effect thereto, no Default or Event of Default shall
exist or have occurred and be continuing, (ii) such repurchase shall be paid
with funds legally available therefor, (iii) such repurchase shall not violate
any law or regulation or the terms of any indenture, agreement or undertaking to
which Borrower is a party or by which Borrower or its or their property are
bound, and (iv) the aggregate amount of all payments for such repurchases in any
calendar year shall not exceed $50,000; and
 
(e) so long as Borrower is treated as a limited liability company for federal
income tax purposes, Borrower may distribute to the Parent, to the extent
actually payable by Parent to the applicable taxing authority, with respect to
each taxable year an aggregate amount equal to the product of (i) the maximum
combined federal and state income tax rate applicable to corporations (or
individuals, if higher) doing business in the state to which the Parent
allocates at least ten (10%) percent of its taxable income and which has the
highest such rate (or the state in which the Parent allocates more income than
any other state, if it doesn’t allocate at least ten percent of its taxable
income to any state) times (ii) the excess of the taxable income of the Parent
for such taxable year over the taxable losses of the Parent for all prior
taxable years that have not previously been used to reduce taxable income
pursuant to this clause (e).
 
67

--------------------------------------------------------------------------------


9.12 Transactions with Affiliates.  Borrower shall not, directly or indirectly:
 
(a) purchase, acquire or lease any property from, or sell, transfer or lease any
property to, any officer, director or other Affiliate of Borrower, except in the
ordinary course of and pursuant to the reasonable requirements of Borrower’s
business (as the case may be) and upon fair and reasonable terms no less
favorable to Borrower than Borrower would obtain in a comparable arm’s length
transaction with an unaffiliated person; or
 
(b) make any payments (whether by dividend, loan or otherwise) of management,
consulting or other fees for management or similar services, or of any
Indebtedness owing to any officer, employee, shareholder, director or any other
Affiliate of Borrower, except (i) reasonable compensation to officers, employees
and directors of Borrower and its affiliates for any services rendered to
Borrower in the ordinary course of business, (ii) payment by Borrower to Parent
on the date hereof of an amount not to exceed $6,000,000 on account of
intercompany Indebtedness due and owing by Borrower to Parent as of the date
hereof, and (iii) payments by Borrower to Parent for those services provided by
Parent to Borrower pursuant to the Parent/Borrower Operating Agreement as in
effect on the date hereof; provided, that, with respect to any reimbursement
payment by Borrower to Parent on account of any margin call due in connection
with any hedging position created by Parent for or on behalf of Borrower
pursuant to the Parent/Borrower Operating Agreement, Borrower shall have Excess
Availability of not less than $1,000,000 after giving effect to such payment.
 
9.13 Compliance with ERISA.  Borrower shall, and shall cause each of its ERISA
Affiliates to:  (a) maintain each Plan in compliance in all material respects
with the applicable provisions of ERISA, the Code and other Federal and State
law; (b) cause each Plan which is qualified under Section 401(a) of the Code to
maintain such qualification; (c) not terminate any Pension Plan so as to incur
any material liability to the Pension Benefit Guaranty Corporation; (d)not allow
or suffer to exist any prohibited transaction involving any Plan or any trust
created thereunder which would subject Borrower or such ERISA Affiliate to a
material tax or other liability on prohibited transactions imposed under Section
4975 of the Code or ERISA; (e) make all required contributions to any Plan which
it is obligated to pay under Section 302 of ERISA, Section 412 of the Code or
the terms of such Plan; (f) not allow or suffer to exist any accumulated funding
deficiency, whether or not waived, with respect to any such Pension Plan; (g)
not engage in a transaction that could be subject to Section 4069 or 4212(c) of
ERISA; or (h) not allow or suffer to exist any occurrence of a reportable event
or any other event or condition which presents a material risk of termination by
the Pension Benefit Guaranty Corporation of any Plan that is a single employer
plan, which termination could result in any material liability to the Pension
Benefit Guaranty Corporation.
 
68

--------------------------------------------------------------------------------


9.14 End of Fiscal Years; Fiscal Quarters.  Parent shall, for financial
reporting purposes, cause its, and each of its Subsidiaries’ (a) fiscal years to
end on December 31 of each year and (b) fiscal quarters to end on March 31, June
30, September 30, and December 31 of each year.
 
9.15 Change in Business.  Borrower shall not engage in any business other than
the business of Borrower on the date hereof and any business reasonably related,
ancillary or complimentary to the business in which Borrower is engaged on the
date hereof.
 
9.16 Limitation of Restrictions Affecting Subsidiaries.  Borrower shall not,
directly, or indirectly, create or otherwise cause or suffer to exist any
encumbrance or restriction which prohibits or limits the ability of any
Subsidiary of Borrower to (a) pay dividends or make other distributions or pay
any Indebtedness owed to Borrower or any Subsidiary of Borrower; (b) make loans
or advances to Borrower or any Subsidiary of Borrower,  (c) transfer any of its
properties or assets to Borrower or any Subsidiary of Borrower; or (d) create,
incur, assume or suffer to exist any lien upon any of its property, assets or
revenues, whether now owned or hereafter acquired, other than encumbrances and
restrictions arising under (i) applicable law, (ii) this Agreement, (iii)
customary provisions restricting subletting or assignment of any lease governing
a leasehold interest of Borrower or any Subsidiary of Borrower, (iv) customary
restrictions on dispositions of real property interests found in reciprocal
easement agreements of Borrower or any Subsidiary of Borrower, (v) any agreement
relating to permitted Indebtedness incurred by a Subsidiary of Borrower prior to
the date on which such Subsidiary was acquired by Borrower and outstanding on
such acquisition date, and (vi) the extension or continuation of contractual
obligations in existence on the date hereof; provided, that, any such
encumbrances or restrictions contained in such extension or continuation are no
less favorable to Agent and Lenders than those encumbrances and restrictions
under or pursuant to the contractual obligations so extended or continued.
 
9.17 EBITDA.  Borrower shall maintain EBITDA of not less than the amounts set
forth on Schedule 9.17 hereto for each period specified therein.
 
9.18 License Agreements.
 
(a) Borrower shall (i) promptly and faithfully observe and perform all of the
material terms, covenants, conditions and provisions of the material License
Agreements to which it is a party to be observed and performed by it, at the
times set forth therein, if any, (ii) not do, permit, suffer or refrain from
doing anything that could reasonably be expected to result in a default under or
breach of any of the terms of any material License Agreement, (iii) not cancel,
surrender, modify, amend, waive or release any material License Agreement in any
material respect or any term, provision or right of the licensee thereunder in
any material respect, or consent to or permit to occur any of the foregoing;
except, that, subject to Section 9.18(b) below, Borrower may cancel, surrender
or release any material License Agreement in the ordinary course of the business
of Borrower; provided, that, Borrower (as the case may be) shall give Agent not
less than thirty (30) days prior written notice of its intention to so cancel,
surrender and release any such material License Agreement, (iv) give Agent
prompt written notice of any material License Agreement entered into by Borrower
after the date hereof, together with a true, correct and complete copy thereof
and such other information with respect thereto as Agent may reasonably request,
(v) give Agent prompt written notice of any material breach of any obligation,
or any default, by any party under any material License Agreement, and deliver
to Agent (promptly upon the receipt thereof by Borrower in the case of a notice
to Borrower and concurrently with the sending thereof in the case of a notice
from Borrower ) a copy of each notice of default and every other notice and
other communication received or delivered by Borrower in connection with any
material License Agreement which relates to the right of Borrower to continue to
use the property subject to such License Agreement, and (vi) furnish to Agent,
promptly upon the request of Agent, such information and evidence as Agent may
reasonably require from time to time concerning the observance, performance and
compliance by Borrower or the other party or parties thereto with the material
terms, covenants or provisions of any material License Agreement.
 
69

--------------------------------------------------------------------------------


(b) Borrower will either exercise any option to renew or extend the term of each
material License Agreement to which it is a party in such manner as will cause
the term of such material License Agreement to be effectively renewed or
extended for the period provided by such option and give prompt written notice
thereof to Agent or give Agent prior written notice that Borrower does not
intend to renew or extend the term of any such material License Agreement or
that the term thereof shall otherwise be expiring, not less than sixty (60) days
prior to the date of any such non-renewal or expiration.  In the event of the
failure of Borrower to extend or renew any material License Agreement to which
it is a party, Agent shall have, and is hereby granted, the irrevocable right
and authority, at its option, to renew or extend the term of such material
License Agreement, whether in its own name and behalf, or in the name and behalf
of a designee or nominee of Agent or in the name and behalf of Borrower, as
Agent shall determine at any time that an Event of Default shall exist or have
occurred and be continuing.  Agent may, but shall not be required to, perform
any or all of such obligations of Borrower under any of the License Agreements,
including, but not limited to, the payment of any or all sums due from Borrower
thereunder.  Any sums so paid by Agent shall constitute part of the Obligations.
 
9.19 Foreign Assets Control Regulations, Etc.  None of the requesting or
borrowing of the Loans or the requesting or issuance, extension or renewal of
any Letter of Credit or the use of the proceeds of any thereof will violate the
Trading With the Enemy Act (50 USC §1 et seq., as amended) (the “Trading With
the Enemy Act”) or any of the foreign assets control regulations of the United
States Treasury Department (31 C.F.R., Subtitle B, Chapter V, as amended) (the
“Foreign Assets Control Regulations”) or any enabling legislation or executive
order relating thereto (including, but not limited to (a) Executive order 13224
of September 21, 2001 Blocking Property and Prohibiting Transactions With
Persons Who Commit, Threaten to Commit, or Support Terrorism (66 Fed. Reg. 49079
(2001)) (the “Executive Order”) and (b) the Uniting and Strengthening America by
Providing Appropriate Tools Required to Intercept and Obstruct Terrorism Act of
2001 (Public Law 107-56).  Neither Borrower nor any of its Subsidiaries or other
Affiliates is or will become a “blocked person” as described in the Executive
Order, the Trading with the Enemy Act or the Foreign Assets Control Regulations
or  engages or will engage in any dealings or transactions, or be otherwise
associated, with any such “blocked person”.
 
9.20 Costs and Expenses.  Borrower shall pay to Agent on demand all documented
out-of-pocket costs, expenses, filing fees and taxes paid or payable in
connection with the preparation, negotiation, execution, delivery, recording,
syndication, administration, collection, liquidation, enforcement and defense of
the Obligations, Agent’s rights in the Collateral, this Agreement, the other
Financing Agreements and all other documents related hereto or thereto,
including any amendments, supplements or consents which may hereafter be
contemplated (whether or not executed) or entered into in respect hereof and
thereof, including:  (a) all costs and expenses of filing or recording
(including Uniform Commercial Code financing statement filing taxes and fees,
documentary taxes, intangibles taxes and mortgage recording taxes and fees, if
applicable); (b) all costs and expenses and fees for insurance premiums,
environmental audits, title insurance premiums, surveys, assessments,
engineering reports and inspections, appraisal fees and search fees, background
checks, costs and expenses of remitting loan proceeds, collecting checks and
other items of payment, and establishing and maintaining the Blocked Accounts,
together with Agent’s customary charges and fees with respect thereto; (c)
charges, fees or expenses charged by any Issuing Bank in connection with any
Letter of Credit; (d) costs and expenses of preserving and protecting the
Collateral; (e) costs and expenses paid or incurred in connection with obtaining
payment of the Obligations, enforcing the security interests and liens of Agent,
selling or otherwise realizing upon the Collateral, and otherwise enforcing the
provisions of this Agreement and the other Financing Agreements or defending any
claims made or threatened against Agent or any Lender arising out of the
transactions contemplated hereby and thereby (including preparations for and
consultations concerning any such matters); (f) all reasonable out-of-pocket
expenses and costs heretofore and from time to time hereafter incurred by Agent
during the course of periodic field examinations of the Collateral and Borrower
‘s operations, plus a per diem charge at Agent’s then standard rate for Agent’s
examiners in the field and office (which rate as of the date hereof is $900 per
person per day); and (g) the reasonable fees and disbursements of counsel
(including legal assistants) to Agent in connection with any of the foregoing.
 
70

--------------------------------------------------------------------------------


9.21 Further Assurances.
 
(a) At the request of Agent at any time and from time to time, Borrower shall,
at its expense, duly execute and deliver, or cause to be duly executed and
delivered, such further agreements, documents and instruments, and do or cause
to be done such further acts as may be reasonably necessary or proper to
evidence, perfect, maintain and enforce the security interests and the priority
thereof in the Collateral and to otherwise effectuate the provisions or purposes
of this Agreement or any of the other Financing Agreements.
 
(b) Agent may at any time and from time to time request a certificate from an
officer of Borrower representing that all conditions precedent to the making of
Loans and providing Letters of Credit contained herein are satisfied, which
certificate shall be delivered by Borrower to Agent promptly after Agent’s
request therefor.  In the event of such request by Agent, Agent and Lenders may,
at Agent’s option, cease to make any further Loans or provide any further
Letters of Credit until Agent has received such certificate and, in addition,
Agent has determined in good faith and in the exercise of its reasonable credit
judgment that such conditions are satisfied.
 
SECTION 10.    EVENTS OF DEFAULT AND REMEDIES
 
10.1 Events of Default.  The occurrence or existence of any one or more of the
following events are referred to herein individually as an “Event of Default”,
and collectively as “Events of Default”:
 
(a) (i)   Borrower fails to pay any of the Obligations when due or (ii) Borrower
fails to perform any of the terms, covenants, conditions or provisions contained
in Sections 5.2(a), 5.2(d), 5.2(e), 5.2(f), 5.2(i), 6.3, 6.7, 7.1(a)(i),
7.1(a)(ii), 7.7, 9.1(a)(i), 9.5, 9.6(a), 9.7, 9.8, 9.9, 9.10, 9.11, 9.12 or 9.17
of this Agreement or (iii) Borrower or any Obligor fails to perform any of the
terms, covenants, conditions or provisions contained in Sections 5.2(b), 5.2(c),
5.2(g), 5.2(h), 7.1(a)(iii), 7.1(a)(iv), 7.2, 7.3, 7.4, 9.20 or 9.21(b) of this
Agreement and such failure shall continue for ten (10) days or (iv) any Borrower
or Obligor fails to perform any of the terms, covenants, conditions or
provisions contained in this Agreement or any of the other Financing Agreements
other than those described in Sections 10.1(a)(i), 10.1(a)(ii) and 10.1(a)(iii)
above and such failure shall continue for thirty (30) days; provided, that, such
thirty (30) day period shall not apply in the case of an intentional breach by
Borrower or any Obligor of any such term, covenant, condition or provision;
 
(b) any representation, warranty or statement of fact made by Borrower to Agent
in this Agreement, the other Financing Agreements or any other written
agreement, schedule, confirmatory assignment or otherwise shall when made or
deemed made be false or misleading in any material respect;
 
(c) any Obligor revokes or terminates, or purports to revoke or terminate any
guarantee of the Obligations;
 
71

--------------------------------------------------------------------------------


(d) any judgment for the payment of money is rendered against Borrower or any
Obligor (other than Parent) in excess of $100,000 in any one case or in excess
of $250,000 in the aggregate (to the extent not covered by insurance where the
insurer has assumed responsibility in writing for such judgment) and shall
remain undischarged or unvacated for a period in excess of thirty (30) days or
execution shall at any time not be effectively stayed, or any judgment other
than for the payment of money, or injunction, attachment, garnishment or
execution is rendered against Borrower or any Obligor (other than Parent) or any
of the Collateral having a value in excess of $100,000;
 
(e) any Obligor (being a natural person or a general partner of an Obligor which
is a partnership) dies or Borrower or any Obligor, which is a partnership,
limited liability company, limited liability partnership or a corporation,
dissolves or suspends or discontinues doing business;
 
(f) Borrower or any Obligor makes an assignment for the benefit of creditors or
makes or sends notice of a bulk transfer, or Borrower or any Obligor (other than
Parent) calls a meeting of its creditors or principal creditors in connection
with a moratorium or adjustment of the Indebtedness due to them;
 
(g) a case or proceeding under the bankruptcy laws of the United States of
America now or hereafter in effect or under any insolvency, reorganization,
receivership, readjustment of debt, dissolution or liquidation law or statute of
any jurisdiction now or hereafter in effect (whether at law or in equity) is
filed against Borrower or any Obligor or all or any part of its properties
(except, in the case of Parent, as to any direct or indirect Subsidiary of
Parent other than Borrower) and such petition or application is not dismissed
within forty-five (45) days after the date of its filing or Borrower or any
Obligor (except, in the case of Parent, as to any direct or indirect Subsidiary
of Parent other than Borrower) shall file any answer admitting or not contesting
such petition or application or indicates its consent to, acquiescence in or
approval of, any such action or proceeding or the relief requested is granted
sooner;
 
(h) a case or proceeding under the bankruptcy laws of the United States of
America now or hereafter in effect or under any insolvency, reorganization,
receivership, readjustment of debt, dissolution or liquidation law or statute of
any jurisdiction now or hereafter in effect (whether at a law or equity) is
filed by Borrower or any Obligor or for all or any part of its property (except,
in the case of Parent, as to any direct or indirect Subsidiary of Parent other
than Borrower);
 
(i) any default in respect of any Indebtedness of Borrower or any Obligor (other
than Parent) (other than Indebtedness owing to Agent and Lenders hereunder), in
any case in an amount in excess of $100,000, which default continues for more
than the applicable cure period, if any, with respect thereto or any default by
Borrower or any Obligor (other than Parent) under any Material Contract, which
default continues for more than the applicable cure period, if any, with respect
thereto and/or is not waived in writing by the other parties thereto;
 
72

--------------------------------------------------------------------------------


(j) any material provision hereof or of any of the other Financing Agreements
shall for any reason cease to be valid, binding and enforceable with respect to
any party hereto or thereto (other than Agent) in accordance with its terms, or
any such party shall challenge the enforceability hereof or thereof, or shall
assert in writing, or take any action or fail to take any action based on the
assertion that any provision hereof or of any of the other Financing Agreements
has ceased to be or is otherwise not valid, binding or enforceable in accordance
with its terms, or any security interest provided for herein or in any of the
other Financing Agreements shall cease to be a valid and perfected first
priority security interest in any of the Collateral purported to be subject
thereto (except as otherwise permitted herein or therein);
 
(k) an ERISA Event shall occur which results in or could reasonably be expected
to result in liability of Borrower in an aggregate amount in excess of $250,000;
 
(l) any Change of Control;
 
(m) the indictment by any Governmental Authority, or as Agent may reasonably
determine, the threatened indictment by any Governmental Authority of Borrower
or any Obligor (other than Parent) of which Borrower, such Obligor (other than
Parent) or Agent receives notice, in either case, as to which there is a
reasonable possibility of an adverse determination, in the reasonable
determination of Agent, under any criminal statute, or commencement or
threatened commencement of criminal or civil proceedings against Borrower or any
Obligor (other than Parent), pursuant to which statute or proceedings the
penalties or remedies sought or available include forfeiture of (i) any of the
Collateral having a value in excess of $250,000 or (ii) any other property of
Borrower or any Obligor (other than Parent) which is necessary or material to
the conduct of its business;
 
(n) (i) the Parent/Borrower Operating Agreement or (ii) the letter agreement by
Parent in favor of Agent and Lenders pursuant to which Parent has agreed to,
among other things, perform such services and deliver such reports and
information to and for the benefit of Agent and Lenders as Agent and Lenders may
request from time to time, shall have been terminated without the prior written
consent of Agent;
 
(o) there shall have occurred a Material Adverse Effect as to Borrower or any
Obligor (other than Parent); or
 
(p) there shall be a material breach by any Obligor under any of the other
Financing Agreements, which breach continues for more than the applicable cure
period (if any) with respect thereto.
 
10.2 Remedies.
 
(a) At any time an Event of Default exists or has occurred and is continuing,
Agent and Lenders shall have all rights and remedies provided in this Agreement,
the other Financing Agreements, the UCC and other applicable law, all of which
rights and remedies may be exercised without notice to or consent by Borrower or
any Obligor, except as such notice or consent is expressly provided for
hereunder or required by applicable law.  All rights, remedies and powers
granted to Agent and Lenders hereunder, under any of the other Financing
Agreements, the UCC or other applicable law, are cumulative, not exclusive and
enforceable, in Agent’s discretion, alternatively, successively, or concurrently
on any one or more occasions, and shall include, without limitation, the right
to apply to a court of equity for an injunction to restrain a breach or
threatened breach by Borrower or any Obligor of this Agreement or any of the
other Financing Agreements.  Subject to Section 12 hereof, Agent may, and at the
direction of the Required Lenders shall, at any time or times, proceed directly
against Borrower or any Obligor to collect the Obligations without prior
recourse to the Collateral.
 
73

--------------------------------------------------------------------------------


(b) Without limiting the generality of the foregoing, at any time an Event of
Default exists or has occurred and is continuing, Agent may, at its option and
shall upon the direction of the Required Lenders, (i) upon notice to Borrower,
accelerate the payment of all Obligations and demand immediate payment thereof
to Agent for itself and the benefit of Lenders (provided, that, upon the
occurrence of any Event of Default described in Sections 10.1(g) and 10.1(h),
all Obligations shall automatically become immediately due and payable), and
(ii) terminate the Commitments whereupon the obligation of each Lender to make
any Loan and Issuing Bank to issue any Letter of Credit shall immediately
terminate (provided, that, upon the occurrence of any Event of Default described
in Sections 10.1(g) and 10.1(h), the Commitments, the obligation of each Lender
to make any Loans and Issuing Bank to issue any Letters of Credit, and any other
future obligation of the Agent or a Lender hereunder shall automatically
terminate (other than obligations which by their terms expressly survive such
termination)).
 
(c) Without limiting the foregoing, at any time an Event of Default exists or
has occurred and is continuing, Agent may, in its discretion (i) with or without
judicial process or the aid or assistance of others, enter upon any premises on
or in which any of the Collateral may be located and take possession of the
Collateral or complete processing, manufacturing and repair of all or any
portion of the Collateral, (ii) require Borrower or any Obligor, at Borrower’s
expense, to assemble and make available to Agent any part or all of the
Collateral at any place and time designated by Agent, (iii) collect, foreclose,
receive, appropriate, setoff and realize upon any and all Collateral, (iv)
remove any or all of the Collateral from any premises on or in which the same
may be located for the purpose of effecting the sale, foreclosure or other
disposition thereof or for any other purpose, (v) sell, lease, transfer, assign,
deliver or otherwise dispose of any and all Collateral (including entering into
contracts with respect thereto, public or private sales at any exchange,
broker’s board, at any office of Agent or elsewhere) at such prices or terms as
Agent may deem reasonable, for cash, upon credit or for future delivery, with
the Agent having the right to purchase the whole or any part of the Collateral
at any such public sale, all of the foregoing being free from any right or
equity of redemption of Borrower or any Obligor, which right or equity of
redemption is hereby expressly waived and released by Borrower and any Obligor
and/or (vi) terminate this Agreement.  If any of the Collateral is sold or
leased by Agent upon credit terms or for future delivery, the Obligations shall
not be reduced as a result thereof until payment therefor is finally collected
by Agent.  If notice of disposition of Collateral is required by law, ten (10)
days prior notice by Agent to Borrower designating the time and place of any
public sale or the time after which any private sale or other intended
disposition of Collateral is to be made, shall be deemed to be reasonable notice
thereof and Borrower and Obligors waive any other notice.  In the event Agent
institutes an action to recover any Collateral or seeks recovery of any
Collateral by way of prejudgment remedy, Borrower and each Obligor waives the
posting of any bond which might otherwise be required. At any time an Event of
Default exists or has occurred and is continuing, upon Agent’s request, Borrower
will either, as Agent shall specify, furnish cash collateral to Issuing Bank to
be used to secure and fund the reimbursement obligations to Issuing Bank in
connection with any Letter of Credit Obligations or furnish cash collateral to
Agent for the Letter of Credit Obligations.  Such cash collateral shall be in
the amount equal to one hundred five (105%) percent of the amount of the Letter
of Credit Obligations plus the amount of any fees and expenses payable in
connection therewith through the end of the latest expiration date of the
Letters of Credit giving rise to such Letter of Credit Obligations.
 
74

--------------------------------------------------------------------------------


(d) At any time or times that an Event of Default exists or has occurred and is
continuing, Agent may, in its discretion, enforce the rights of Borrower or any
Obligor against any account debtor, secondary obligor or other obligor in
respect of any of the Accounts or other Receivables.  Without limiting the
generality of the foregoing, Agent may, in its discretion, at such time or times
(i) notify any or all account debtors, secondary obligors or other obligors in
respect thereof that the Receivables have been assigned to Agent and that Agent
has a security interest therein and Agent may direct any or all account debtors,
secondary obligors and other obligors to make payment of Receivables directly to
Agent, (ii) extend the time of payment of, compromise, settle or adjust for
cash, credit, return of merchandise or otherwise, and upon any terms or
conditions, any and all Receivables or other obligations included in the
Collateral and thereby discharge or release the account debtor or any secondary
obligors or other obligors in respect thereof without affecting any of the
Obligations, (iii) demand, collect or enforce payment of any Receivables or such
other obligations, but without any duty to do so, and Agent and Lenders shall
not be liable for any failure to collect or enforce the payment thereof nor for
the negligence of its agents or attorneys with respect thereto and (iv) take
whatever other action Agent may reasonably deem necessary or desirable for the
protection of its interests and the interests of Lenders.  At any time that an
Event of Default exists or has occurred and is continuing, at Agent’s request,
all invoices and statements sent to any account debtor shall state that the
Accounts and such other obligations have been assigned to Agent and are payable
directly and only to Agent and Borrower shall deliver to Agent such originals of
documents evidencing the sale and delivery of goods or the performance of
services giving rise to any Accounts as Agent may require.  In the event any
account debtor returns Inventory when an Event of Default exists or has occurred
and is continuing, Borrower shall, upon Agent’s request, hold the returned
Inventory in trust for Agent, segregate all returned Inventory from all of its
other property, dispose of the returned Inventory solely according to Agent’s
instructions, and  not issue any credits, discounts or allowances with respect
thereto without Agent’s prior written consent.
 
(e) To the extent that applicable law imposes duties on Agent or any Lender to
exercise remedies in a commercially reasonable manner (which duties cannot be
waived under such law), Borrower acknowledges and agrees that it is not
commercially unreasonable for Agent or any Lender (i) to fail to incur expenses
reasonably deemed significant by Agent or any Lender to prepare Collateral for
disposition or otherwise to complete raw material or work in process into
finished goods or other finished products for disposition, (ii) to fail to
obtain third party consents for access to Collateral to be disposed of, or to
obtain or, if not required by other law, to fail to obtain consents of any
Governmental Authority or other third party for the collection or disposition of
Collateral to be collected or disposed of, (iii) to fail to exercise collection
remedies against account debtors, secondary obligors or other persons obligated
on Collateral or to remove liens or encumbrances on or any adverse claims
against Collateral, (iv) to exercise collection remedies against account debtors
and other persons obligated on Collateral directly or through the use of
collection agencies and other collection specialists, (v) to advertise
dispositions of Collateral through publications or media of general circulation,
whether or not the Collateral is of a specialized nature, (vi) to contact other
persons, whether or not in the same business as Borrower, for expressions of
interest in acquiring all or any portion of the Collateral, (vii) to hire one or
more professional auctioneers to assist in the disposition of Collateral,
whether or not the collateral is of a specialized nature, (viii) to dispose of
Collateral by utilizing Internet sites that provide for the auction of assets of
the types included in the Collateral or that have the reasonable capability of
doing so, or that match buyers and sellers of assets, (ix) to dispose of assets
in wholesale rather than retail markets, (x) to disclaim disposition warranties,
(xi) to purchase insurance or credit enhancements to insure Agent or Lenders
against risks of loss, collection or disposition of Collateral or to provide to
Agent or Lenders a guaranteed return from the collection or disposition of
Collateral, or (xii) to the extent reasonably deemed appropriate by Agent, to
obtain the services of other brokers, investment bankers, consultants and other
professionals to assist Agent in the collection or disposition of any of the
Collateral. Borrower acknowledges that the purpose of this Section is to provide
non-exhaustive indications of what actions or omissions by Agent or any Lender
would not be commercially unreasonable in the exercise by Agent or any Lender of
remedies against the Collateral and that other actions or omissions by Agent or
any Lender shall not be deemed commercially unreasonable solely on account of
not being indicated in this Section. Without limitation of the foregoing,
nothing contained in this Section shall be construed to grant any rights to
Borrower or to impose any duties on Agent or Lenders that would not have been
granted or imposed by this Agreement or by applicable law in the absence of this
Section.
 
75

--------------------------------------------------------------------------------


(f) For the purpose of enabling Agent to exercise the rights and remedies
hereunder, Borrower hereby grants to Agent, to the extent assignable, an
irrevocable, non-exclusive license (exercisable at any time an Event of Default
shall exist or have occurred and for so long as the same is continuing) without
payment of royalty or other compensation to Borrower, to use, assign, license or
sublicense any of the trademarks, service-marks, trade names, business names,
trade styles, designs, logos and other source of business identifiers and other
Intellectual Property and general intangibles now owned or hereafter acquired by
Borrower, wherever the same maybe located, including in such license reasonable
access to all media in which any of the licensed items may be recorded or stored
and to all computer programs used for the compilation or printout thereof.
 
(g) At any time an Event of Default exists or has occurred and is continuing,
Agent may apply the cash proceeds of Collateral actually received by Agent from
any sale, lease, foreclosure or other disposition of the Collateral to payment
of the Obligations, in whole or in part and in accordance with the terms hereof,
whether or not then due, or may hold such proceeds as cash collateral for any
Letter of Credit Obligations or other contingent Obligations or if Agent and
Lenders are stayed or otherwise prohibited from applying such proceeds under
applicable law or otherwise.  Borrower and Obligors shall remain liable to Agent
and Lenders for the payment of any deficiency with interest at the highest rate
provided for herein and all costs and expenses of collection or enforcement,
including attorneys’ fees and expenses.
 
(h) Without limiting the foregoing, upon the occurrence and during the
continuance of an Event of Default, (i) Agent and Lenders may, at Agent’s
option, and upon the occurrence and during the continuance of an Event of
Default, at the direction of the Required Lenders, Agent and Lenders shall,
without notice, (A)  cease making Loans or arranging for Letters of Credit or
reduce the lending formulas or amounts of Loans and Letters of Credit available
to Borrower and/or (B) terminate any provision of this Agreement providing for
any future Loans to be made by Agent and Lenders or Letters of Credit to be
issued by Issuing Bank, and (ii) Agent may, at its option, establish such
Reserves as Agent determines without limitation or restriction, notwithstanding
anything to the contrary contained herein.
 
SECTION 11.    JURY TRIAL WAIVER; OTHER WAIVERS AND CONSENTS; GOVERNING LAW
 
11.1 Governing Law; Choice of Forum; Service of Process; Jury Trial Waiver.
 
(a) The validity, interpretation and enforcement of this Agreement and the other
Financing Agreements (except as otherwise provided therein) and any dispute
arising out of the relationship between the parties hereto, whether in contract,
tort, equity or otherwise, shall be governed by the internal laws of the State
of California but excluding any principles of conflicts of law or other rule of
law that would cause the application of the law of any jurisdiction other than
the laws of the State of California
 
76

--------------------------------------------------------------------------------


(b) Borrower, Agent, Lenders and Issuing Bank irrevocably consent and submit to
the non-exclusive jurisdiction of Los Angeles County, State of California or the
United States District Court for the Central District of California whichever
Agent may elect, and waive any objection based on venue or forum non conveniens
with respect to any action instituted therein arising under this Agreement or
any of the other Financing Agreements or in any way connected with or related or
incidental to the dealings of the parties hereto in respect of this Agreement or
any of the other Financing Agreements or the transactions related hereto or
thereto, in each case whether now existing or hereafter arising, and whether in
contract, tort, equity or otherwise, and agree that any dispute with respect to
any such matters shall be heard only in the courts described above (except,
that, Agent and Lenders shall have the right to bring any action or proceeding
against Borrower or any Obligor or its or their property in the courts of any
other jurisdiction which Agent deems necessary or appropriate in order to
realize on the Collateral or to otherwise enforce its rights against Borrower or
any Obligor or its or their property).
 
(c) Borrower hereby waives personal service of any and all process upon it and
consents that all such service of process may be made by certified mail (return
receipt requested) directed to its address set forth herein and service so made
shall be deemed to be completed five (5) days after the same shall have been so
deposited in the U.S. mails, or, at Agent’s option, by service upon Borrower in
any other manner provided under the rules of any such courts.  Within thirty
(30) days after such service, Borrower shall appear in answer to such process,
failing which Borrower shall be deemed in default and judgment may be entered by
Agent against Borrower for the amount of the claim and other relief requested.
 
(d) BORROWER, AGENT, LENDERS AND ISSUING BANK EACH HEREBY WAIVES ANY RIGHT TO
TRIAL BY JURY OF ANY CLAIM, DEMAND, ACTION OR CAUSE OF ACTION (i) ARISING UNDER
THIS AGREEMENT OR ANY OF THE OTHER FINANCING AGREEMENTS OR (ii) IN ANY WAY
CONNECTED WITH OR RELATED OR INCIDENTAL TO THE DEALINGS OF THE PARTIES HERETO IN
RESPECT OF THIS AGREEMENT OR ANY OF THE OTHER FINANCING AGREEMENTS OR THE
TRANSACTIONS RELATED HERETO OR THERETO IN EACH CASE WHETHER NOW EXISTING OR
HEREAFTER ARISING, AND WHETHER IN CONTRACT, TORT, EQUITY OR
OTHERWISE.  BORROWER, AGENT, LENDERS AND ISSUING BANK EACH HEREBY AGREES AND
CONSENTS THAT ANY SUCH CLAIM, DEMAND, ACTION OR CAUSE OF ACTION SHALL BE DECIDED
BY COURT TRIAL WITHOUT A JURY AND THAT BORROWER, AGENT, ANY LENDER OR ISSUING
BANK MAY FILE AN ORIGINAL COUNTERPART OF A COPY OF THIS AGREEMENT WITH ANY COURT
AS WRITTEN EVIDENCE OF THE CONSENT OF THE PARTIES HERETO TO THE WAIVER OF THEIR
RIGHT TO TRIAL BY JURY.
 
77

--------------------------------------------------------------------------------


(e) Agent, Lenders and Issuing Bank shall not have any liability to Borrower or
any Obligor (whether in tort, contract, equity or otherwise) for losses suffered
by Borrower in connection with, arising out of, or in any way related to the
transactions or relationships contemplated by this Agreement, or any act,
omission or event occurring in connection herewith, unless it is determined by a
final and non-appealable judgment or court order binding on Agent, such Lender
and Issuing Bank, that the losses were the result of acts or omissions
constituting gross negligence or willful misconduct.  Borrower:  (i) certifies
that neither Agent, any Lender, Issuing Bank nor any representative, agent or
attorney acting for or on behalf of Agent, any Lender or Issuing Bank has
represented, expressly or otherwise, that Agent, Lenders and Issuing Bank would
not, in the event of litigation, seek to enforce any of the waivers provided for
in this Agreement or any of the other Financing Agreements and (ii) acknowledges
that in entering into this Agreement and the other Financing Agreements, Agent,
Lenders and Issuing Bank are relying upon, among other things, the waivers and
certifications set forth in this Section 11.1 and elsewhere herein and therein.
 
11.2 Waiver of Notices.  Borrower hereby expressly waives demand, presentment,
protest and notice of protest and notice of dishonor with respect to any and all
instruments and chattel paper, included in or evidencing any of the Obligations
or the Collateral, and any and all other demands and notices of any kind or
nature whatsoever with respect to the Obligations, the Collateral and this
Agreement, except such as are expressly provided for herein.  No notice to or
demand on Borrower which Agent or any Lender may elect to give shall entitle
Borrower to any other or further notice or demand in the same, similar or other
circumstances.
 
11.3 Amendments and Waivers.
 
(a) Neither this Agreement nor any other Financing Agreement nor any terms
hereof or thereof may be amended, waived, discharged or terminated unless such
amendment, waiver, discharge or termination is in writing signed by Agent and
the Required Lenders or at Agent’s option, by Agent with the authorization or
consent of the Required Lenders, and as to amendments to any of the Financing
Agreements (other than with respect to any provision of Section 12 hereof), by
Borrower and such amendment, waiver, discharge or termination shall be effective
and binding as to all Lenders and Issuing Bank only in the specific instance and
for the specific purpose for which given; except, that, no such amendment,
waiver, discharge or termination shall:
 
(i) reduce the interest rate or any fees or extend the time of payment of
principal, interest or any fees or reduce the principal amount of any Loan or
Letters of Credit, in each case without the consent of each Lender directly
affected thereby,
 
(ii) increase the Commitment of any Lender over the amount thereof then in
effect or provided hereunder, in each case without the consent of the Lender
directly affected thereby,
 
78

--------------------------------------------------------------------------------


(iii) release any Collateral (except as expressly required hereunder or under
any of the other Financing Agreements or applicable law and except as permitted
under Section 12.11(b) hereof), without the consent of Agent and all of Lenders,
 
(iv) reduce any percentage specified in the definition of Required Lenders,
without the consent of Agent and all of Lenders,
 
(v) consent to the assignment or transfer by Borrower or any Obligor of any of
their rights and obligations under this Agreement, without the consent of Agent
and all of Lenders,
 
(vi) amend, modify or waive any terms of this Section 11.3 hereof, without the
consent of Agent and all of Lenders, or
 
(vii) increase the advance rates constituting part of the Borrowing Base or
increase the Inventory Loan Limit or the Letter of Credit Limit, without the
consent of Agent and all of Lenders.
 
(b) Agent, Lenders and Issuing Bank shall not, by any act, delay, omission or
otherwise be deemed to have expressly or impliedly waived any of its or their
rights, powers and/or remedies unless such waiver shall be in writing and signed
as provided herein.  Any such waiver shall be enforceable only to the extent
specifically set forth therein.  A waiver by Agent, any Lender or Issuing Bank
of any right, power and/or remedy on any one occasion shall not be construed as
a bar to or waiver of any such right, power and/or remedy which Agent, any
Lender or Issuing Bank would otherwise have on any future occasion, whether
similar in kind or otherwise.
 
(c) Notwithstanding anything to the contrary contained in Section 11.3(a) above,
in connection with any amendment, waiver, discharge or termination, in the event
that any Lender whose consent thereto is required shall fail to consent or fail
to consent in a timely manner (such Lender being referred to herein as a
“Non-Consenting Lender”), but the consent of any other Lenders to such
amendment, waiver, discharge or termination that is required are obtained, if
any, then Wachovia shall have the right, but not the obligation, at any time
thereafter, and upon the exercise by Wachovia of such right, such Non-Consenting
Lender shall have the obligation, to sell, assign and transfer to Wachovia or
such Eligible Transferee as Wachovia may specify, the Commitment of such
Non-Consenting Lender and all rights and interests of such Non-Consenting Lender
pursuant thereto.  Wachovia shall provide the Non-Consenting Lender with prior
written notice of its intent to exercise its right under this Section, which
notice shall specify the date on which such purchase and sale shall occur.  Such
purchase and sale shall be pursuant to the terms of an Assignment and Acceptance
(whether or not executed by the Non-Consenting Lender); except, that, on the
date of such purchase and sale, Wachovia, or such Eligible Transferee specified
by Wachovia, shall pay to the Non-Consenting Lender (except as Wachovia and such
Non-Consenting Lender may otherwise agree) the amount equal to: (i) the
principal balance of the Loans held by the Non-Consenting Lender outstanding as
of the close of business on the business day immediately preceding the effective
date of such purchase and sale, plus (ii) amounts accrued and unpaid in respect
of interest and fees payable to the Non-Consenting Lender to the effective date
of the purchase (but in no event shall the Non-Consenting Lender be deemed
entitled to any early termination fee), minus (iii) the amount of the closing
fee received by the Non-Consenting Lender pursuant to the terms hereof or of any
of the other Financing Agreements multiplied by the fraction, the numerator of
which is the number of months remaining in the then current term of the Credit
Facility and the denominator of which is the total number of months in the then
current term thereof.  Such purchase and sale shall be effective on the date of
the payment of such amount to the Non-Consenting Lender and the Commitment of
the Non-Consenting Lender shall terminate on such date.
 
79

--------------------------------------------------------------------------------


(d) The consent of Agent shall be required for any amendment, waiver or consent
affecting the rights or duties of Agent hereunder or under any of the other
Financing Agreements, in addition to the consent of the Lenders otherwise
required by this Section and the exercise by Agent of any of its rights
hereunder with respect to Reserves or Eligible Accounts or Eligible Inventory
shall not be deemed an amendment to the advance rates provided for in this
Section 11.3.  The consent of Issuing Bank shall be required for any amendment,
waiver or consent affecting the rights or duties of Issuing Bank hereunder or
under any of the other Financing Agreements, in addition to the consent of the
Lenders otherwise required by this Section; provided, that, the consent of
Issuing Bank shall not be required for any other amendments, waivers or
consents.  Notwithstanding anything to the contrary contained in Section 11.3(a)
above, (i) in the event that Agent shall agree that any items otherwise required
to be delivered to Agent as a condition of the initial Loans and Letters of
Credit hereunder may be delivered after the date hereof, Agent may, in its
discretion, agree to extend the date for delivery of such items or take such
other action as Agent may deem appropriate as a result of the failure to receive
such items as Agent may determine or may waive any Event of Default as a result
of the failure to receive such items, in each case without the consent of any
Lender and (ii) Agent may consent to any change in the type of organization,
jurisdiction of organization or other legal structure of Borrower, or any of its
Subsidiaries and amend the terms hereof or of any of the other Financing
Agreements as may be necessary or desirable to reflect any such change, in each
case without the approval of any Lender.
 
(e) The consent of Agent and a Bank Product Provider that is providing Bank
Products and has outstanding any such Bank Products at such time that are
secured hereunder shall be required for any amendment to the priority of payment
of Obligations arising under or pursuant to any Hedge Agreements of Borrower or
a Guarantor or other Bank Products as set forth in Section 6.4(a) hereof.
 
11.4 Waiver of Counterclaims.  Borrower waives all rights to interpose any
claims, deductions, setoffs or counterclaims of any nature (other than
compulsory counterclaims) in any action or proceeding with respect to this
Agreement, the Obligations, the Collateral or any matter arising therefrom or
relating hereto or thereto.
 
11.5 Indemnification.  Borrower shall indemnify and hold Agent, each Lender and
Issuing Bank, and their respective officers, directors, agents, employees,
advisors and counsel and their respective Affiliates (each such person being an
“Indemnitee”), harmless from and against any and all losses, claims, damages,
liabilities, costs or expenses (including reasonable attorneys’ fees and
expenses) imposed on, incurred by or asserted against any of them in connection
with any litigation, investigation, claim or proceeding commenced or threatened
related to the negotiation, preparation, execution, delivery, enforcement,
performance or administration of this Agreement, any other Financing Agreements,
or any undertaking or proceeding related to any of the transactions contemplated
hereby or any act, omission, event or transaction related or attendant thereto,
including amounts paid in settlement, court costs, and the fees and expenses of
counsel; except, that, Borrower shall not have any obligation under this Section
11.5 to indemnify an Indemnitee with respect to a matter covered hereby
resulting from the gross negligence or willful misconduct of such Indemnitee as
determined pursuant to a final, non-appealable order of a court of competent
jurisdiction (but without limiting the obligations of Borrower as to any other
Indemnitee).  To the extent that the undertaking to indemnify, pay and hold
harmless set forth in this Section may be unenforceable because it violates any
law or public policy, Borrower shall pay the maximum portion which it is
permitted to pay under applicable law to Agent and Lenders in satisfaction of
indemnified matters under this Section.  To the extent permitted by applicable
law, Borrower shall not assert, and Borrower hereby waives any claim against any
Indemnitee, on any theory of liability, for special, indirect, consequential or
punitive damages (as opposed to direct or actual damages) arising out of, in
connection with, or as a result of, this Agreement, any of the other Financing
Agreements or any undertaking or transaction contemplated hereby.  No Indemnitee
referred to above shall be liable for any damages arising from the use by
unintended recipients of any information or other materials distributed by it
through telecommunications, electronic or other information transmission systems
in connection with this Agreement or any of the other Financing Agreements or
the transaction contemplated hereby or thereby.  All amounts due under this
Section shall be payable upon demand. The foregoing indemnity shall survive the
payment of the Obligations and the termination or non-renewal of this Agreement.
 
80

--------------------------------------------------------------------------------


SECTION 12.   THE AGENT
 
12.1 Appointment, Powers and Immunities.  Each Lender and Issuing Bank
irrevocably designates, appoints and authorizes Wachovia to act as Agent
hereunder and under the other Financing Agreements with such powers as are
specifically delegated to Agent by the terms of this Agreement and of the other
Financing Agreements, together with such other powers as are reasonably
incidental thereto.  Agent (a) shall have no duties or responsibilities except
those expressly set forth in this Agreement and in the other Financing
Agreements, and shall not by reason of this Agreement or any other Financing
Agreement be a trustee or fiduciary for any Lender; (b) shall not be responsible
to Lenders for any recitals, statements, representations or warranties contained
in this Agreement or in any of the other Financing Agreements, or in any
certificate or other document referred to or provided for in, or received by any
of them under, this Agreement or any other Financing Agreement, or for the
value, validity, effectiveness, genuineness, enforceability or sufficiency of
this Agreement or any other Financing Agreement or any other document referred
to or provided for herein or therein or for any failure by Borrower or any
Obligor or any other Person to perform any of its obligations hereunder or
thereunder; and (c) shall not be responsible to Lenders for any action taken or
omitted to be taken by it hereunder or under any other Financing Agreement or
under any other document or instrument referred to or provided for herein or
therein or in connection herewith or therewith, except for its own gross
negligence or willful misconduct as determined by a final non-appealable
judgment of a court of competent jurisdiction.  Agent may employ agents and
attorneys-in-fact and shall not be responsible to Lenders or Issuing Bank for
the negligence or willful misconduct of any such agents or attorneys-in-fact
selected by it in good faith.  Agent may deem and treat the payee of any note as
the holder thereof for all purposes hereof unless and until the assignment
thereof pursuant to an agreement (if and to the extent permitted herein) in form
and substance satisfactory to Agent shall have been delivered to and
acknowledged by Agent.
 
12.2 Reliance by Agent.  Agent shall be entitled to rely upon any certification,
notice or other communication (including any thereof by telephone, telecopy,
telex, telegram or cable) believed by it to be genuine and correct and to have
been signed or sent by or on behalf of the proper Person or Persons, and upon
advice and statements of legal counsel, independent accountants and other
experts selected by Agent.  As to any matters not expressly provided for by this
Agreement or any other Financing Agreement, Agent shall in all cases be fully
protected in acting, or in refraining from acting, hereunder or thereunder in
accordance with instructions given by the Required Lenders or all of Lenders as
is required in such circumstance, and such instructions of such Lenders and any
action taken or failure to act pursuant thereto shall be binding on all Lenders.
 
81

--------------------------------------------------------------------------------


12.3 Events of Default.
 
(a) Agent shall not be deemed to have knowledge or notice of the occurrence of a
Default or an Event of Default or other failure of a condition precedent to the
Loans and Letters of Credit hereunder, unless and until Agent has received
written notice from a Lender, or  Borrower specifying such Event of Default or
any unfulfilled condition precedent, and stating that such notice is a “Notice
of Default or Failure of Condition”.  In the event that Agent receives such a
Notice of Default or Failure of Condition, Agent shall give prompt notice
thereof to the Lenders.  Agent shall (subject to Section 12.7) take such action
with respect to any such Event of Default or failure of condition precedent as
shall be directed by the Required Lenders to the extent provided for herein;
provided, that, unless and until Agent shall have received such directions,
Agent may (but shall not be obligated to) take such action, or refrain from
taking such action, with respect to or by reason of such Event of Default or
failure of condition precedent, as it shall deem advisable in the best interest
of Lenders.  Without limiting the foregoing, and notwithstanding the existence
or occurrence and continuance of an Event of Default or any other failure to
satisfy any of the conditions precedent set forth in Section 4 of this Agreement
to the contrary, unless and until otherwise directed by the Required Lenders,
Agent may, but shall have no obligation to, continue to make Loans and Issuing
Bank may, but shall have no obligation to, issue or cause to be issued any
Letter of Credit for the ratable account and risk of Lenders from time to time
if Agent believes making such Loans or issuing or causing to be issued such
Letter of Credit is in the best interests of Lenders.
 
(b) Except with the prior written consent of Agent, no Lender or Issuing Bank
may assert or exercise any enforcement right or remedy in respect of the Loans,
Letter of Credit Obligations or other Obligations, as against Borrower or any
Obligor or any of the Collateral or other property of Borrower or any Obligor.
 
12.4 Wachovia in its Individual Capacity.  With respect to its Commitment and
the Loans made and Letters of Credit issued or caused to be issued by it (and
any successor acting as Agent), so long as Wachovia shall be a Lender hereunder,
it shall have the same rights and powers hereunder as any other Lender and may
exercise the same as though it were not acting as Agent, and the term “Lender”
or “Lenders” shall, unless the context otherwise indicates, include Wachovia in
its individual capacity as Lender hereunder.  Wachovia (and any successor acting
as Agent) and its Affiliates may (without having to account therefor to any
Lender) lend money to, make investments in and generally engage in any kind of
business with Borrower (and any of its Subsidiaries or Affiliates) as if it were
not acting as Agent, and Wachovia and its Affiliates may accept fees and other
consideration from Borrower or any Obligor and any of its Subsidiaries and
Affiliates for services in connection with this Agreement or otherwise without
having to account for the same to Lenders.
 
12.5 Indemnification.  Lenders agree to indemnify Agent and Issuing Bank (to the
extent not reimbursed by Borrower hereunder and without limiting any obligations
of Borrower hereunder) ratably, in accordance with their Pro Rata Shares, for
any and all claims of any kind and nature whatsoever that may be imposed on,
incurred by or asserted against Agent (including by any Lender) arising out of
or by reason of any investigation in or in any way relating to or arising out of
this Agreement or any other Financing Agreement or any other documents
contemplated by or referred to herein or therein or the transactions
contemplated hereby or thereby (including the costs and expenses that Agent is
obligated to pay hereunder) or the enforcement of any of the terms hereof or
thereof or of any such other documents; provided, that, no Lender shall be
liable for any of the foregoing to the extent it arises from the gross
negligence or willful misconduct of the party to be indemnified as determined by
a final non-appealable judgment of a court of competent jurisdiction.  The
foregoing indemnity shall survive the payment of the Obligations and the
termination or non-renewal of this Agreement.
 
82

--------------------------------------------------------------------------------


12.6 Non-Reliance on Agent and Other Lenders.  Each Lender agrees that it has,
independently and without reliance on Agent or any other Lender, and based on
such documents and information as it has deemed appropriate, made its own credit
analysis of Borrower and Obligors and has made its own decision to enter into
this Agreement and that it will, independently and without reliance upon Agent
or any other Lender, and based on such documents and information as it shall
deem appropriate at the time, continue to make its own analysis and decisions in
taking or not taking action under this Agreement or any of the other Financing
Agreements.  Agent shall not be required to keep itself informed as to the
performance or observance by Borrower or any Obligor of any term or provision of
this Agreement or any of the other Financing Agreements or any other document
referred to or provided for herein or therein or to inspect the properties or
books of Borrower or any Obligor.  Agent will use reasonable efforts to provide
Lenders with any information received by Agent from Borrower or any Obligor
which is required to be provided to Lenders or deemed to be requested by Lenders
hereunder and with a copy of any Notice of Default or Failure of Condition
received by Agent from Borrower or any Lender; provided, that, Agent shall not
be liable to any Lender for any failure to do so, except to the extent that such
failure is attributable to Agent’s own gross negligence or willful misconduct as
determined by a final non-appealable judgment of a court of competent
jurisdiction.  Except for notices, reports and other documents expressly
required to be furnished to Lenders by Agent or deemed requested by Lenders
hereunder, Agent shall not have any duty or responsibility to provide any Lender
with any other credit or other information concerning the affairs, financial
condition or business of Borrower or any Obligor that may come into the
possession of Agent.
 
12.7 Failure to Act.  Except for action expressly required of Agent hereunder
and under the other Financing Agreements, Agent shall in all cases be fully
justified in failing or refusing to act hereunder and thereunder unless it shall
receive further assurances to its satisfaction from Lenders of their
indemnification obligations under Section 12.5 hereof against any and all
liability and expense that may be incurred by it by reason of taking or
continuing to take any such action.
 
12.8 Additional Loans.  Agent shall not make any Revolving Loans or Issuing Bank
provide any Letter of Credit to Borrower on behalf of Lenders intentionally and
with actual knowledge that such Revolving Loans or Letter of Credit would cause
the aggregate amount of the total outstanding Revolving Loans and Letters of
Credit to Borrower to exceed the Borrowing Base, without the prior consent of
all Lenders; except, that, Agent may make such additional Revolving Loans or
Issuing Bank may provide such additional Letter of Credit on behalf of Lenders,
intentionally and with actual knowledge that such Revolving Loans or Letter of
Credit will cause the total outstanding Revolving Loans and Letters of Credit to
Borrower to exceed the Borrowing Base, as Agent may deem necessary or advisable
in its discretion; provided, that:  (a) the total principal amount of the
additional Revolving Loans or additional Letters of Credit to Borrower which
Agent may make or provide after obtaining such actual knowledge that the
aggregate principal amount of the Revolving Loans equal or exceed the Borrowing
Base, plus the amount of Special Agent Advances made pursuant to Section
12.11(a)(ii) hereof then outstanding, shall not exceed the aggregate amount
equal to ten (10%) percent of the Maximum Credit and shall not cause the total
principal amount of the Loans and Letters of Credit to exceed the Maximum Credit
and (b) no such additional Revolving Loan or Letter of Credit shall be
outstanding more than ninety (90) days after the date such additional Revolving
Loan or Letter of Credit is made or issued (as the case may be), except as the
Required Lenders may otherwise agree.  Each Lender shall be obligated to pay
Agent the amount of its Pro Rata Share of any such additional Revolving Loans or
Letters of Credit.
 
12.9 Concerning the Collateral and the Related Financing Agreements.  Each
Lender authorizes and directs Agent to enter into this Agreement and the other
Financing Agreements.  Each Lender agrees that any action taken by Agent or
Required Lenders in accordance with the terms of this Agreement or the other
Financing Agreements and the exercise by Agent or Required Lenders of their
respective powers set forth therein or herein, together with such other powers
that are reasonably incidental thereto, shall be binding upon all of the
Lenders.
 
83

--------------------------------------------------------------------------------


12.10 Field Audit, Examination Reports and other Information; Disclaimer by
Lenders.  By signing this Agreement, each Lender:
 
(a) is deemed to have requested that Agent furnish such Lender, promptly after
it becomes available, a copy of each field audit or examination report and
report with respect to the Borrowing Base prepared or received by Agent (each
field audit or examination report and report with respect to the Borrowing Base
being referred to herein as a “Report” and collectively, “Reports”), appraisals
with respect to the Collateral and financial statements with respect to Borrower
and its Subsidiaries received by Agent;
 
(b) expressly agrees and acknowledges that Agent (i) does not make any
representation or warranty as to the accuracy of any Report, appraisal or
financial statement or (ii) shall not be liable for any information contained in
any Report, appraisal or financial statement
 
(c) expressly agrees and acknowledges that the Reports are not comprehensive
audits or examinations, that Agent or any other party performing any audit or
examination will inspect only specific information regarding Borrower and any
Obligor and will rely significantly upon Borrower’s and such Obligor’s books and
records, as well as on representations of Borrower’s and such Obligor’s
personnel; and
 
(d) agrees to keep all Reports confidential and strictly for its internal use in
accordance with the terms of Section 13.5 hereof, and not to distribute or use
any Report in any other manner.
 
12.11 Collateral Matters.
 
84

--------------------------------------------------------------------------------


(a) Agent may, at its option, from time to time, at any time on or after an
Event of Default and for so long as the same is continuing or upon any other
failure of a condition precedent to the Loans and Letters of Credit hereunder,
make such disbursements and advances (“Special Agent Advances”) which Agent, in
its sole discretion, (i) deems necessary or desirable either to preserve or
protect the Collateral or any portion thereof or (ii) to enhance the likelihood
or maximize the amount of repayment by Borrower of the Loans and other
Obligations; provided, that, (A) the aggregate principal amount of the Special
Agent Advances pursuant to this clause (ii) outstanding at any time, plus the
then outstanding principal amount of the additional Loans and Letters of Credit
which Agent may make or provide as set forth in Section 12.8 hereof, shall not
exceed the amount equal to ten (10%) percent of the Maximum Credit and (B) the
aggregate principal amount of the Special Agent Advances pursuant to this clause
(ii) outstanding at any time, plus the then outstanding principal amount of the
Loans and Letters of Credit, shall not exceed the Maximum Credit, except at
Agent’s option; provided, that, to the extent that the aggregate principal
amount of Special Agent Advances plus the then outstanding principal amount of
the Loans and Letters of Credit exceed the Maximum Credit the Special Agent
Advances that are in excess of the Maximum Credit shall be for the sole account
and risk of Agent and notwithstanding anything to the contrary set forth below,
no Lender shall have any obligation to provide its share of such Special Agent
Advances in excess of the Maximum Credit, or (iii) to pay any other amount
chargeable to Borrower or Obligor pursuant to the terms of this Agreement or any
of the other Financing Agreements consisting of (A) costs, fees and expenses and
(B) payments to Issuing Bank in respect of any Letter of Credit
Obligations.  The Special Agent Advances shall be repayable on demand and
together with all interest thereon shall constitute Obligations secured by the
Collateral.  Special Agent Advances shall not constitute Loans but shall
otherwise constitute Obligations hereunder.  Interest on Special Agent Advances
shall be payable at the Interest Rate then applicable to Prime Rate Loans and
shall be payable on demand.  Without limitation of its obligations pursuant to
Section 6.11, each Lender agrees that it shall make available to Agent, upon
Agent’s demand, in immediately available funds, the amount equal to such
Lender’s Pro Rata Share of each such Special Agent Advance.  If such funds are
not made available to Agent by such Lender, such Lender shall be deemed a
Defaulting Lender and Agent shall be entitled to recover such funds, on demand
from such Lender together with interest thereon for each day from the date such
payment was due until the date such amount is paid to Agent at the Federal Funds
Rate for each day during such period (as published by the Federal Reserve Bank
of New York or at Agent’s option based on the arithmetic mean determined by
Agent of the rates for the last transaction in overnight Federal funds arranged
prior to 9:00 a.m. (New York City time) on that day by each of the three leading
brokers of Federal funds transactions in New York City selected by Agent) and if
such amounts are not paid within three (3) days of Agent’s demand, at the
highest Interest Rate provided for in Section 3.1 hereof applicable to Prime
Rate Loans.
 
(b) Lenders hereby irrevocably authorize Agent, at its option and in its
discretion to release any security interest in, mortgage or lien upon, any of
the Collateral (i) upon termination of the Commitments and payment and
satisfaction of all of the Obligations and delivery of cash collateral to the
extent required under Section 13.1 below, or (ii) constituting property being
sold or disposed of if Borrower certifies to Agent that the sale or disposition
is made in compliance with Section 9.7 hereof (and Agent may rely conclusively
on any such certificate, without further inquiry), or (iii) constituting
property in which Borrower or any Obligor did not own an interest at the time
the security interest, mortgage or lien was granted or at any time thereafter,
or (iv) having a value in the aggregate in any twelve (12) month period of less
than $5,000,000, and to the extent Agent may release its security interest in
and lien upon any such Collateral pursuant to the sale or other disposition
thereof, such sale or other disposition shall be deemed consented to by Lenders,
or (v) if required or permitted under the terms of any of the other Financing
Agreements, including any intercreditor agreement, or (vi) approved, authorized
or ratified in writing by all of Lenders.  Except as provided above, Agent will
not release any security interest in, mortgage or lien upon, any of the
Collateral without the prior written authorization of all of Lenders.  Upon
request by Agent at any time, Lenders will promptly confirm in writing Agent’s
authority to release particular types or items of Collateral pursuant to this
Section.  In no event shall the consent or approval of Issuing Bank to any
release of Collateral be required.
 
85

--------------------------------------------------------------------------------


(c) Without any manner limiting Agent’s authority to act without any specific or
further authorization or consent by the Required Lenders, each Lender agrees to
confirm in writing, upon request by Agent, the authority to release Collateral
conferred upon Agent under this Section.  Agent shall (and is hereby irrevocably
authorized by Lenders to) execute such documents as may be necessary to evidence
the release of the security interest, mortgage or liens granted to Agent upon
any Collateral to the extent set forth above; provided, that, (i) Agent shall
not be required to execute any such document on terms which, in Agent’s opinion,
would expose Agent to liability or create any obligations or entail any
consequence other than the release of such security interest, mortgage or liens
without recourse or warranty and (ii) such release shall not in any manner
discharge, affect or impair the Obligations or any security interest, mortgage
or lien upon (or obligations of Borrower or any Obligor in respect of) the
Collateral retained by Borrower or such Obligor.
 
(d) Agent shall have no obligation whatsoever to any Lender, Issuing Bank or any
other Person to investigate, confirm or assure that the Collateral exists or is
owned by Borrower or any Obligor or is cared for, protected or insured or has
been encumbered, or that any particular items of Collateral meet the eligibility
criteria applicable in respect of the Loans or Letters of Credit hereunder, or
whether any particular reserves are appropriate, or that the liens and security
interests granted to Agent pursuant hereto or any of the Financing Agreements or
otherwise have been properly or sufficiently or lawfully created, perfected,
protected or enforced or are entitled to any particular priority, or to exercise
at all or in any particular manner or under any duty of care, disclosure or
fidelity, or to continue exercising, any of the rights, authorities and powers
granted or available to Agent in this Agreement or in any of the other Financing
Agreements, it being understood and agreed that in respect of the Collateral, or
any act, omission or event related thereto, subject to the other terms and
conditions contained herein, Agent may act in any manner it may deem
appropriate, in its discretion, given Agent’s own interest in the Collateral as
a Lender and that Agent shall have no duty or liability whatsoever to any other
Lender or Issuing Bank.
 
12.12 Agency for Perfection.  Each Lender and Issuing Bank hereby appoints Agent
and each other Lender and Issuing Bank as agent and bailee for the purpose of
perfecting the security interests in and liens upon the Collateral of Agent in
assets which, in accordance with Article 9 of the UCC can be perfected only by
possession (or where the security interest of a secured party with possession
has priority over the security interest of another secured party) and Agent and
each Lender and Issuing Bank hereby acknowledges that it holds possession of any
such Collateral for the benefit of Agent as secured party.  Should any Lender or
Issuing Bank obtain possession of any such Collateral, such Lender shall notify
Agent thereof, and, promptly upon Agent’s request therefor shall deliver such
Collateral to Agent or in accordance with Agent’s instructions.
 
12.13 Successor Agent.  Agent may resign as Agent upon thirty (30) days’ notice
to Lenders and Borrower. If Agent resigns under this Agreement, the Required
Lenders shall appoint from among the Lenders a successor agent for Lenders.  If
no successor agent is appointed prior to the effective date of the resignation
of Agent, Agent may appoint, after consulting with Lenders and Borrower, a
successor agent from among Lenders.  Upon the acceptance by the Lender so
selected of its appointment as successor agent hereunder, such successor agent
shall succeed to all of the rights, powers and duties of the retiring Agent and
the term “Agent” as used herein and in the other Financing Agreements shall mean
such successor agent and the retiring Agent’s appointment, powers and duties as
Agent shall be terminated.  After any retiring Agent’s resignation hereunder as
Agent, the provisions of this Section 12 shall inure to its benefit as to any
actions taken or omitted by it while it was Agent under this Agreement.  If no
successor agent has accepted appointment as Agent by the date which is thirty
(30) days after the date of a retiring Agent’s notice of resignation, the
retiring Agent’s resignation shall nonetheless thereupon become effective and
Lenders shall perform all of the duties of Agent hereunder until such time, if
any, as the Required Lenders appoint a successor agent as provided for above.
 
86

--------------------------------------------------------------------------------


12.14 Other Agent Designations.  Agent may at any time and from time to time
determine that a Lender may, in addition, be a “Co-Agent”, “Syndication Agent”,
“Documentation Agent” or similar designation hereunder and enter into an
agreement with such Lender to have it so identified for purposes of this
Agreement.  Any such designation shall be effective upon written notice by Agent
to Borrower of any such designation.  Any Lender that is so designated as a
Co-Agent, Syndication Agent, Documentation Agent or such similar designation by
Agent shall have no right, power, obligation, liability, responsibility or duty
under this Agreement or any of the other Financing Agreements other than those
applicable to all Lenders as such.  Without limiting the foregoing, the Lenders
so identified shall not have or be deemed to have any fiduciary relationship
with any Lender and no Lender shall be deemed to have relied, nor shall any
Lender  rely, on a Lender so identified as a Co-Agent, Syndication Agent,
Documentation Agent or such similar designation in deciding to enter into this
Agreement or in taking or not taking action hereunder.
 
SECTION 13.    TERM OF AGREEMENT; MISCELLANEOUS
 
13.1 Term.
 
(a) This Agreement and the other Financing Agreements shall become effective as
of the date set forth on the first page hereof and shall continue in full force
and effect for a term ending on the date three (3) years from the date hereof
(the “Maturity Date”), unless sooner terminated pursuant to the terms
hereof.  Borrower may terminate this Agreement at any time upon ten (10) days
prior written notice to Agent (which notice shall be irrevocable) and Agent may,
at its option, and shall at the direction of Required Lenders, terminate this
Agreement at any time on or after an Event of Default has occurred and is
continuing.  Upon the Maturity Date or any other effective date of termination
of the Financing Agreements, Borrower shall pay to Agent all outstanding and
unpaid Obligations and shall furnish cash collateral to Agent (or at Agent’s
option, a letter of credit issued for the account of Borrower and at Borrower’s
expense, in form and substance satisfactory to Agent, by an issuer acceptable to
Agent and payable to Agent as beneficiary) in such amounts as Agent determines
are reasonably necessary to secure Agent, Lenders and Issuing Bank from loss,
cost, damage or expense, including attorneys’ fees and expenses, in connection
with any contingent Obligations, including issued and outstanding Letter of
Credit Obligations and checks or other payments provisionally credited to the
Obligations and/or as to which Agent or any Lender has not yet received final
and indefeasible payment and any continuing obligations of Agent or any Lender
pursuant to any Deposit Account Control Agreement and for any of the Obligations
arising under or in connection with any Bank Products in such amounts as the
Bank Product Provider providing such Bank Products may require (unless such
Obligations arising under or in connection with any Bank Products are paid in
full in cash and terminated in a manner satisfactory to such Bank Product
Provider).  The amount of such cash collateral (or letter of credit, as Agent
may determine) as to any Letter of Credit Obligations shall be in the amount
equal to one hundred five (105%) percent of the amount of the Letter of Credit
Obligations plus the amount of any fees and expenses payable in connection
therewith through the end of the latest expiration date of the Letters of Credit
giving rise to such Letter of Credit Obligations.  Such payments in respect of
the Obligations and cash collateral shall be remitted by wire transfer in
Federal funds to the Agent Payment Account or such other bank account of Agent,
as Agent may, in its discretion, designate in writing to Borrower for such
purpose.  Interest shall be due until and including the next Business Day, if
the amounts so paid by Borrower to the Agent Payment Account or other bank
account designated by Agent are received in such bank account later than 12:00
noon, Los Angeles, California time.
 
(b) No termination of the Commitments, this Agreement or any of the other
Financing Agreements shall relieve or discharge Borrower or any Obligor of its
respective duties, obligations and covenants under this Agreement or any of the
other Financing Agreements until all Obligations have been fully and finally
discharged and paid, and Agent’s continuing security interest in the Collateral
and the rights and remedies of Agent and Lenders hereunder, under the other
Financing Agreements and applicable law, shall remain in effect until all such
Obligations have been fully and finally discharged and paid.  Accordingly,
Borrower waives any rights it may have under the UCC to demand the filing of
termination statements with respect to the Collateral and Agent shall not be
required to send such termination statements to Borrower, or to file them with
any filing office, unless and until this Agreement shall have been terminated in
accordance with its terms and all Obligations paid and satisfied in full in
immediately available funds, other than the contingent Obligations for which
Agent has received cash collateral, or at its option, a letter of credit, in
accordance with Section 13.1(a) above.
 
87

--------------------------------------------------------------------------------


(c) If for any reason this Agreement is terminated prior to the Maturity Date,
in view of the impracticality and extreme difficulty of ascertaining actual
damages and by mutual agreement of the parties as to a reasonable calculation of
Agent’s and each Lender’s lost profits as a result thereof, Borrower agrees to
pay to Agent, for the benefit of Lenders, upon the effective date of such
termination, an early termination fee in the amount equal to
 
Amount
Period
(i)           1.00% of Maximum Credit
From the date hereof to and including the first anniversary of the date hereof
(ii)           .50% of Maximum Credit
After the first anniversary of the date hereof and to and including the second
anniversary of the date hereof
(iii)           0% of Maximum Credit
After the second anniversary of the date hereof

 
Such early termination fee shall be presumed to be the amount of damages
sustained by Agent and Lenders as a result of such early termination and
Borrower agrees that it is reasonable under the circumstances currently existing
(including, but not limited to, the borrowings that are reasonably expected by
Borrower hereunder and the interest, fees and other charges that are reasonably
expected to be received by Agent and Lenders pursuant to the Credit
Facility).  In addition, Agent and Lenders shall be entitled to such early
termination fee upon the occurrence of any Event of Default described in
Sections 10.1(g) and 10.1(h) hereof, even if Agent and Lenders do not exercise
the right to terminate this Agreement, but elect, at their option, to provide
financing to Borrower or permit the use of cash collateral under the United
States Bankruptcy Code.  The early termination fee provided for in this Section
13.1 shall be deemed included in the Obligations.
 
13.2 Interpretative Provisions.
 
(a) All terms used herein which are defined in Article 1, Article 8 or Article 9
of the UCC shall have the meanings given therein unless otherwise defined in
this Agreement.
 
(b)  All references to the plural herein shall also mean the singular and to the
singular shall also mean the plural unless the context otherwise requires.
 
88

--------------------------------------------------------------------------------


(c)  All references to Borrower, any Obligor, Agent and Lenders pursuant to the
definitions set forth in the recitals hereto, or to any other person herein,
shall include their respective successors and assigns.
 
(d) The words “hereof”, “herein”, “hereunder”, “this Agreement” and words of
similar import when used in this Agreement shall refer to this Agreement as a
whole and not any particular provision of this Agreement and as this Agreement
now exists or may hereafter be amended, modified, supplemented, extended,
renewed, restated or replaced.
 
(e) The word “including” when used in this Agreement shall mean “including,
without limitation” and the word “will” when used in this Agreement shall be
construed to have the same meaning and effect as the word “shall”.
 
(f) An Event of Default shall exist or continue or be continuing until such
Event of Default is waived in accordance with Section 11.3 or is cured in a
manner satisfactory to Agent, if such Event of Default is capable of being cured
as determined by Agent.
 
(g) All references to the term “good faith” used herein when applicable to Agent
and/or any Lender shall mean, notwithstanding anything to the contrary contained
herein or in the UCC, honesty in fact in the conduct or transaction concerned
and the observance of reasonable commercial standards of fair dealing based on
how an asset based lender with similar rights providing a credit facility of the
type set forth herein would act in similar circumstances at the time with the
information then available to it.  Borrower shall have the burden of proving any
lack of good faith on the part of Agent or any Lender alleged by Borrower at any
time.
 
(h) Any accounting term used in this Agreement shall have, unless otherwise
specifically provided herein, the meaning customarily given in accordance with
GAAP, and all financial computations hereunder shall be computed unless
otherwise specifically provided herein, in accordance with GAAP as consistently
applied and using the same method for inventory valuation as used in the
preparation of the financial statements of Borrower most recently received by
Agent prior to the date hereof.  Notwithstanding anything to the contrary
contained in GAAP or any interpretations or other pronouncements by the
Financial Accounting Standards Board or otherwise, the term “unqualified
opinion” as used herein to refer to opinions or reports provided by accountants
shall mean an opinion or report that is unqualified and also does not include
any explanation, supplemental comment or other comment concerning the ability of
the applicable person to continue as a going concern or the scope of the audit.
 
(i) In the computation of periods of time from a specified date to a later
specified date, the word “from” means “from and including”, the words “to” and
“until” each mean “to but excluding” and the word “through” means “to and
including”.
 
89

--------------------------------------------------------------------------------


(j) Unless otherwise expressly provided herein, (i) references herein to any
agreement, document or instrument shall be deemed to include all subsequent
amendments, modifications, supplements, extensions, renewals, restatements or
replacements with respect thereto, but only to the extent the same are not
prohibited by the terms hereof or of any other Financing Agreement, and
(ii) references to any statute or regulation are to be construed as including
all statutory and regulatory provisions consolidating, amending, replacing,
recodifying, supplementing or interpreting the statute or regulation.
 
(k) The captions and headings of this Agreement are for convenience of reference
only and shall not affect the interpretation of this Agreement.
 
(l) This Agreement and other Financing Agreements may use several different
limitations, tests or measurements to regulate the same or similar matters.  All
such limitations, tests and measurements are cumulative and shall each be
performed in accordance with their terms.
 
(m) This Agreement and the other Financing Agreements are the result of
negotiations among and have been reviewed by counsel to Agent and the other
parties, and are the products of all parties.  Accordingly, this Agreement and
the other Financing Agreements shall not be construed against Agent or Lenders
merely because of Agent’s or any Lender’s involvement in their preparation.
 
13.3 Notices.
 
(a) All notices, requests and demands hereunder shall be in writing and deemed
to have been given or made:  if delivered in person, immediately upon delivery;
if by telex, telegram or facsimile transmission, immediately upon sending and
upon confirmation of receipt; if by nationally recognized overnight courier
service with instructions to deliver the next Business Day, one (1) Business Day
after sending; and if by certified mail, return receipt requested, five (5) days
after mailing.  Notices delivered through electronic communications shall be
effective to the extent set forth in Section 13.3(b) below.  All notices,
requests and demands upon the parties are to be given to the following addresses
(or to such other address as any party may designate by notice in accordance
with this Section):
 
90

--------------------------------------------------------------------------------


If to Borrower or any Obligor:
Kinergy Marketing LLC
400 Capital Mall, Suite 2060
Sacramento, California  95814
Attention:    Chief Financial Officer
Telephone No.:  916-403-2123
Telecopy No.:   916-446-3937
 
with copy to:
Kinergy Marketing LLC
400 Capital Mall, Suite 2060
Sacramento, California  95814
Attention:   General Counsel
Telephone No.:  916-403-2123
Telecopy No.:  916-446-3936
 
If to Agent, Lenders or Issuing Bank:
Wachovia Capital Finance Corporation (Western)
251 South Lake Avenue, Suite 900
Pasadena, California  91101
Attention: Portfolio Administrator
Telephone No.:  626-304-4900
Telecopy No.:  626-304-4969



(b) Notices and other communications to Lenders and Issuing Bank hereunder may
be delivered or furnished by electronic communication (including e-mail and
Internet or intranet websites) pursuant to procedures approved by Agent or as
otherwise determined by Agent; provided, that, the foregoing shall not apply to
notices to any Lender or Issuing Bank pursuant to Section 2 hereof if such
Lender or Issuing Bank, as applicable, has notified Agent that it is incapable
of receiving notices under such Section by electronic communication.  Unless
Agent otherwise requires, (i) notices and other communications sent to an e-mail
address shall be deemed received upon the sender’s receipt of an acknowledgement
from the intended recipient (such as by the “return receipt requested” function,
as available, return e-mail or other written acknowledgement) ; provided, that,
such notice or other communication is not given during the normal business hours
of the recipient, such notice shall be deemed to have been sent at the opening
of business on the next Business Day for the recipient, and (ii) notices or
communications posted to an Internet or intranet website shall be deemed
received upon the deemed receipt by the intended recipient at its e-mail address
as described in the foregoing clause (i) of notification that such notice or
communications is available and identifying the website address therefor.
 
13.4 Partial Invalidity.  If any provision of this Agreement is held to be
invalid or unenforceable, such invalidity or unenforceability shall not
invalidate this Agreement as a whole, but this Agreement shall be construed as
though it did not contain the particular provision held to be invalid or
unenforceable and the rights and obligations of the parties shall be construed
and enforced only to such extent as shall be permitted by applicable law.
 
13.5 Confidentiality.
 
(a) Agent, each Lender and Issuing Bank shall use all reasonable efforts to keep
confidential, in accordance with its customary procedures for handling
confidential information and safe and sound lending practices, any non-public
information supplied to it by Borrower (or Parent on behalf of Borrower)
pursuant to this Agreement which is clearly and conspicuously marked as
confidential at the time such information is furnished by Borrower (or Parent on
behalf of Borrower) to Agent, such Lender or Issuing Bank; provided, that,
nothing contained herein shall limit the disclosure of any such
information:  (i) to the extent required by statute, rule, regulation, subpoena
or court order, (ii) to bank examiners and other regulators, auditors and/or
accountants,  in connection with any litigation to which Agent, such Lender or
Issuing Bank is a party, (iii) to any Lender or Participant (or prospective
Lender or Participant) or Issuing Bank or to any Affiliate of any Lender so long
as such Lender, Participant (or prospective Lender or Participant), Issuing Bank
or Affiliate shall have been instructed to treat such information as
confidential in accordance with this Section 13.5, or (iv) to counsel for Agent
or any Lender or Participant (or prospective Lender or Participant) or Issuing
Bank.
 
91

--------------------------------------------------------------------------------


(b) In the event that Agent, any Lender or Issuing Bank receives a request or
demand to disclose any confidential information pursuant to any subpoena or
court order, Agent or such Lender or Issuing Bank, as the case may be, agrees
(i) to the extent permitted by applicable law or if permitted by applicable law,
to the extent Agent or such Lender or Issuing Bank determines in good faith and
in its reasonable business judgment that it will not create any risk of
liability to Agent or such Lender or Issuing Bank, Agent or such Lender or
Issuing Bank will promptly notify Borrower of such request so that Borrower may
seek a protective order or other appropriate relief or remedy and (ii) if
disclosure of such information is required, disclose such information and,
subject to reimbursement by Borrower of Agent’s or such Lender’s or Issuing
Bank’s expenses, cooperate with Borrower in the reasonable efforts to obtain an
order or other reliable assurance that confidential treatment will be accorded
to such portion of the disclosed information which Borrower so designates, to
the extent permitted by applicable law or if permitted by applicable law, to the
extent Agent or such Lender or Issuing Bank determines in good faith and in its
reasonable business judgment that it will not create any risk of liability to
Agent or such Lender or Issuing Bank.
 
(c) In no event shall this Section 13.5 or any other provision of this
Agreement, any of the other Financing Agreements or applicable law be deemed:
(i) to apply to or restrict disclosure of information that has been or is made
public by Borrower, any Obligor or any third party or otherwise becomes
generally available to the public other than as a result of a disclosure in
violation hereof, (ii) to apply to or restrict disclosure of information that
was or becomes available to Agent, any Lender (or any Affiliate of any Lender)
or Issuing Bank on a non-confidential basis from a person other than Borrower
(unless sent by Parent on behalf of Borrower), (iii) to require Agent, any
Lender or Issuing Bank to return any materials furnished by Borrower to Agent, a
Lender or Issuing Bank or  prevent Agent, a Lender or Issuing Bank from
responding to routine informational requests  in accordance with the Code of
Ethics for the Exchange of Credit Information promulgated by The Robert Morris
Associates or other applicable industry standards relating to the exchange of
credit information.  The obligations of Agent, Lenders and Issuing Bank under
this Section 13.5 shall supersede and replace the obligations of Agent, Lenders
and Issuing Bank under any confidentiality letter signed prior to the date
hereof or any other arrangements concerning the confidentiality of information
provided by Borrower to Agent or any Lender.  In addition, Agent and Lenders may
disclose information relating to the Credit Facility to Gold Sheets and other
publications, with such information to consist of deal terms and other
information customarily found in such publications and that Wachovia may
otherwise use the corporate name and logo of Borrower and any Obligor or deal
terms in “tombstones” or other advertisements, public statements or marketing
materials.  Agent shall provide Borrower with drafts of any “tombstones” or
other advertisements, public statements or marketing materials and Borrower
shall have three (3) business days to provide comments to such drafts to Agent.
 
13.6 Successors.  This Agreement, the other Financing Agreements and any other
document referred to herein or therein shall be binding upon and inure to the
benefit of and be enforceable by Agent, Lenders, Issuing Bank, Borrower, and
their respective successors and assigns; except, that, Borrower may not assign
its rights under this Agreement, the other Financing Agreements and any other
document referred to herein or therein without the prior written consent of
Agent and Lenders.  Any such purported assignment without such express prior
written consent shall be void.  No Lender may assign its rights and obligations
under this Agreement without the prior written consent of Agent, except as
provided in Section 13.7 below.  For the avoidance of doubt, no assignment shall
relieve any party of any breach of this Agreement or any other Financing
Agreement that occurred prior to such assignment.  The terms and provisions of
this Agreement and the other Financing Agreements are for the purpose of
defining the relative rights and obligations of Borrower, Agent, Lenders and
Issuing Bank with respect to the transactions contemplated hereby and there
shall be no third party beneficiaries of any of the terms and provisions of this
Agreement or any of the other Financing Agreements.
 
92

--------------------------------------------------------------------------------


13.7 Assignments; Participations.
 
(a) Each Lender may, with the prior written consent of Agent,  assign all or, if
less than all, a portion equal to at least $5,000,000 in the aggregate for the
assigning Lender, of such rights and obligations under this Agreement to one or
more Eligible Transferees (but not including for this purpose any assignments in
the form of a participation), each of which assignees shall become a party to
this Agreement as a Lender by execution of an Assignment and Acceptance;
provided, that, (i) such transfer or assignment will not be effective until
recorded by Agent on the Register and (ii) Agent shall have received for its
sole account payment of a processing fee from the assigning Lender or the
assignee in the amount of $5,000.
 
(b) Agent shall maintain a register of the names and addresses of Lenders, their
Commitments and the principal amount of their Loans (the “Register”).  Agent
shall also maintain a copy of each Assignment and Acceptance delivered to and
accepted by it and shall modify the Register to give effect to each Assignment
and Acceptance.  The entries in the Register shall be conclusive and binding for
all purposes, absent manifest error, and Borrower, Obligors, Agent and Lenders
may treat each Person whose name is recorded in the Register as a Lender
hereunder for all purposes of this Agreement.  The Register shall be available
for inspection by Borrower and any Lender at any reasonable time and from time
to time upon reasonable prior notice.
 
(c) Upon such execution, delivery, acceptance and recording, from and after the
effective date specified in each Assignment and Acceptance, the assignee
thereunder shall be a party hereto and to the other Financing Agreements and, to
the extent that rights and obligations hereunder have been assigned to it
pursuant to such Assignment and Acceptance, have the rights and obligations
(including, without limitation, the obligation to participate in Letter of
Credit Obligations) of a Lender hereunder and thereunder and the assigning
Lender shall, to the extent that rights and obligations hereunder have been
assigned by it pursuant to such Assignment and Acceptance, relinquish its rights
and be released from its obligations under this Agreement.
 
(d) By execution and delivery of an Assignment and Acceptance, the assignor and
assignee thereunder confirm to and agree with each other and the other parties
hereto as follows:  (i) other than as provided in such Assignment and
Acceptance, the assigning Lender makes no representation or warranty and assumes
no responsibility with respect to any statements, warranties or representations
made in or in connection with this Agreement or any of the other Financing
Agreements or the execution, legality, enforceability, genuineness, sufficiency
or value of this Agreement or any of the other Financing Agreements furnished
pursuant hereto, (ii) the assigning Lender makes no representation or warranty
and assumes no responsibility with respect to the financial condition of
Borrower, any Obligor or any of their Subsidiaries or the performance or
observance by Borrower or any Obligor of any of the Obligations; (iii) such
assignee confirms that it has received a copy of this Agreement and the other
Financing Agreements, together with such other documents and information it has
deemed appropriate to make its own credit analysis and decision to enter into
such Assignment and Acceptance, (iv) such assignee will, independently and
without reliance upon the assigning Lender, Agent and based on such documents
and information as it shall deem appropriate at the time, continue to make its
own credit decisions in taking or not taking action under this Agreement and the
other Financing Agreements, (v) such assignee appoints and authorizes Agent to
take such action as agent on its behalf and to exercise such powers under this
Agreement and the other Financing Agreements as are delegated to Agent by the
terms hereof and thereof, together with such powers as are reasonably incidental
thereto, and (vi) such assignee agrees that it will perform in accordance with
their terms all of the obligations which by the terms of this Agreement and the
other Financing Agreements are required to be performed by it as a
Lender.  Agent and Lenders may furnish any information concerning Borrower or
any Obligor in the possession of Agent or any Lender from time to time to
assignees and Participants.
 
93

--------------------------------------------------------------------------------


(e) Each Lender may sell participations to one or more banks or other entities
in or to all or a portion of its rights and obligations under this Agreement and
the other Financing Agreements (including, without limitation, all or a portion
of its Commitments and the Loans owing to it and its participation in the Letter
of Credit Obligations, without the consent of Agent or the other Lenders);
provided, that, (i) such Lender’s obligations under this Agreement (including,
without limitation, its Commitment hereunder) and the other Financing Agreements
shall remain unchanged, (ii) such Lender shall remain solely responsible to the
other parties hereto for the performance of such obligations, and Borrower, the
other Lenders and Agent shall continue to deal solely and directly with such
Lender in connection with such Lender’s rights and obligations under this
Agreement and the other Financing Agreements, and (iii) the Participant shall
not have any rights under this Agreement or any of the other Financing
Agreements (the Participant’s rights against such Lender in respect of such
participation to be those set forth in the agreement executed by such Lender in
favor of the Participant relating thereto) and all amounts payable by Borrower
or any Obligor hereunder shall be determined as if such Lender had not sold such
participation.
 
(f) Nothing in this Agreement shall prevent or prohibit any Lender from pledging
its Loans hereunder to a Federal Reserve Bank in support of borrowings made by
such Lenders from such Federal Reserve Bank; provided, that, no such pledge
shall release such Lender from any of its obligations hereunder or substitute
any such pledgee for such Lender as a party hereto.
 
(g) Borrower shall assist Agent or any Lender permitted to sell assignments or
participations under this Section 13.7 in whatever manner reasonably necessary
in order to enable or effect any such assignment or participation, including
(but not limited to) the execution and delivery of any and all agreements, notes
and other documents and instruments as shall be reasonably requested and the
delivery of informational materials, appraisals or other documents for, and the
reasonable participation of relevant management in meetings and conference calls
with, potential Lenders or Participants. Borrower shall certify the correctness,
completeness and accuracy, in all material respects, of all descriptions of
Borrower and its affairs provided, prepared or reviewed by Borrower that are
contained in any selling materials and all other information provided by it and
included in such materials.
 
(h) Any Lender that is an Issuing Bank may at any time assign all of its
Commitments pursuant to this Section 13.7.  If such Issuing Bank ceases to be a
Lender, it may, at its option, resign as Issuing Bank and such Issuing Bank’s
obligations to issue Letters of Credit shall terminate but it shall retain all
of the rights and obligations of Issuing Bank hereunder with respect to Letters
of Credit outstanding as of the effective date of its resignation and all Letter
of Credit Obligations with respect thereto (including the right to require
Lenders to make Revolving Loans or fund risk participations in outstanding
Letter of Credit Obligations), shall continue.
 
94

--------------------------------------------------------------------------------


13.8 Entire Agreement.  This Agreement, the other Financing Agreements, any
supplements hereto or thereto, and any instruments or documents delivered or to
be delivered in connection herewith or therewith represents the entire agreement
and understanding concerning the subject matter hereof and thereof between the
parties hereto, and supersede all other prior agreements, understandings,
negotiations and discussions, representations, warranties, commitments,
proposals, offers and contracts concerning the subject matter hereof, whether
oral or written.  In the event of any inconsistency between the terms of this
Agreement and any schedule or exhibit hereto, the terms of this Agreement shall
govern.
 
13.9 USA Patriot Act.  Each Lender subject to the USA PATRIOT Act (Title III of
Pub.L. 107-56 (signed into law October 26, 2001) (the “Act”) hereby notifies
Borrower that pursuant to the requirements of the Act, it is required to obtain,
verify and record information that identifies each person or corporation who
opens an account and/or enters into a business relationship with it, which
information includes the name and address of Borrower and other information that
will allow such Lender to identify Borrower in accordance with the Act and any
other applicable law.  Borrower is hereby advised that any Loans or Letters of
Credit hereunder are subject to satisfactory results of such verification.
 
13.10 Counterparts, Etc.  This Agreement or any of the other Financing
Agreements may be executed in any number of counterparts, each of which shall be
an original, but all of which taken together shall constitute one and the same
agreement. Delivery of an executed counterpart of this Agreement or any of the
other Financing Agreements by telefacsimile or other electronic method of
transmission shall have the same force and effect as the delivery of an original
executed counterpart of this Agreement or any of such other Financing
Agreements.  Any party delivering an executed counterpart of any such agreement
by telefacsimile or other electronic method of transmission shall also deliver
an original executed counterpart, but the failure to do so shall not affect the
validity, enforceability or binding effect of such agreement.
 
[SIGNATURE PAGE FOLLOWS]


95

--------------------------------------------------------------------------------


IN WITNESS WHEREOF, Agent, Lenders and Borrower have caused these presents to be
duly executed as of the day and year first above written.
 


AGENT
BORROWER
   
WACHOVIA CAPITAL FINANCE CORPORATION (WESTERN), as Agent
KINERGY MARKETING LLC, as Borrower
   
By:        /S/ JAMES CAMPBELL
Name:   James Campbell
Title:     Director
 
By:        /S/ JOSEPH HANSEN
Name:   Joseph Hansen
Title:     Chief Financial Officer
   
ISSUING BANK
     
WACHOVIA BANK, NATIONAL ASSOCIATION, as Issuing Bank
 
 
By:        /S/ RON SWANSON
Name:   Ron Swanson
Title:     SVP
     
LENDERS
     
WACHOVIA CAPITAL FINANCE CORPORATION (WESTERN)
 
 
By:        /S/ JAMES CAMPBELL
Name:   James Campbell
Title:     Director
     
Commitment:   $40,000,000
 

 
 
[Signature Page to LSA]

--------------------------------------------------------------------------------


SCHEDULE 1.43
TO
LOAN AND SECURITY AGREEMENT


Existing Lenders




Comerica Bank





--------------------------------------------------------------------------------




SCHEDULE 9.17
TO
LOAN AND SECURITY AGREEMENT


Minimum EBITDA


Fiscal Period
Minimum EBITDA
six (6) consecutive month period ending June 30, 2008
$6,000,000
   
seven (7) consecutive month period ending July 1, 2008
$6,000,000
   
eight (8) consecutive month period ending August 31, 2008
$6,000,000
   
nine (9) consecutive month period ending September 30, 2008
$7,250,000
   
ten (10) consecutive month period ending October 31, 2008
$7,250,000
   
eleven (11) consecutive month period ending November 30, 2008
$7,250,000
   
twelve (12) consecutive month period ending December 31, 2008
$8,500,000
   
one (1) month period ending January 31, 2009
$0
   
two (2) consecutive month period ending February 28, 2009
$500,000
   
three (3) consecutive month period ending March 31, 2009
$1,500,000
   
four (4) consecutive month period ending April 30, 2009
$1,500,000
   
five (5) consecutive month period ending May 31, 2009
$1,500,000
   
six (6) consecutive month period ending June 30, 2009
$3,000,000
   
seven (7) consecutive month period ending July 31, 2009
$3,000,000
   
eight (8) consecutive month period ending August 31, 2009
$3,000,000
   
nine (9) consecutive month period ending September 30, 2009
$4,500,000
   
ten (10) consecutive month period ending October 31, 2009
$4,500,000
   
eleven (11) consecutive month period ending November 30, 2009
$4,500,000
   
twelve (12) consecutive month period ending December 31, 2009
$6,000,000
 
For the fiscal year commencing January 1, 2010 and for each fiscal year
thereafter, the minimum EBITDA covenant amounts shall be determined based upon
the financial projections received for each such fiscal year by Agent in
accordance with Section 9.6(a)(iv) of the Agreement.  The minimum EBITDA
covenant amounts shall be mutually agreed upon between Agent and Borrower based
upon such projections; except, that, if Agent and Borrower are unable to agree
on the minimum EBITDA covenant amounts for any such fiscal year, then the
minimum EBITDA covenant amounts for such fiscal year shall be the same amounts
as the minimum EBITDA covenant amounts for the immediately preceding fiscal
year.

 